Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF MARCH 23, 2006

AMONG

SYBRON DENTAL SPECIALTIES, INC.,

KERR CORPORATION, ORMCO CORPORATION,

and

PINNACLE PRODUCTS, INC.,

as Domestic Borrowers,

HAWE NEOS HOLDING SA,

as Offshore Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

CALYON NEW YORK BRANCH,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

CREDIT SUISSE SECURITIES (USA) LLC and BANC OF AMERICA LLC,

as Joint Lead Arrangers and Joint Book Running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINITIONS    2

1.1

   Certain Defined Terms    2

1.2

   Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement    35

1.3

   Other Definitional Provisions and Rules of Construction    35

SECTION 2.

   AMOUNTS AND TERMS OF COMMITMENTS AND LOANS    36

2.1

   Commitments; Making of Loans; the Register; Notes    36

2.2

   Interest on the Loans    50

2.3

   Fees    54

2.4

   Prepayments and Reductions in Revolving Loan Commitments, Offshore Revolving
Loan Commitments, Additional Offshore Revolving Loan Commitments and New Term
Loans; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Guaranties    56

2.5

   Use of Proceeds    62

2.6

   Special Provisions Governing Eurodollar Rate Loans and LIBO Rate Loans    63

2.7

   Increased Costs; Taxes; Capital Adequacy    66

2.8

   Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate   
70

2.9

   Replacement of a Lender    71

2.10

   Joint and Several Liability; Payment Indemnifications; Company as Borrowers’
Agent    72

SECTION 3.

   LETTERS OF CREDIT    73

3.1

   Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
   73

3.2

   Letter of Credit Fees    76

3.3

   Drawings and Reimbursement of Amounts Paid Under Letters of Credit    77

3.4

   Obligations Absolute    80

3.5

   Nature of Issuing Lender’s Duties    81

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

          Page

SECTION 4.

   CONDITIONS TO LOANS AND LETTERS OF CREDIT    83

4.1

   Conditions to Initial Revolving Loans, Swing Line Loans, Offshore Revolving
Loans and Letters of Credit    83

4.2

   Conditions to All Loans    87

4.3

   Conditions to Letters of Credit    88

SECTION 5.

   LOAN PARTIES’ REPRESENTATIONS AND WARRANTIES    88

5.1

   Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
   88

5.2

   Authorization of Borrowing, etc.    89

5.3

   Financial Condition    90

5.4

   No Material Adverse Change; No Restricted Junior Payments    90

5.5

   Title to Properties; Liens; Real Property; Intellectual Property    90

5.6

   Litigation; Adverse Facts    91

5.7

   Payment of Taxes    91

5.8

   Performance of Agreements    92

5.9

   Governmental Regulation    92

5.10

   Securities Activities    92

5.11

   Employee Benefit Plans    92

5.12

   Environmental Protection    93

5.13

   Employee Matters    94

5.14

   Solvency    94

5.15

   Matters Relating to Collateral    94

5.16

   Disclosure    95

5.17

   Subordinated Indebtedness    95

5.18

   Subordinated Note Indenture    96

5.19

   Foreign Assets Control Regulations, etc.    96

SECTION 6.

   COMPANY’S AFFIRMATIVE COVENANTS    96

6.1

   Financial Statements and Other Reports    96

6.2

   Existence, etc.    101

6.3

   Payment of Taxes and Claims; Tax    101

6.4

   Maintenance of Properties; Insurance    101

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

          Page

6.5

   Inspection Rights; Lender Meeting    102

6.6

   Compliance with Laws, etc.    102

6.7

   Environmental Matters    102

6.8

   Execution of Guaranties and Collateral Documents After the Closing Date   
104

6.9

   Corporate Separateness    105

SECTION 7.

   COMPANY’S NEGATIVE COVENANTS    105

7.1

   Indebtedness    106

7.2

   Liens and Related Matters    108

7.3

   Investments; Acquisitions    109

7.4

   Contingent Obligations    111

7.5

   Restricted Junior Payments    113

7.6

   Financial Covenants    113

7.7

   Restriction on Fundamental Changes; Asset Sales    114

7.8

   Consolidated Capital Expenditures    115

7.9

   Transactions with Shareholders and Affiliates    115

7.10

   Sale and Lease-Back Transactions    116

7.11

   Conduct of Business    116

7.12

   Amendments or Waivers of Certain Agreements; Amendments of Documents Relating
to Subordinated Indebtedness    116

7.13

   Fiscal Year    117

SECTION 8.

   EVENTS OF DEFAULT    117

8.1

   Failure to Make Payments When Due    117

8.2

   Default in Other Agreements    117

8.3

   Breach of Certain Covenants    118

8.4

   Breach of Warranty    118

8.5

   Other Defaults Under Loan Documents    118

8.6

   Involuntary Bankruptcy; Appointment of Receiver, etc.    118

8.7

   Voluntary Bankruptcy; Appointment of Receiver, etc.    119

8.8

   Judgments and Attachments    119

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

          Page

8.9

   Dissolution    119

8.10

   Employee Benefit Plans    119

8.11

   Change in Control    120

8.12

   Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations
   120

8.13

   Default Under Subordination Provisions    120

SECTION 9.

   ADMINISTRATIVE AGENT    121

9.1

   Appointment    121

9.2

   Powers and Duties; General Immunity    122

9.3

   Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness    123

9.4

   Right to Indemnity    124

9.5

   Successor Administrative Agent    124

9.6

   Collateral Documents; Guaranties; Foreign Pledge Agreements    124

9.7

   Duties of Other Agents    125

9.8

   Administrative Agent May File Proofs of Claim    126

SECTION 10.

   MISCELLANEOUS    126

10.1

   Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit    126

10.2

   Successor Swing Line Lender    131

10.3

   Successor Issuing Lender    131

10.4

   Expenses    132

10.5

   Indemnity    133

10.6

   Set-Off    134

10.7

   Ratable Sharing    134

10.8

   Amendments and Waivers    135

10.9

   Independence of Covenants    137

10.10

   Notices; Effectiveness of Signatures    137

10.11

   Survival of Representations, Warranties and Agreements    138

10.12

   Failure or Indulgence Not Waiver; Remedies Cumulative    138

10.13

   Marshalling; Payments Set Aside    138

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

          Page

10.14

   Severability    138

10.15

   Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver   
139

10.16

   Release of Security Interest or Guaranty    139

10.17

   Applicable Law    139

10.18

   Construction of Agreement; Nature of Relationship    140

10.19

   Consent to Jurisdiction and Service of Process    140

10.20

   Waiver of Jury Trial    141

10.21

   Confidentiality    141

10.22

   Judgment Currency    142

10.23

   Limitation on Offshore Borrower’s Obligations    142

10.24

   USA Patriot Act    142

10.25

   Collection Allocation Mechanism.    143

10.26

   Counterparts; Effectiveness    144

Signature pages

      S-1

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF REQUEST FOR ISSUANCE IV    FORM OF REVOLVING NOTE V    FORM OF
OFFSHORE REVOLVING NOTE VI    FORM OF SWING LINE NOTE VII    FORM OF COMPLIANCE
CERTIFICATE VIII    FORM OF OPINION OF COMPANY COUNSEL IX    FORM OF ASSIGNMENT
AGREEMENT X    FORM OF SOLVENCY CERTIFICATE XI    FORM OF BORROWERS’ GUARANTY
XII    FORM OF SUBSIDIARY GUARANTY XIII    FORM OF DOMESTIC PLEDGE AGREEMENT XIV
   FORM OF NEW LENDER SUPPLEMENT

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

1.1    RELATED AGREEMENTS 2.1    CLOSING DATE COMMITMENTS

3.1

   EXISTING LETTERS OF CREDIT

4.1C

   CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP; MANAGEMENT

5.1

   SUBSIDIARIES OF COMPANY

5.11

   CERTAIN EMPLOYEE BENEFIT PLANS

5.12

   ENVIRONMENTAL MATTERS

7.1

   CERTAIN EXISTING INDEBTEDNESS

7.2

   CERTAIN EXISTING LIENS

7.3

   CERTAIN EXISTING INVESTMENTS

7.4

   CONTINGENT OBLIGATIONS

 

vii



--------------------------------------------------------------------------------

SYBRON DENTAL SPECIALTIES, INC.

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of March 23, 2006 and entered into by and
among SYBRON DENTAL SPECIALTIES, INC., a Delaware corporation (“Company”), KERR
CORPORATION, a Delaware corporation (“Kerr”), ORMCO CORPORATION, a Delaware
corporation (“Ormco”), and PINNACLE PRODUCTS, INC., a Wisconsin corporation
(“Pinnacle”; Company, Kerr, Ormco and Pinnacle are each individually referred to
herein as a “Domestic Borrower” and collectively, on a joint and several basis,
referred to herein as the “Domestic Borrowers”), HAWE NEOS HOLDING SA, a
corporation organized under the laws of Switzerland (“Offshore Borrower”; the
Offshore Borrower and the Domestic Borrowers are each individually referred to
herein as a “Borrower” and collectively, as the “Borrowers”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as “Lenders”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, “Syndication Agent”), The Bank of Tokyo -
Mitsubishi UFJ, Ltd., Chicago Branch, Calyon New York Branch and LaSalle Bank
National Association, as co-documentation agents (each a “Co-Documentation
Agent” and collectively the “Co-Documentation Agents”), and CREDIT SUISSE,
CAYMAN ISLANDS BRANCH (“CS”), as administrative agent for Lenders (in such
capacity, “Administrative Agent”). Capitalized terms used in this Agreement have
the meanings assigned to such terms in subsection 1.1.

RECITALS

WHEREAS, certain of the Lenders, at the request of the Domestic Borrowers, have
agreed to extend a senior secured revolving loan facility to the Domestic
Borrowers, on a joint and several basis, to refinance the outstanding
Indebtedness of the Domestic Borrowers and certain other Subsidiaries under the
Existing Credit Agreement, to fund Permitted Acquisitions and to provide
financing for working capital and other general corporate purposes of the
Domestic Borrowers and the other Subsidiaries of Company;

WHEREAS, certain of the Lenders, at the request of the Offshore Borrower, have
also agreed to extend a senior secured multi-currency revolving loan facility to
the Offshore Borrower to fund Permitted Acquisitions and to provide financing
for working capital and other general corporate purposes of the Offshore
Borrower and the Subsidiaries of Offshore Borrower;

WHEREAS, each of the Domestic Borrowers desires to secure all of the Obligations
hereunder and under the other Loan Documents by granting to Administrative
Agent, on behalf of Lenders, a first priority pledge of all of the Capital Stock
of (i) their respective direct Domestic Subsidiaries in existence on the date
hereof, and (ii) any Person that becomes a direct Domestic Subsidiary after the
date hereof other than Immaterial Domestic Subsidiaries;

WHEREAS, the Offshore Borrower desires to secure all of the Offshore Obligations
hereunder and under the other Loan Documents by granting to Administrative
Agent, on behalf of Lenders, a first priority pledge of the Capital Stock of its
Subsidiaries;



--------------------------------------------------------------------------------

WHEREAS, all of the Domestic Subsidiaries of Company other than Borrowers have
agreed to guarantee the Obligations hereunder and under the other Loan Documents
and to secure their guaranties by granting to Administrative Agent, on behalf of
Lenders, a first priority pledge of all of the Capital Stock of (i) their
respective direct Domestic Subsidiaries in existence on the date hereof,
(ii) any Person that becomes a direct Domestic Subsidiary after the date hereof
other than Immaterial Domestic Subsidiaries, and (iii) Sybron Canada LP
(provided, that the pledge of the Capital Stock of Sybron Canada LP, to the
extent securing the Obligations of the Domestic Borrowers and the other Domestic
Loan Parties, will be limited to 65% of the Capital Stock of Sybron Canada LP);
and

WHEREAS, each of the Offshore Guarantors has agreed to guarantee the Offshore
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to Administrative Agent, on behalf of Lenders, a first
priority pledge of the Capital Stock of their respective Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders, Syndication Agent, each
Co-Documentation Agent and Administrative Agent agree as follows:

 

Section 1. DEFINITIONS

 

  1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Acquired Business” has the meaning assigned to that term in the definition of
“Permitted Acquisition” in this subsection 1.1.

“Additional Offshore Revolving Lender” means a Lender with an Additional
Offshore Revolving Loan Commitment.

“Additional Offshore Revolving Loan Commitment” means the commitment, expressed
as a Dollar Equivalent, of a Lender to make Additional Offshore Revolving Loans
to Offshore Borrower pursuant to subsection 2.1A(v), and “Additional Offshore
Revolving Loan Commitments” means such commitments of all Lenders in the
aggregate.

“Additional Offshore Revolving Exposure”, with respect to any Additional
Offshore Revolving Lender, means, as of any date of determination the Dollar
Equivalent of (i) prior to the termination of the Additional Offshore Revolving
Loan Commitments, that Lender’s Additional Offshore Revolving Loan Commitment,
and (ii) after the termination of the Additional Offshore Revolving Loan
Commitments, the aggregate outstanding principal amount of the Additional
Offshore Revolving Loans of that Lender.

“Additional Offshore Revolving Loans” means any revolving loans denominated in
an Offshore Currency made to Offshore Borrower pursuant to the Additional
Offshore Revolving Loan Commitments.

“Additional Senior Subordinated Notes” has the meaning provided to that term in
subsection 7.1(v).

 

2



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C(i).

“Affected Loans” has the meaning assigned to that term in subsection 2.6C(i).

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Aggregate Amounts Due” has the meaning assigned to that term in
subsection 10.7.

“Agreement” means this Credit Agreement dated as of March 23, 2006, as it may be
amended, supplemented or otherwise modified from time to time.

“Annual Financial Plan” has the meaning assigned to that term in
subsection 6.1(xi).

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than any other wholly-owned Subsidiary of Company of (i) any of the stock
of any Subsidiary of Company, (ii) substantially all of the assets of any
division or line of business of Company or any other Subsidiary, or (iii) any
other assets (whether tangible or intangible) of Company or any other Subsidiary
(other than (a) inventory sold in the ordinary course of business, (b) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection, (c) the sale of any Excluded Stock, and
(d) any such other assets to the extent that the aggregate value of all such
assets sold in any Fiscal Year does not exceed $5,000,000).

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit IX annexed hereto.

“Available Revolving Commitment Amount”, has the meaning assigned to that term
in subsection 2.1A(iv).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

“Borrowers” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrowers’ Agent” means Company pursuant to the appointment made by the other
Borrowers in subsection 2.10B.

“Borrowers’ Guaranty” means that certain guaranty in the form attached hereto as
Exhibit XI, pursuant to which each Domestic Borrower shall guaranty all Loans
made to, and related Obligations of, the other Borrowers.

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the State of New York or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, (ii) with respect to all notices, determinations,
fundings and payments in connection with the Eurodollar Rate, any Eurodollar
Rate Loans, the LIBO Rate or any LIBO Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market and (iii) with respect
to all notices, determinations, fundings and payments in connection with any
Offshore Revolving Loans, any day which is a Business Day described in clause
(i) and (ii) above and which is also an Offshore Banking Day.

“Calculation Date” means (i) the date of receipt by Administrative Agent of a
Notice of Borrowing for any Offshore Revolving Loans, Additional Offshore
Revolving Loans or New Term Loans to be funded in an Offshore Currency, (ii) the
last Business Day of each Fiscal Quarter, and (iii) such other dates as
Administrative Agent may require in its sole discretion to implement the intent
of this Agreement.

“CAM” means the mechanism for the allocation and exchange of interests in the
Specified Obligations and collections thereunder established under
subsection 10.25.

“CAM Exchange” means the exchange of Lenders’ interests provided for in
subsection 10.25.

“CAM Exchange Date” means the date on which (a) any Event of Default referred to
in subsections 8.6 or 8.7 shall occur in respect of any Domestic Borrower or
Offshore

 

4



--------------------------------------------------------------------------------

Borrower, or (b) an acceleration of the maturity of any of the Loans pursuant to
Section 8 shall occur.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent (determined
on the basis of Spot Rate prevailing on the CAM Exchange Date) of the Specified
Obligations owed to such Lender and (b) the denominator shall be the aggregate
Dollar Equivalent (as so determined) of the Specified Obligations owed to all
Lenders and the aggregate undrawn amount of outstanding Letters of Credit as of
the close of business on the Business Day immediately prior to such CAM Exchange
Date.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock or other equity interests of a Person.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Change in Control” means any of the following:

(i) any Person acting in concert with one or more other Persons shall have
acquired beneficial ownership, directly or indirectly, of Securities of Company
(or other Securities convertible into such Securities) representing 35% or more
of the combined voting power of all Securities of Company entitled to vote in
the election of members of the Governing Body of Company, other than Securities
having such power only by reason of the happening of a contingency;

(ii) the occurrence of a change in the Governing Body of Company such that a
majority of members of such Governing Body are not Continuing Members;

(iii) the failure at any time of Company to legally and beneficially own and
control 100% of the issued and outstanding shares of Capital Stock (other than
any Regulatory Shares) of each other Borrower or the failure at any time of
Company to have the ability to elect all of the Governing Body of each other
Borrower; and

(iv) the occurrence of any “Change of Control” as defined in the Senior
Subordinated Note Indenture.

As used herein, the term “beneficially own” or “beneficial ownership” shall have
the meaning set forth in the Exchange Act and the rules and regulations
promulgated thereunder.

“Class” means each of the following classes of Lenders: (i) all Lenders having
Revolving Loan Exposure and Offshore Revolving Loan Exposure, (ii) in the event
that a tranche of New Term Loans is borrowed pursuant to subsection 2.1A(vi),
Lenders having New Term Loan Exposure with respect to such tranche, and (iii) in
the event that any Additional Offshore Revolving Loan Commitments become
effective pursuant to subsection 2.1A(v), Lenders having Additional Offshore
Revolving Loan Exposure.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the date on which the initial Loans are made.

“Closing Date Financial Plan” has the meaning assigned to that term in
subsection 4.1E.

“Co-Documentation Agent” has the meaning assigned to that term in the
introduction to this Agreement.

“Collateral” means, collectively, all of the Capital Stock (and the related
distributions, records and proceeds and other assets identified in the
respective Collateral Documents as collateral for any of the Obligations) of the
direct and indirect Subsidiaries of Company that are party to the Collateral
Documents in which Liens are purported to be granted pursuant to the terms of
the Collateral Documents as security for any Obligations.

“Collateral Documents” means the Domestic Pledge Agreement, the Foreign Pledge
Agreements and all other instruments or documents delivered by any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to Administrative Agent, on behalf of Lenders, a Lien on any Collateral as
security for the Obligations.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any other
Subsidiary in the ordinary course of business of Company or such Subsidiary.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A and subsection 3.3.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization

 

6



--------------------------------------------------------------------------------

expense, (vi) the lesser of (a) five percent of Consolidated Net Income and
(b) non-recurring cash charges or losses from discontinued operations and
extraordinary cash charges or losses for the most recently ended four-Fiscal
Quarter period (minus non-recurring cash gains, gains from discontinued
operations and extraordinary cash gains for such period) and (vii) other
non-cash items (other than any such non-cash item to the extent it represents an
accrual of or reserve for cash expenditures in any future period), but only, in
the case of clauses (ii)-(vii), to the extent deducted in the calculation of
Consolidated Net Income, less other non-cash items added in the calculation of
Consolidated Net Income, all of the foregoing as determined on a consolidated
basis for Company and its Subsidiaries in conformity with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, net of
costs under Interest Rate Agreements and amounts referred to in subsection 2.3
payable to Administrative Agent and Lenders that are considered interest expense
in accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 paid on or before the Closing Date.

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio, calculated on a Pro Forma Basis, of (a) Consolidated Total Debt as at
such day to (b) Consolidated EBITDA for the consecutive four Fiscal Quarters
ending on such day.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest (other than a holder of Regulatory
Shares), except to the extent of the amount of dividends or other distributions
actually paid to Company or any of its Subsidiaries by such Person during such
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (iii) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to asset sales or returned surplus assets
of any Pension Plan, and (v) (to the extent not included in clauses (i) through
(iv) above) any net extraordinary gains or net non-cash extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means, without duplication,
any direct or indirect liability, contingent or otherwise, of that Person
(i) with respect to any

 

7



--------------------------------------------------------------------------------

Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring such direct or indirect
liability is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof, (ii) with respect to any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (iii) under Hedge Agreements. Contingent Obligations shall include
(a) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

“Continuing Members” means, as of any date of determination any member of the
Governing Body of Company who (i) was a member of such Governing Body on the
Closing Date or (ii) was nominated for election or elected to such Governing
Body with the affirmative vote of a majority of the members who were either
members of such Governing Body on the Closing Date or whose nomination or
election was previously so approved.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“CS” has the meaning assigned to that term in the introduction to this
Agreement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap, cross-currency debt
swap, or other similar agreement or arrangement to which Company or any other
Subsidiary is a party.

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time as to any amount denominated in an
Offshore Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Offshore Currency on the most recent Calculation Date.

“Domestic Acquired Business” has the meaning assigned to that term in
subsection 7.3(vii)(b).

“Domestic Borrower” has the meaning assigned to that term in the introduction to
this Agreement.

“Domestic Funding and Payment Office” means the office of Administrative Agent
located at 11 Madison Avenue, New York, New York 10010 or such other offices of
Administrative Agent as may from time to time hereafter be designated as such in
a written notice delivered by Administrative Agent to Borrowers’ Agent and each
Lender.

“Domestic Funding Borrower” has the meaning assigned to that term in
subsection 2.10A.

“Domestic L/C Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.

“Domestic Letter of Credit” or “Domestic Letters of Credit” means Commercial
Letters of Credit and Standby Letters of Credit issued or to be issued by
Issuing Lender for the account of any Domestic Borrower pursuant to
subsection 3.1 and any Existing Letter of Credit.

“Domestic Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Domestic Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Domestic
Letters of Credit honored by Issuing Lender and not theretofore reimbursed out
of the proceeds of Revolving Loans pursuant to subsection 3.3B or otherwise
reimbursed by Domestic Borrowers.

“Domestic Loan Party” means each Loan Party that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

“Domestic Pledge Agreement” means the Domestic Pledge Agreement executed and
delivered on the Closing Date, substantially in the form of Exhibit XIII annexed
hereto, as such Domestic Pledge Agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund; and (ii) (a) a commercial bank organized under the laws of the
United States or any state thereof; (b) a savings and loan association or
savings bank organized under the laws of

 

9



--------------------------------------------------------------------------------

the United States or any state thereof; (c) a commercial bank organized under
the laws of any other country or a political subdivision thereof; provided that
(1) such bank is acting through a branch or agency located in the United States
or (2) such bank is organized under the laws of a country that is a member of
the Organization for Economic Cooperation and Development or a political
subdivision of such country; and (d) any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses including insurance companies,
mutual funds and lease financing companies; provided that neither Company, any
Borrower nor any Affiliate of Company shall be an Eligible Assignee.

“Employee Benefit Plan” means any U.S. Employee Benefit Plan or any Foreign
Employee Benefit Plan.

“EMU” means the Economic and Monetary Union as contemplated in the Treaty on
European Union.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any U.S. Pension
Plan (excluding those for which the provision for 30-day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any U.S.
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any U.S. Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any U.S. Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates from any U.S. Pension Plan with two or more
contributing sponsors or the termination of any such U.S. Pension Plan resulting
in liability pursuant to Section 4063 or 4064 of ERISA; (v) the institution by
the PBGC of proceedings to terminate any U.S. Pension Plan, or the occurrence of
any event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any U.S. Pension
Plan; (vi) the imposition of liability on Company, any of its Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Section s
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any U.S. Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Company, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any U.S. Employee Benefit
Plan; (ix) receipt from the Internal Revenue Service of notice of the failure of
any U.S. Pension Plan (or any other U.S. Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any U.S. Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (x) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any U.S. Pension Plan.

“Euro” and the sign “€” mean the single currency of participating member states
of the European Monetary Union.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purposes of displaying such rates) for
such period at or about 11:00 A.M. (London time) on such Interest Rate
Determination Date by

 

11



--------------------------------------------------------------------------------

(ii) a percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition the
“Eurodollar Rate” shall be the interest rate per annum determined by
Administrative Agent as the average of the rates per annum at which deposits in
Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by Administrative Agent at approximately
11:00 A.M. (London time) on the Interest Rate Determination Date for such
Interest Period, divided by the percentage calculated in accordance with
clause (ii) of this definition; provided, further, that, in the case of any
Offshore Revolving Loans, “Eurodollar Rate” shall be increased for each Offshore
Revolving Lender to include the additional cost (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places), if
any, to such Offshore Revolving Lender of complying with the requirements of the
Bank of England, the Financial Services Authority and/or any other relevant
monetary or regulatory authority in respect of monetary control, liquidity or
otherwise from time to time. Each determination by Administrative Agent pursuant
to this definition shall be conclusive absent manifest error.

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans pursuant to
subsection 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Stock” means any Capital Stock of Lancer Orthodontics, Inc. held or
owned by Company or any of its Subsidiaries.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 6, 2002, by and among Company, Kerr, Ormco, Pinnacle and Hawe as borrowers,
the financial institutions party thereto from time to time as lenders, CS, as
administrative agent, LaSalle Bank National Association, as syndication agent,
and Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch, Fleet National Bank and
Credit Lyonnais New York Branch, as documentation agents, as in effect
immediately prior to the Closing Date.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of Company or a Subsidiary that is outstanding as of the Closing
Date and listed on Schedule 3.1.

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Financial Plan” means for Fiscal Year 2006, the Closing Date Financial Plan,
and for each Fiscal Year thereafter, the applicable Annual Financial Plan.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsections 7.2A(i), (iii), (iv) and (v)) and (ii) such
Lien is the only Lien (other than Liens permitted pursuant to subsection 7.2) to
which such Collateral is subject.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
September 30th of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

“Foreign Acquired Business” means an Acquired Business that is not a Domestic
Acquired Business.

“Foreign Benefit Plan Event” means the occurrence of an event, act or omission
or the existence of facts or circumstances with respect to a Foreign Employee
Benefit Plan resulting in (i) the failure to comply in any material respect with
the terms of any Foreign Employee Benefit Plan or relevant applicable law,
(ii) the failure timely to make all required contributions, and to pay all
required taxes or expenses, to or with respect to any Foreign Employee Benefit
Plan in any material amount, (iii) the acceleration of any funding requirements
with respect to any Foreign Employee Benefit Plan in any material amount,
(iv) the imposition of judgments, damages, awards, liens, fines, penalties,
taxes or similar or related charges on Company or any of its Subsidiaries with
respect to a Foreign Employee Benefit Plan in any material amount, or (v) the
loss of qualification for beneficial tax treatment under applicable relevant
laws for any Foreign Employee Benefit Plan designed or intended to qualify for
such beneficial tax treatment.

“Foreign Employee Benefit Plan” means any employee benefit plan, arrangement or
scheme maintained or contributed by Company or any of its Subsidiaries that is
mandated or governed by any law, rule or regulation of any Government Authority
other than the United States of America, any state thereof or any other
political subdivision thereof.

“Foreign Pension Plan” means any Foreign Employee Benefit Plan that provides, or
is designed to provide, pensions, retirement income, retirement savings or
deferred compensation for the benefit of any employee or former employee or any
of their dependents.

 

13



--------------------------------------------------------------------------------

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed (i) on
the Closing Date by Sybron Canada Holdings Inc., the Offshore Borrower and the
Offshore Guarantors and (ii) from time to time after the Closing Date in
accordance with subsection 6.8, in each case in form and substance satisfactory
to Administrative Agent, as such Foreign Pledge Agreement may be amended,
supplemented or otherwise modified from time to time.

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the date of the funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent, order or consent decree of or from, or
notice to, any Government Authority.

“Granting Lender” has the meaning specified in subsection 10.1B(iv).

“Guaranties” means the Borrowers’ Guaranty, the Subsidiary Guaranty and any
Offshore Guaranty, as each such guaranty may be amended, supplemented or
otherwise modified from time to time.

“Hawe” means Hawe Neos Holding SA, a corporation organized under the laws of
Switzerland.

“Hawe Neos Purchase Agreement” means that certain Share Purchase Agreement dated
as of May 31, 2001, between Sybron Canada Limited and Beat von Weissenfluh, as
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under subsection 7.12.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against or into fluctuations in interest rates or currency
values, respectively, and is entered into for reasonable business purposes.

“Hedge Agreement Counterparty” has the meaning assigned to that term in the
Domestic Pledge Agreement.

“Hedge Agreement Obligations” has the meaning assigned to that term in the
Domestic Pledge Agreement.

“Immaterial Domestic Subsidiaries” means, at any time of determination, those
Persons that each become a Domestic Subsidiary after the date hereof and that
Company has most recently identified as an Immaterial Domestic Subsidiary to
Administrative Agent; provided, that (i) the Domestic Subsidiaries constituting
Immaterial Domestic Subsidiaries, on a consolidated basis with each other and
with each of their direct and indirect Subsidiaries, shall collectively
(a) account for less than 10% of Consolidated Net Income for the Fiscal Year
most recently ended, and (b) own less than 10% of the consolidated assets of
Company and its Subsidiaries as at the end of such Fiscal Year, and (ii) each
Domestic Subsidiary identified as an Immaterial Domestic Subsidiary, on a
consolidated basis with its direct and indirect Subsidiaries,

 

15



--------------------------------------------------------------------------------

shall (a) account for less than 5% of Consolidated Net Income for the Fiscal
Year most recently ended, and (b) own less than 5% of the consolidated assets of
Company and its Subsidiaries as at the end of such Fiscal Year, (iii) if any
Person identified by Company most recently as an Immaterial Domestic Subsidiary
shall fail to meet the requirements of clause (ii), Company shall promptly
notify Administrative Agent of such failure and such Person shall thereupon
cease to be an Immaterial Domestic Subsidiary, and (iv) if the Persons
identified by Company most recently as Immaterial Domestic Subsidiaries shall
fail in the aggregate to meet the requirements of clause (i), Company shall
promptly notify Administrative Agent of such failure and identify which of such
Persons Company has determined shall no longer be Immaterial Domestic
Subsidiaries, and thereupon each such Person so identified shall cease to be an
Immaterial Domestic Subsidiary. For purposes of this definition, if a Person
becomes a Domestic Subsidiary during a Fiscal Year, net income of such Person
(and its direct and indirect consolidated Subsidiaries that concurrently become
Subsidiaries) accrued prior to the date such Person becomes a Domestic
Subsidiary (as reflected in historical financial statements of such Person,
which shall have been delivered to Administrative Agent on or prior to
designation of such Person as an Immaterial Domestic Subsidiary) shall be
included in Consolidated Net Income for such Fiscal Year for purposes of
calculating the percentage of Consolidated Net Income that is accounted for by
such Domestic Subsidiary.

“Increasing Revolving Lenders” has the meaning set forth in subsection 2.1A(iv).

“Incremental Facility” means the Commitments and Loans made pursuant to
subsections 2.1A(iv), 2.1A(v) and 2.1A(vi).

“Indebtedness”, as applied to any Person in each of the following cases, means
without duplication (i) all indebtedness for borrowed money, (ii) that portion
of obligations with respect to Capital Leases that is properly classified as a
liability on a balance sheet in conformity with GAAP, (iii) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument, (v) Synthetic Lease
Obligations, and (vi) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person. Obligations under Interest Rate Agreements and Currency
Agreements constitute (1) in the case of Hedge Agreements, Contingent
Obligations, and (2) in all other cases, Investments, but in neither case
constitute Indebtedness.

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.5.

“Indemnitee” has the meaning assigned to that term in subsection 10.5.

“Insolvency Laws” means the Bankruptcy Code, Swiss Bankruptcy Code or any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect in
the United States of America or any state thereof or Switzerland.

 

16



--------------------------------------------------------------------------------

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Company and its Subsidiaries as currently conducted
that are material to the condition (financial or otherwise), business or
operations of Company and its Subsidiaries, taken as a whole.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan and LIBO Rate Loan, the last day of each
Interest Period applicable to such Loan; provided that in the case of each
Interest Period of longer than three months “Interest Payment Date” shall also
include the date that is three months after the commencement of such Interest
Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, cross-currency debt swap, interest rate collar agreement or other
similar agreement or arrangement to which Company or any other Subsidiary is a
party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Company from any Person other than Company or any of
its Subsidiaries, of any equity Securities of such Subsidiary, (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person (other than a wholly-owned Domestic
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iv) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (other
than adjustments for the repayment of, or the refund of capital with respect to,
the original principal amount of any such Investment).

“Issuing Lender” means (i) CS (which for purposes of this definition shall
include any banking affiliate of CS) and (ii) any other Lender which at the
request of Borrowers and with the consent of Administrative Agent agrees to
become an Issuing Lender.

 

17



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Kerr” has the meaning assigned to that term in the introduction to this
Agreement.

“KerrHawe” means KerrHawe SA, a corporation organized under the laws of
Switzerland.

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement and any New Revolving Lenders, Additional
Offshore Revolving Lenders and New Term Lenders that become party hereto
pursuant to subsection 2.1A(iv), (v) or (vi), together with their respective
successors and permitted assigns pursuant to subsection 10.1, and the term
“Lenders” shall include Swing Line Lender and the Issuing Lender unless the
context otherwise requires; provided that the term “Lenders”, when used in the
context of a particular Commitment, shall mean Lenders having that Commitment.

“Letter of Credit” or “Letters of Credit” means any Domestic Letter of Credit or
Offshore Letter of Credit.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the Domestic Letter of Credit Usage plus (ii) the Offshore Letter of Credit
Usage.

“LIBO Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a LIBO Rate Loan, the rate per annum obtained by dividing
(i) (a) in the case of Obligations denominated in Dollars or Offshore Currencies
other than Euros, the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars or the applicable Offshore Currency (as set forth by any
service selected by Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purposes of
displaying such rates), or (b) in the case of Obligations denominated in Euros,
the rates for deposits in Euros (as set forth on the applicable page of the
Telerate Service sponsored by the Banking Federation of the European Union and
the Financial Markets Association or other service selected by Administrative
Agent as providing rates comparable to those so currently provided), as
applicable, in each case for such period at or about 11:00 A.M. (London time) on
such Interest Rate Determination Date, by (ii) a percentage equal to 100% minus
the stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves) applicable on such Interest
Rate Determination Date to any member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided, that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent as the average of the rate at which
deposits in Dollars or the relevant Offshore Currency, as applicable, are
offered for such Interest Period to major banks in the London interbank market
in London, England by Administrative Agent at or about 11:00 A.M. (London time)
on the Interest Rate Determination Date for such Interest Period, divided by the
percentage calculated in accordance with clause (ii) of this definition;
provided, further, that, in the case of any Offshore Revolving Loans, “LIBO
Rate” shall be increased for each Offshore

 

18



--------------------------------------------------------------------------------

Revolving Lender to include the additional cost (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places), if
any, to such Offshore Revolving Lender of complying with the requirements of the
Bank of England, the Financial Services Authority and/or any other relevant
monetary or regulatory authority in respect of monetary control, liquidity or
otherwise from time to time.

“LIBO Rate Loans” means Loans bearing interest at rates determined by reference
to the LIBO Rate as provided in subsection 2.2A.

“LIBO Rate Margin” means the margin over the LIBO Rate used in determining the
rate of interest of LIBO Rate Loans pursuant to subsection 2.2A.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” or “Loans” means one or more of the Revolving Loans, Offshore Revolving
Loans, Swing Line Loans, Additional Offshore Revolving Loans or New Term Loans
or any combination thereof.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by any Domestic Borrower in favor of Issuing Lender relating to, the
Letters of Credit), the Guaranties and the Collateral Documents.

“Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) in respect of such Lender’s Revolving Loans and Revolving
Loan Commitments, such Lender’s Revolving Loan Exposure, (ii) in respect of such
Lender’s Offshore Revolving Loans and Offshore Revolving Loan Commitments, such
Lender’s Offshore Revolving Loan Exposure, (iii) in respect of any tranche of
New Term Loans held by such Lender, such Lender’s New Term Loan Exposure under
such tranche, and (iv) in respect of any Additional Offshore Revolving Loans and
Additional Offshore Revolving Loan Commitments held by such Lender, such
Lender’s Additional Offshore Revolving Loan Exposure.

“Loan Increase Period” means the period from the Closing Date to the Revolving
Loan Commitment Termination Date.

“Loan Party” means each of Company, each other Borrower and any of other
Subsidiaries from time to time executing a Loan Document, and “Loan Parties”
means all such Persons, collectively.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company and its Subsidiaries taken as a whole or (ii) the material impairment
of the ability of any Loan Party to perform, or of Administrative Agent or
Lenders to enforce, the Obligations.

 

19



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Maximum Consolidated Capital Expenditures Amount” has the meaning assigned to
that term in subsection 7.8.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“New Lender Supplement” means a New Lender Supplement in substantially the form
of Exhibit XIV annexed hereto.

“New Revolving Lender” has the meaning assigned to that term in
subsection 2.1A(iv).

“New Term Lender” means a Lender with a New Term Loan Commitment.

“New Term Loan Commitment” means the commitment of a Lender to make a New Term
Loan to Domestic Borrowers, on a joint and several basis, or the Offshore
Borrower, pursuant to subsection 2.1A(vi), and “New Term Loan Commitments” means
such commitments of all Lenders in the aggregate.

“New Term Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the funding of a tranche of New Term Loans, that
Lender’s New Term Loan Commitment with respect to such tranche, and (ii) after
the funding of such tranche of New Term Loans, the outstanding principal amount
of the New Term Loans of that Lender with respect to such tranche.

“New Term Loans” means any term loans made to the Domestic Borrowers and/or the
Offshore Borrower pursuant to subsection 2.1A(vi).

“Non-Consenting Lender” has the meaning assigned to such term in subsection 2.9.

“Non-Material Foreign Subsidiaries” means all Foreign Subsidiaries, existing as
of the Closing Date or thereafter acquired or formed which, taken as a whole,
(i) for the most recent Fiscal Year accounted for less than 5% of Consolidated
Net Income and (ii) as at the end of such Fiscal Year, were the owners of less
than 5% of the consolidated assets of Company and its Subsidiaries; provided,
however, that Non-Material Foreign Subsidiaries shall not include any Foreign
Subsidiary the Capital Stock of which has been pledged pursuant to any
Collateral Document.

 

20



--------------------------------------------------------------------------------

“Non-US Lender” means a Lender that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof.

“Notes” means one or more of the Revolving Notes, Offshore Notes, or Swing Line
Notes or any combination thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“Offshore Affected Lender” has the meaning assigned to that term in
subsection 2.6C(ii).

“Offshore Banking Day” means with respect to any borrowings, disbursements,
payments, calculations, interest rates and Interest Periods pertaining to any
Offshore Revolving Loan, any Business Day which is also a day on which
commercial banks are open for business in, and on which dealings in the Offshore
Currencies are carried on in London, England.

“Offshore Borrower” has the meaning assigned to that term in the introduction to
this Agreement.

“Offshore Currency” means Euros, Canadian dollars, Australian dollars, Swiss
francs or Japanese yen.

“Offshore Currency Equivalent” means, at any time as to any amount denominated
in Dollars, the equivalent amount in an Offshore Currency as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of such Offshore Currency with Dollars on the most recent Calculation Date.

 

21



--------------------------------------------------------------------------------

“Offshore Funding and Payment Office” means the office of Administrative Agent
located at One Cabot Square, London E14 4QJ or such other offices of
Administrative Agent as may from time to time hereafter be designated as such in
a written notice delivered by Administrative Agent to Borrowers’ Agent and each
Lender.

“Offshore Guaranties” means the guaranties to be executed and delivered by the
Offshore Guarantors (i) on the Closing Date and (ii) from time to time after the
Closing Date pursuant to subsection 6.8B.

“Offshore Guarantors” means, collectively, KerrHawe, Sybron Canada LP, Sybron
Canada Limited and any other Foreign Subsidiary that executes an Offshore
Guaranty.

“Offshore L/C Reimbursement Date” has the meaning assigned to that term in
subsection 3.3C.

“Offshore Letter of Credit” or “Offshore Letters of Credit” means Commercial
Letters of Credit and Standby Letters of Credit issued or to be issued by an
Issuing Lender for the account of the Offshore Borrower pursuant to
subsection 3.1.

“Offshore Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Offshore Letters of Credit then
outstanding plus (ii) the aggregate amount of all drawings under Offshore
Letters of Credit honored by an Issuing Lender and not theretofore reimbursed
out of the proceeds of Offshore Revolving Loans pursuant to subsection 3.3B or
otherwise reimbursed by the Offshore Borrower. For purposes of this definition,
any amount described in clause (i) or (ii) of the preceding sentence which is
denominated in a currency other than Dollars shall be valued based on the
applicable Spot Rate for such Offshore Currency as of the applicable date of
determination.

“Offshore Notes” means any promissory notes of the Offshore Borrower issued
pursuant to subsection 2.1E to evidence the Offshore Revolving Loan Commitments
and Offshore Revolving Loan of any Offshore Revolving Lender, substantially in
the form of Exhibit V annexed hereto, as they may be amended, supplemented or
otherwise modified from time to time.

“Offshore Obligations” means all Obligations of each Offshore Revolving Loan
Party.

“Offshore Revolver Dollar Sublimit Amount” means, at any time of determination,
$100,000,000, plus any increase to the Offshore Revolver Dollar Sublimit Amount
from time to time pursuant to subsection 2.1A(iv), minus any decrease to the
Offshore Revolver Dollar Sublimit Amount from time to time pursuant to
subsection 2.4A(ii).

“Offshore Revolving Lender” means a Lender that has an Offshore Revolving Loan
Commitment and/or that has an outstanding Offshore Revolving Loan.

“Offshore Revolving Loans” means the revolving loans denominated in an Offshore
Currency made by Offshore Revolving Lenders to the Offshore Borrower pursuant to
subsection 2.1A(ii).

 

22



--------------------------------------------------------------------------------

“Offshore Revolving Loan Commitment” means the commitment, expressed as a Dollar
Equivalent, of an Offshore Revolving Lender to make Offshore Revolving Loans to
the Offshore Borrowers pursuant to subsection 2.1A(ii), and “Offshore Revolving
Loan Commitments” means such commitments of all Offshore Revolving Lenders in
the aggregate.

“Offshore Revolving Loan Exposure”, with respect to any Offshore Revolving
Lender, means, as of any date of determination (i) prior to the termination of
the Offshore Revolving Loan Commitments, that Lender’s Offshore Revolving Loan
Commitment, and (ii) after the termination of the Offshore Revolving Loan
Commitments, the sum of (x) the aggregate outstanding principal amount of the
Offshore Revolving Loans of that Lender denominated in Dollars plus (y) the
Dollar Equivalent of the sum of the aggregate outstanding principal amount of
the Offshore Revolving Loans of that Lender denominated in an Offshore Currency.

“Offshore Revolving Loan Party” means the Offshore Borrower and each other Loan
Party that is not Company or a Domestic Subsidiary.

“Offshore Sublimit” means, as of any date of determination, the lesser of
(i) the Offshore Revolver Dollar Sublimit Amount then in effect, (ii) the Dollar
Equivalent of the Offshore Revolving Loan Commitments then in effect, and
(iii) the Revolving Loan Commitments then in effect.

“Operating Lease”, as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Original Currency” has the meaning assigned to that term in subsection 10.22.

“Ormco” has the meaning assigned to that term in the introduction to this
Agreement.

“Other Currency” has the meaning assigned to that term in subsection 10.22.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“Patriot Act” has the meaning assigned to such term in subsection 10.24.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any U.S. Pension Plan or any Foreign Pension Plan.

 

23



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
reorganization or any other method, by any Subsidiary of (x) another Person
which is engaged primarily in the same or a related line of business as Company
and its Subsidiaries or (y) any assets or other property of another Person
consisting of substantially all of the assets of such Person or of a division or
line of business of such Person and such Person or such division or line of
business is primarily engaged in the same or a related line of business as
Company and its Subsidiaries (any such Person, assets or other property being an
“Acquired Business”); provided that any such Permitted Acquisition shall comply
with the provisions of subsection 7.3(vii).

“Permitted Applications of Incremental Loan Proceeds” has the meaning assigned
to such term in subsection 2.5C.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien imposed by a Government Authority in connection
with any Foreign Employee Benefit Plan, any such Lien relating to or imposed in
connection with any Environmental Claim, and any such Lien expressly prohibited
by any applicable terms of any of the Collateral Documents):

(v) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(vi) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

(vii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

(viii) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;

(ix) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the

 

24



--------------------------------------------------------------------------------

Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of Company or any of its Subsidiaries or
resulting in a material diminution in the value of any Collateral as security
for the Obligations;

(x) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations;

(xi) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(xii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xiv) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(xv) Liens granted pursuant to the Collateral Documents; and

(xvi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

“Pinnacle” has the meaning assigned to that term in the introduction to this
Agreement.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Pricing Certificate” means an Officer’s Certificate of Borrowers’ Agent
certifying the Consolidated Leverage Ratio as at the last day of any Fiscal
Quarter and setting

 

25



--------------------------------------------------------------------------------

forth the calculation of such Consolidated Leverage Ratio in reasonable detail,
which Officer’s Certificate may be delivered to Administrative Agent at any time
on or after the date of delivery by Borrowers’ Agent of the Compliance
Certificate with respect to the period ending on the last day of such Fiscal
Quarter.

“Prime Rate” means the rate that CS announces from time to time as its prime
lending rate, as in effect from time to time. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. CS or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Forma Basis” means, as of any date of determination, the compliance of
Company and the other Borrowers with the financial covenants set forth in
subsection 7.6 as of the last day of the four Fiscal Quarter period most
recently ended prior to such date of determination for which the relevant
financial information is available (the “Compliance Period”), after giving
effect on a pro forma basis to any Permitted Acquisitions made during such
Compliance Period and any dispositions of assets made during such Compliance
Period, other than sales of inventory in the ordinary course of business and
dispositions of obsolete, surplus or worn-out property on the following basis:

(i) any Indebtedness incurred or assumed by Company or any Subsidiary in
connection with such Permitted Acquisitions and any Indebtedness repaid in
connection with such Permitted Acquisitions or dispositions shall be deemed to
have been incurred or repaid, respectively, as of the first day of the
Compliance Period;

(ii) if such Indebtedness incurred or assumed by Company or any Subsidiary of
Company in connection with such Permitted Acquisitions has a floating or formula
rate, then the rate of interest for such Indebtedness for the applicable period
shall be computed as if the rate in effect for such Indebtedness on the relevant
measurement date had been the applicable rate for the entire applicable period;

(iii) income statement items (whether positive or negative) attributable to the
property or business acquired in such Permitted Acquisitions or dispositions
shall be included or excluded, as the case may be, as if such acquisitions or
dispositions took place on the first day of such Compliance Period on a pro
forma basis; and

(iv) any historical extraordinary non-recurring costs or expenses or other
verifiable costs or expenses that will not continue after the acquisition or
disposition date may be eliminated and other expenses and cost reductions may be
reflected on a basis consistent with Regulation S-X promulgated by the
Securities and Exchange Commission.

With respect to any such Permitted Acquisitions, such pro forma calculations
shall be based on financial results to the extent delivered in compliance with
subsection 7.3(vii). All pro forma adjustments shall be approved by the
Administrative Agent which approval shall not be unreasonably withheld.

 

26



--------------------------------------------------------------------------------

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, (ii) with respect to all payments, computations and other matters
relating to the Offshore Revolving Loan Commitment or the Offshore Revolving
Loans of any Lender, the percentage obtained by dividing (x) the Offshore
Revolving Loan Exposure of that Lender by (y) the aggregate Offshore Revolving
Loan Exposure of all Lenders, (iii) with respect to all payments, computations
and other matters relating to the Additional Offshore Revolving Loan Commitment
of any Lender (or the Additional Offshore Revolving Loans made by such Lender),
the percentage obtained by dividing (x) the Additional Offshore Revolving Loan
Exposure of that Lender by (y) the aggregate Additional Offshore Revolving Loan
Exposure of all Lenders, (iv) with respect to all payments, computations and
other matters relating to the New Term Loan Commitment of any Lender under any
tranche of New Term Loan Commitments (or the New Term Loan made under such
tranche by such Lender), the percentage obtained by dividing (x) the New Term
Loan Exposure of that Lender with respect to such tranche by (y) the aggregate
New Term Loan Exposure of all Lenders with respect to such tranche, and (v) for
all other purposes with respect to each Lender, the percentage obtained by
dividing (x) the sum of the Revolving Loan Exposure of that Lender plus the
Offshore Revolving Loan Exposure of that Lender plus any Additional Offshore
Revolving Loan Exposure of that Lender plus any New Term Loan Exposure of that
Lender by (y) the sum of the aggregate Revolving Loan Exposure of all Lenders
plus the aggregate Offshore Revolving Loan Exposure of all Lenders plus the
aggregate Additional Offshore Revolving Loan Exposure of all Lenders plus the
aggregate New Term Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.

“Purchase Money Indebtedness” means Indebtedness of any Borrower or any other
Subsidiary incurred in connection with the purchase of assets or other property
for the business of such Borrower or such Subsidiary; provided that (x) the
recourse of the lenders with respect to such Indebtedness is limited solely to
such Borrower or such Subsidiary, as the case may be, (y) the only Lien granted
by such Borrower or such Subsidiary, as the case may be, securing such
Indebtedness (which amount shall not exceed 125% of the purchase price of the
asset or property (net of taxes and soft costs)) is on the assets or other
property so purchased (and the proceeds of such assets or other property) and
(z) such Indebtedness is without recourse to any other Loan Party.

“Refinancing Senior Subordinated Notes” has the meaning assigned to such term in
subsection 7.1(xii).

“Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii)(b).

“Register” has the meaning assigned to that term in subsection 2.1D.

 

27



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulatory Shares” means, with respect to any Person, shares of such Person
required to be issued as qualifying shares to directors or persons similarly
situated or shares issued to Persons other than Company or a wholly-owned
Subsidiary of Company in response to regulatory requirements of foreign
jurisdictions pursuant to a resolution of the Board of Directors of such Person,
so long as such shares do not exceed one percent of the total outstanding shares
of equity of such Person and any owners of such shares irrevocably covenant with
Company to remit to Company or waive any dividends or distributions paid or
payable in respect of such shares.

“Related Agreements” means the agreements set forth on Schedule 1.1, as amended,
restated, supplemented or otherwise modified from time to time to the extent
permitted under subsection 7.12.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Class Lenders” means, at any time of determination Lenders having or
holding more than 50% of the aggregate Loan Exposure for such Class.

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Revolving Loan Exposure of all Lenders plus the aggregate Offshore
Revolving Loan Exposure of all Lenders.

“Responding Revolving Lender” has the meaning set forth in subsection 2.1A(iv).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

 

28



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Domestic Borrowers, on a joint and several basis, pursuant to
subsections 2.1A(i) and 2.1A(iv), and “Revolving Loan Commitments” means such
commitments of all Revolving Lenders in the aggregate.

“Revolving Loan Commitment Termination Date” means March 23, 2011 or the earlier
termination of the Revolving Loan Commitment for any reason whatsoever,
including pursuant to Section 8 hereunder.

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is the Issuing Lender, the aggregate Letter of Credit
Usage in respect of all Letters of Credit issued by that Lender (in each case
net of any participations purchased by other Lenders in such Letters of Credit
or in any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any assignments thereof purchased by other Revolving Lenders) plus
(e) the aggregate amount of all assignments purchased by that Lender in any
outstanding Swing Line Loans.

“Revolving Loans” means the loans made by Revolving Lenders to Domestic
Borrowers, on a joint and several basis, pursuant to subsection 2.1A(i).

“Revolving Notes” means any promissory notes of Domestic Borrowers issued
pursuant to subsection 2.1E to evidence the Revolving Loan Commitments and
Revolving Loans of any Revolving Lenders, substantially in the form of
Exhibit IV annexed hereto, as they may be amended, supplemented or otherwise
modified from time to time.

“S&P” means Standard & Poor’s Rating Group.

“Secured Hedge Agreement” has the meaning assigned to that term in the Domestic
Pledge Agreement.

“Securities” means any stock, shares, partnership or membership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated, certificated or uncertificated, or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

29



--------------------------------------------------------------------------------

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Indenture, the Senior Subordinated Note Guaranty and
each other document executed in connection with the Senior Subordinated Notes,
as each such document may be amended, supplemented or otherwise modified from
time to time in connection with the issuance of Additional Senior Subordinated
Notes, in form and substance satisfactory to Administrative Agent and as
otherwise amended, supplemented or otherwise modified from time to time to the
extent permitted under subsection 7.12.

“Senior Subordinated Note Guaranty” means the guaranty of the Senior
Subordinated Notes and the Additional Senior Subordinated Notes executed by the
Subsidiaries of Company and contained in the Senior Subordinated Note Indenture,
as such guaranty may be amended, restated, supplemented or otherwise modified
from time to time (including by any supplemental indenture thereto executed by
any Subsidiary after the Closing Date) to the extent permitted under
subsection 7.12B.

“Senior Subordinated Note Indenture” means that certain Indenture dated as of
June 6, 2002 pursuant to which the Senior Subordinated Notes were issued by
Company, as such Indenture may be amended, supplemented or otherwise modified
from time to time in connection with the issuance of Additional Senior
Subordinated Notes, in form and substance satisfactory to Administrative Agent
and as otherwise amended, supplemented or otherwise modified from time to time
to the extent permitted under subsection 7.12.

“Senior Subordinated Notes” means Company’s $150,000,000 in original aggregate
principal amount of 8 1/8 % Senior Subordinated Notes due 2012, issued pursuant
to the Senior Subordinated Note Indenture.

“Short-Term Investments” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, at least the third highest
rating obtainable (i.e., A or better) from either Standard & Poor’s (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”); (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) certificates of deposit, bankers’ acceptances or time deposits
maturing within one year after such date and issued or accepted by or placed
with, and money market deposit accounts issued or offered by, any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that has net
assets of not less than $500,000,000 and has at least the third highest rating
obtainable from either S&P or Moody’s, including any such

 

30



--------------------------------------------------------------------------------

mutual fund managed or advised by any Lender or Administrative Agent;
(vi) repurchase agreements with a term of not more than one year entered into
with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
Company or its Subsidiary entering into such agreement shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least one hundred percent
(100%) of the amount of the repurchase obligations; (vii) auction-rate
securities having, at the time of the acquisition thereof, at least the second
highest rating obtainable (i.e., AA or better) from either S&P or Moody’s and an
auction date for resetting the interest rate thereon occurring not more than 90
days after the date of acquisition thereof; and (viii) other short-term
investments of Foreign Subsidiaries of a type comparable to the foregoing
categories.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“SPC” has the meaning specified in subsection 10.1B(iv).

“Specified Obligations” means Obligations consisting of the principal of and
interest on the Loans, reimbursement obligations in respect of disbursements
made by an Issuing Lender with respect to Letters of Credit and fees payable
hereunder to the Lenders with Revolving Loan Exposure and the Lenders with
Offshore Revolving Loan Exposure (including under subsections 2.3 and 3.2).

“Spot Rate” means, on any date, with respect to any foreign exchange computation
in respect of an Offshore Currency, the rate (for spot delivery) at which such
Offshore Currency may be exchanged for Dollars or Dollars may be exchanged for
such Offshore Currency, as the case may be, as set forth at approximately 10:00
A.M., New York City time, on any Calculation Date on the applicable Bloomberg
Key Cross Currency Rates Page; provided, that in the event that any such rate
does not appear on any Bloomberg Key Cross Currency Rates Page, the Spot Rate
shall be determined by reference to the applicable Reuters World Currency Page
with respect to such Offshore Currency; provided further, that in the event that
any such rate does not appear on any Bloomberg Key Cross Currency Rates Page or
Reuters World Currency Page, the Spot Rate shall be determined by reference to
such other publicly available service for displaying exchange rates reasonably
selected by Administrative Agent for

 

31



--------------------------------------------------------------------------------

such purposes, or, at the discretion of the Administrative Agent, such Spot Rate
shall instead be the arithmetic average of the spot rates of exchange of
Administrative Agent in London, England at or about 10:00 A.M. (London time) on
such date for the purchase of Dollars or such Offshore Currency, as the case may
be, for delivery two Offshore Banking Days later; provided further, that, if at
the time of any such determination, for any reason, no such spot rate is being
quoted, Administrative Agent may use any other reasonable method it deems
appropriate to determine such rate and such determination shall be presumed
correct absent manifest error.

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Company or
any other Subsidiary in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Company or any other
Subsidiary Company (iii) the obligations of third party insurers of Company or
any other Subsidiary Company arising by virtue of the laws of any jurisdiction
requiring third party insurers, (iv) obligations of Company and its Subsidiaries
to reimburse any third party insurer for deductibles and self-insured
retentions, in each case to the extent the rate paid by such third party insurer
under insurance policies issued by such third party insurer to Company and its
Subsidiaries is in the ordinary course of business of Company and its
Subsidiaries and consistent with the past practices of Company and its
Subsidiaries, (v) obligations with respect to Capital Leases or Operating Leases
of Company or any other Subsidiary and (vi) performance, payment, deposit or
surety obligations of Company or any other Subsidiary, in any case if required
by law or governmental rule or regulation or in accordance with custom and
practice in the industry.

“Subject Lender” has the meaning assigned to such term in subsection 2.9.

“Subordinated Indebtedness” means (i) the Senior Subordinated Notes and (ii) any
Indebtedness of Company or any of its Subsidiaries incurred from time to time
and subordinated in right of payment to the Obligations.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof. Unless
the context indicates otherwise, “Subsidiary” means a Subsidiary of Company.

“Subsidiary Guarantor” means any Domestic Subsidiary that executes and delivers
a counterpart of the Subsidiary Guaranty on the Closing Date or from time to
time thereafter pursuant to subsection 6.8.

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
existing Domestic Subsidiaries of Company (other than the Domestic Borrowers) on
the Closing Date and to be executed and delivered by additional Domestic
Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit XII annexed hereto, as such
Subsidiary Guaranty may hereafter be amended, supplemented or otherwise modified
from time to time.

 

32



--------------------------------------------------------------------------------

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

“Swing Line Funding and Payment Office” means the office of Swing Line Lender at
11 Madison Avenue, New York, New York 10010 or such other offices of Swing Line
Lender as may from time to time hereafter be designated as such in a written
notice delivered by Swing Line Lender to Borrowers’ Agent and each Lender.

“Swing Line Lender” means Credit Suisse, Cayman Islands Branch.

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Domestic Borrowers, on a joint and several basis, pursuant
to subsection 2.1A(iii).

“Swing Line Loans” means the loans made by Swing Line Lender to Domestic
Borrowers, on a joint and several basis, pursuant to subsection 2.1A(iii).

“Swing Line Note” means any promissory note of Domestic Borrowers issued
pursuant to subsection 2.1E to evidence the Swing Line Loans of Swing Line
Lender, substantially in the form of Exhibit VI annexed hereto, as it may be
amended, supplemented or otherwise modified from time to time.

“Swiss Bankruptcy Code” means the Swiss federal statute on debt enforcement and
bankruptcy of April 17, 1889, as amended on January 17, 1997, as now and
hereafter in effect, or any successor statute.

“Sybron Canada Limited” means Sybron Canada Limited, a company organized under
the laws of Canada.

“Sybron Canada LP” means Sybron Canada Limited Partner Company, an unlimited
company organized under the laws of the province of Nova Scotia, Canada.

“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest, penalties, additions to tax and any similar liabilities with
respect thereto; except that, in the case of a Lender, there shall be excluded
(i) taxes that are imposed on the overall net income or net profits (including
franchise taxes imposed in lieu thereof) (a) by the United States, (b) by any
other Government Authority under the laws of which such Lender is organized or
has its

 

33



--------------------------------------------------------------------------------

principal office or maintains its applicable lending office, or (c) by any
jurisdiction solely as a result of a present or former connection between such
Lender and such jurisdiction (other than any such connection arising solely from
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, any of the Loan Documents), and (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Lender is located.

“Total Utilization of Additional Offshore Revolving Loan Commitments” means, as
at any date of determination, the aggregate principal amount of all outstanding
Additional Offshore Revolving Loans denominated in an Offshore Currency,
expressed as a Dollar Equivalent.

“Total Utilization of Incremental Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all New Term
Loan Commitments that have become effective after the Closing Date pursuant to
subsection 2.1A(vi) denominated in Dollars, plus (ii) the Dollar Equivalent of
the aggregate principal amount of all New Term Loan Commitments that have become
effective after the Closing Date pursuant to subsection 2.1A(vi) denominated in
an Offshore Currency, plus (iii) the aggregate principal amount of all increases
to the Revolving Loan Commitments that have become effective after the Closing
Date pursuant to subsection 2.1A(iv), plus (iv) the Dollar Equivalent of the
aggregate principal amount of all Additional Offshore Revolving Loan Commitments
that have become effective after the Closing Date pursuant to subsection
2.1A(v).

“Total Utilization of Offshore Revolving Loan Commitments” means, as at any date
of determination, the sum of (x) the aggregate principal amount of all
outstanding Offshore Revolving Loans denominated in Dollars plus (y) the Dollar
Equivalent of the aggregate principal amount of all outstanding Offshore
Revolving Loans denominated in an Offshore Currency plus (z) the Offshore Letter
of Credit Usage.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of the Dollar
Equivalent of all Offshore Revolving Loans, plus (iii) the aggregate principal
amount of all outstanding Swing Line Loans plus (iii) the Letter of Credit
Usage.

“Transaction Costs” means the fees, costs and expenses payable by Company and
the other Borrowers on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“U.S. Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“U.S. Pension Plan” means any U.S. Employee Benefit Plan, other than a
Multiemployer Plan, that is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

 

34



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

  1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii) and (xi) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in
subsection 5.3. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and
Company, Administrative Agent or Requisite Lenders shall so request,
Administrative Agent, Lenders and Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Requisite Lenders), provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and Company shall provide
to Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(v).

 

  1.3 Other Definitional Provisions and Rules of Construction.

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

35



--------------------------------------------------------------------------------

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

  2.1 Commitments; Making of Loans; the Register; Notes.

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrowers herein set forth,
each Lender hereby severally agrees to make the Loans as described in
subsections 2.1A(i) and 2.1A(ii) and Swing Line Lender hereby agrees to make the
Swing Line Loans as described in subsection 2.1A(iii).

(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Domestic
Borrowers, on a joint and several basis, from time to time during the period
from the Closing Date to, but excluding, the Revolving Loan Commitment
Termination Date an aggregate amount in Dollars not exceeding its Pro Rata Share
of the aggregate amount of the Revolving Loan Commitments to be used for the
purposes identified in subsection 2.5A. The original amount of each Revolving
Lender’s Revolving Loan Commitment as of the Closing Date is set forth on
Schedule 2.1 and the aggregate original amount of the Revolving Loan Commitments
is $250,000,000; provided that the Revolving Loan Commitments of Revolving
Lenders shall be adjusted to give effect to any assignments of the Revolving
Loan Commitments pursuant to subsection 10.1B, shall be increased from time to
time by the amount of any increase thereto pursuant to subsection 2.1A(iv), and
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4. Each Revolving Lender’s Revolving Loan Commitment
shall expire on the Revolving Loan Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Loan Commitments shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(i) may, subject to the terms
and conditions herein, be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

(ii) Offshore Revolving Loans. Each Offshore Revolving Lender severally agrees,
subject to the limitations set forth below with respect to the maximum amount of
Offshore Revolving Loans permitted to be outstanding from time to time, to lend
to the Offshore Borrower from time to time during the period from the Closing
Date to, but excluding, the Revolving Loan Commitment Termination Date in an
Offshore Currency an aggregate amount not exceeding its Pro Rata Share of the
aggregate amount of the Offshore Revolving Loan Commitments to be used for the
purposes identified in subsection 2.5B. The making of Offshore Revolving Loans
shall reduce the availability of Revolving Loans to Domestic Borrowers on a
dollar-for-dollar basis to the extent of

 

36



--------------------------------------------------------------------------------

Offshore Revolving Loans outstanding. The original amount of each Offshore
Revolving Lender’s Offshore Revolving Loan Commitment as of the Closing Date is
set forth on Schedule 2.1 and the aggregate original Dollar Equivalent amount of
the Offshore Revolving Loan Commitments is $100,000,000 as of the Closing Date;
provided that the Offshore Revolving Loan Commitments of Offshore Revolving
Lenders shall be adjusted to give effect to any assignments of the Offshore
Revolving Loan Commitments pursuant to subsection 10.1B, shall be increased from
time to time by the amount of any increase thereto pursuant to
subsection 2.1A(iv) and shall be reduced from time to time by the amount of any
reductions thereto made pursuant to subsection 2.4. Each Offshore Revolving
Lender’s Offshore Revolving Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Offshore Revolving Loans and all other
amounts owed hereunder with respect to the Offshore Revolving Loans and the
Offshore Revolving Loan Commitments shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(ii) may, subject to the terms
and conditions herein, be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

Notwithstanding anything contained in this Agreement to the contrary, the
Offshore Borrower shall not request Offshore Revolving Lenders to make any
Offshore Revolving Loans (and no Offshore Revolving Lender shall be obligated to
make Offshore Revolving Loans) if, immediately after giving effect to the making
of such Offshore Revolving Loans (i) the Total Utilization of Revolving Loan
Commitments would exceed the Revolving Loan Commitments then in effect, or
(ii) the Total Utilization of Offshore Revolving Loan Commitments would exceed
the Offshore Sublimit then in effect.

(iii) Swing Line Loans. (a) General Provisions. Swing Line Lender hereby agrees,
subject to the limitations set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Domestic Borrowers, on a
joint and several basis, from time to time during the period from the Closing
Date to but excluding the Revolving Loan Commitment Termination Date by making
Swing Line Loans to Domestic Borrowers, on a joint and several basis, in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the purposes identified in subsection 2.5A, notwithstanding the fact
that such Swing Line Loans, when aggregated with Swing Line Lender’s outstanding
Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter of Credit
Usage then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment.
The original amount of the Swing Line Loan Commitment is $30,000,000; provided
that any reduction of the Revolving Loan Commitments made pursuant to
subsection 2.4 that reduces the aggregate Revolving Loan Commitments to an
amount less than the then current amount of the Swing Line Loan Commitment shall
result in an automatic corresponding reduction of the Swing Line Loan Commitment
to the amount of the Revolving Loan Commitments, as so reduced, without any
further action on the part of Domestic Borrowers, Administrative Agent or Swing
Line Lender. The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no

 

37



--------------------------------------------------------------------------------

later than that date. Amounts borrowed under this subsection 2.1A(iii) may,
subject to the terms and conditions herein, be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

Notwithstanding anything contained in this Agreement to the contrary, the Swing
Line Loans and the Swing Line Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by Domestic
Borrowers pursuant to subsection 2.4A(i), Swing Line Lender may, at any time in
its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Company), no later than 2:00 P.M. (New York City time) on the first Business
Day in advance of the proposed Funding Date, a notice requesting Revolving
Lenders to make Revolving Loans that are Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given. Domestic Borrowers hereby
authorize the giving of any such notice and the making of any such Revolving
Loans. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by Revolving Lenders other than
Swing Line Lender shall be immediately delivered by Administrative Agent to
Swing Line Lender (and not to any Domestic Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender, and such portion of the Swing Line Loans deemed
to be so paid shall no longer be outstanding as Swing Line Loans and shall no
longer be due under the Swing Line Note, if any, of Swing Line Lender but shall
instead constitute part of Swing Line Lender’s outstanding Revolving Loans and
shall be due under the Revolving Note, if any, of Swing Line Lender. Each
Domestic Borrower hereby authorizes Administrative Agent and Swing Line Lender
to charge such Domestic Borrower’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Revolving Lenders,
including the Revolving Loan deemed to be made by Swing Line Lender, are not
sufficient to repay in full the Refunded Swing Line Loans. If any portion of any
such amount paid (or deemed to be paid) to Swing Line Lender should be recovered
by or on behalf of any Domestic Borrower from Swing Line Lender in any
bankruptcy proceeding, in any assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by subsection 10.7.

(c) Swing Line Loan Assignments. If for any reason (1) Revolving Loans are not
made upon the request of Swing Line Lender as provided in the

 

38



--------------------------------------------------------------------------------

immediately preceding paragraph in an amount sufficient to repay any amounts
owed to Swing Line Lender in respect of any outstanding Swing Line Loans or
(2) the Revolving Loan Commitments are terminated at a time when any Swing Line
Loans are outstanding, each Revolving Lender shall be deemed to, and hereby
agrees to, have purchased an assignment of such outstanding Swing Line Loans in
an amount equal to its Pro Rata Share (calculated, in the case of the foregoing
clause (2), immediately prior to such termination of the Revolving Loan
Commitments) of the unpaid amount of such Swing Line Loans together with accrued
interest thereon. Upon one Business Day’s notice from Swing Line Lender, each
Revolving Lender shall deliver to Swing Line Lender an amount equal to its
respective assignment in same day funds at the Swing Line Funding and Payment
Office. In order to further evidence such assignment (and without prejudice to
the effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an Assignment Agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender. In
the event any Revolving Lender fails to make available to Swing Line Lender the
amount of such Revolving Lender’s assignment as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Revolving Lender together with interest thereon at the rate customarily used by
Swing Line Lender for the correction of errors among banks for three Business
Days and thereafter at the Base Rate. In the event Swing Line Lender receives a
payment of any amount in which other Revolving Lenders have purchased
assignments as provided in this paragraph, Swing Line Lender shall promptly
distribute to Administrative Agent such payment in its entirety and
Administrative Agent shall distribute to each Revolving Lender (including Swing
Line Lender) its Pro Rata Share of such payment.

(d) Revolving Lenders’ Obligations. Notwithstanding anything contained herein to
the contrary, each Revolving Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to
subsection 2.1A(iii)(b) and each Revolving Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to subsection 2.1A(iii)(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender, any
Domestic Borrower or any other Person for any reason whatsoever; (2) the
occurrence or continuation of an Event of Default or a Potential Event of
Default; (3) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (4) any breach of this Agreement or any other Loan Document by any
party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such

 

39



--------------------------------------------------------------------------------

condition not satisfied had been waived in accordance with subsection 10.8 prior
to or at the time such Refunded Swing Line Loans or other unpaid Swing Line
Loans were made.

(iv) Increases of the Revolving Loan Commitments. Subject to the terms hereof,
Company may request in writing at any time during the Loan Increase Period that
the then effective aggregate principal amount of Revolving Loan Commitments be
increased; provided that (1) after giving effect to the aggregate principal
amount of the increase in Revolving Loan Commitments pursuant to this
subsection 2.1A(iv) the Total Utilization of Incremental Loan Commitments shall
not exceed $400,000,000, (2) no Event of Default or Potential Event of Default
shall have occurred and be continuing or shall occur as a result of such
increase in Revolving Loan Commitments, (3) after giving effect to the aggregate
principal amount of the increase in Revolving Loan Commitments pursuant to this
subsection 2.1A(iv), Borrowers shall be in pro forma compliance with
subsection 7.6, (4) each such increase shall result automatically in a pro rata
increase in the aggregate principal amount of the Offshore Revolving Loan
Commitments and a pro rata increase in the Offshore Revolver Dollar Sublimit
Amount, (5) the proceeds of such Revolving Loans and Offshore Revolving Loans
are required to be used for Permitted Applications of Incremental Loan Proceeds,
(6) each such request shall be for a minimum additional principal amount of at
least $40,000,000 to be added to the Revolving Loan Commitments, (7) prior to
the date of such increase, each Revolving Lender shall have received written
notice from the Administrative Agent of the aggregate principal amount of such
increase, and (8) Company shall, and shall cause its respective Subsidiaries to,
execute and deliver such documents and instruments and take such other actions
as may be reasonably requested by Administrative Agent in connection with such
increase. Any request under this subsection 2.1A(iv) shall be submitted by
Company to Administrative Agent (and Administrative Agent shall forward copies
to Revolving Lenders), specify the proposed effective date and amount of such
increase to the Revolving Loan Commitments (which date and amounts shall be
reasonably acceptable to Administrative Agent) and be accompanied by an
Officer’s Certificate of Company certifying items (1) through (5) of the
previous sentence. Company may also specify any fees offered to those Revolving
Lenders (the “Increasing Revolving Lenders”) which agree to increase the
principal amount of their Revolving Loan Commitments, which fees may be variable
based upon the amount by which any such Revolving Lender is willing to increase
the principal amount of its Revolving Loan Commitment. No Revolving Lender shall
have any obligation, express or implied, to offer to increase the aggregate
principal amount of its Revolving Loan Commitment. Only the consent of each
Increasing Revolving Lender and Administrative Agent shall be required for an
increase in the aggregate principal amount of Revolving Loan Commitments (and
the ratable increase in the aggregate principal amount of the Offshore Revolving
Loan Commitments) pursuant to this subsection 2.1A(iv). No Revolving Lender
which elects not to increase the principal amount of its Revolving Loan
Commitment may be replaced in respect of its existing Revolving Loan Commitment
as a result thereof without such Revolving Lender’s consent.

Each Revolving Lender that desires to increase its Revolving Loan Commitment
(each a “Responding Revolving Lender”) shall as soon as practicable specify the

 

40



--------------------------------------------------------------------------------

amount of the proposed increase to its Revolving Loan Commitment which it is
willing to assume. If the total amount that Responding Revolving Lenders are
willing to increase their Revolving Loan Commitments by exceeds the amount of
the requested increase, Administrative Agent shall allocate the proposed
increase (and the ratable increase to the Offshore Revolving Loan Commitments)
among the Responding Revolving Lenders. If the total amount that the Responding
Revolving Lenders are willing to increase their Revolving Commitment by is less
than the amount of the proposed increase (such deficiency the “Available
Revolving Commitment Amount”), Company may designate new lenders who qualify as
Eligible Assignees and which are reasonably acceptable to Administrative Agent
as additional Lenders hereunder in accordance with this subsection 2.1A(iv)
(each such new lender being a “New Revolving Lender”), which New Revolving
Lenders may assume all or a portion of the increase in the aggregate principal
amount of the Revolving Loan Commitments in an aggregate amount equal to the
Available Revolving Commitment Amount; provided, that each such New Revolving
Lender shall assume a portion of the increase in the aggregate principal amount
of the Offshore Revolving Loan Commitments equal to (x) the Revolving Loan
Commitment assumed by such New Revolving Lender multiplied by (y) the ratio
obtained by dividing (I) the aggregate principal amount of the Offshore
Revolving Loan Commitments after giving effect to the automatic increase thereto
pursuant to clause (4) of the first sentence of this subsection 2.1A(iv), by
(II) the aggregate principal amount of the Revolving Loan Commitments after
giving effect to the increase thereto. Each New Revolving Lender designated by
Company and acceptable to Administrative Agent shall become an additional party
hereto as a Revolving Lender (and as an Offshore Revolving Lender) concurrently
with the effectiveness of the proposed increase in the aggregate principal
amount of the Revolving Loan Commitment, upon its execution of New Lender
Supplement in the form of Exhibit XIV (and, in each case, otherwise in form and
substance reasonably satisfactory to Administrative Agent).

Subject to the foregoing, any increase in the Revolving Loan Commitments (and
any resulting automatic increase in the Offshore Revolving Loan Commitments)
requested by Company shall be effective as of the date agreed to by Company and
Administrative Agent, and such increase in the Revolving Loan Commitments shall
be in an aggregate principal amount equal to (i) the principal amount which
Increasing Revolving Lenders are willing to assume as increases to the principal
amount of their Revolving Loan Commitment, plus (ii) the principal amount
offered by New Revolving Lenders with respect to Revolving Loan Commitments (and
such increase shall result in an automatic ratable increase in the Offshore
Revolving Loan Commitments as described above in this subsection 2.1A(iv)). Upon
effectiveness of any such increase, the applicable Pro Rata Share of each
Revolving Lender and Offshore Revolving Lender will be adjusted to give effect
to the increase in Revolving Loan Commitments and Offshore Revolving Loan
Commitments and Administrative Agent shall provide notice to each Revolving
Lender of such Lender’s Revolving Loan Commitment, Offshore Revolving Loan
Commitment and applicable Pro Rata Shares after giving effect to such increase.
To the extent that the adjustment of Pro Rata Shares results in (x) loss or
expenses to any Lender as a result of the prepayment of any Eurodollar Rate Loan
on a date other than the scheduled last day of the applicable Interest Period,
Domestic Borrowers shall be responsible for such loss or expense pursuant to
subsection 2.6D or (y) loss or expenses

 

41



--------------------------------------------------------------------------------

to any Lender as a result of the prepayment of any LIBO Rate Loan on a date
other than the scheduled last day of the applicable Interest Period, Offshore
Borrower shall be responsible for such loss or expense pursuant to
subsection 2.6D.

(v) Additional Offshore Revolving Loan Commitments. Subject to the terms hereof,
Company and Offshore Borrower may request in writing at any time during the Loan
Increase Period, on the terms and subject to the conditions contained in this
Agreement, additional commitments for revolving loans to be made to the Offshore
Borrower in an Offshore Currency, which additional revolving loans shall be made
as one or more additional tranches of additional offshore revolving loan
commitments hereunder; provided that (1) after giving effect to the aggregate
principal amount of the Additional Offshore Revolving Loan Commitments and the
Dollar Equivalent amount thereof on the date of effectiveness pursuant to this
subsection 2.1A(v), the Total Utilization of Incremental Loan Commitments shall
not exceed $400,000,000, (2) no Event of Default or Potential Event of Default
shall have occurred and be continuing or shall occur as a result of such
Additional Offshore Revolving Loan Commitments, (3) after giving effect to the
aggregate principal amount of the Additional Offshore Revolving Loan Commitments
pursuant to this subsection 2.1A(v) and the incurrence of any Additional
Offshore Revolving Loans, Borrowers shall be in pro forma compliance with
subsection 7.6, (4) the proceeds of such Additional Offshore Revolving Loans are
applied to Permitted Applications of Incremental Loan Proceeds, (5) the final
stated maturity of the Additional Offshore Revolving Loans shall be no earlier
than the Revolving Loan Commitment Termination Date, (6) such Additional
Offshore Revolving Commitments and Additional Offshore Revolving Loans shall
have no mandatory scheduled amortization or commitment reductions prior to the
Revolving Loan Commitment Termination Date, (7) each such request shall be for a
minimum additional principal amount of at least the Offshore Currency Equivalent
of $20,000,000, (8) prior to the date of effectiveness of such Additional
Offshore Revolving Loan Commitments, each Lender shall have received written
notice from the Administrative Agent of the aggregate principal amount of such
Additional Offshore Revolving Loan Commitments, and (9) Company and Offshore
Borrower shall, and shall cause their respective Subsidiaries to, execute and
deliver such documents and instruments and take such other actions as may be
reasonably requested by Administrative Agent in connection with the Additional
Offshore Revolving Loan Commitments and the Additional Offshore Revolving Loans.
Any request under this subsection 2.1A(v) shall be submitted by Company and
Offshore Borrower to Administrative Agent (and Administrative Agent shall
forward copies to each Offshore Revolving Lender), specify the proposed
effective date and amount of such Additional Offshore Revolving Loan Commitment
(which date and amount shall be reasonably acceptable to Administrative Agent)
and be accompanied by an Officer’s Certificate of Company and Offshore Borrower
certifying items (1) through (4) of the previous sentence.

Each Offshore Revolving Lender that desires to commit to the new tranche of
Additional Offshore Revolving Loans shall as soon as practicable specify the
amount of Additional Offshore Revolving Commitments which it is willing to
assume. If the total amount that the existing Offshore Revolving Lenders are
willing to commit exceeds the amount of Additional Offshore Revolving
Commitments requested by Offshore

 

42



--------------------------------------------------------------------------------

Borrower, Administrative Agent shall allocate such amount among the Offshore
Revolving Lenders who have agreed to provide Additional Offshore Revolving
Commitments. If the total amount that the existing Offshore Revolving Lenders
are willing to commit to is less than the amount requested by Offshore Borrower,
Offshore Borrower may designate new lenders who qualify as Eligible Assignees
and which are reasonably acceptable to Administrative Agent as additional
Lenders hereunder in accordance with this subsection 2.1A(v), which new lenders
may assume all or a portion of the excess Additional Offshore Revolving Loan
Commitments, and each existing Offshore Revolving Lender with an Additional
Offshore Loan Commitment and each such new lender with an Additional Offshore
Revolving Loan Commitment shall be an Additional Offshore Revolving Lender
hereunder. Each new Additional Offshore Revolving Lender designated by Company
and acceptable to Administrative Agent shall become an additional party hereto
as an Additional Offshore Revolving Lender concurrently with the effectiveness
of the Additional Offshore Revolving Loan Commitments in the aggregate principal
amount of its Additional Offshore Revolving Loan Commitment, upon its execution
of New Lender Supplement in the form of Exhibit XIV (and, in each case,
otherwise in form and substance reasonably satisfactory to Administrative
Agent). No Lender shall have any obligation, express or implied, to commit to
any Additional Offshore Revolving Loan Commitments.

Upon the effectiveness of the Additional Offshore Revolving Loan Commitments on
the terms and conditions set forth herein, Company shall, or cause the
applicable Borrower to, execute and deliver any additional Notes as any Lender
may reasonably request and such modifications to the Loan Documents and
customary deliverables as the Administrative Agents may reasonably request. In
connection with the Additional Offshore Revolving Loan Commitments provided for
in this subsection 2.1A(v), conforming amendments and/or supplements shall be
made to this Agreement and the other Loan Documents to reflect such Additional
Offshore Revolving Loan Commitments and Additional Offshore Revolving Loans
without the consent of any Lender who does not hold such Additional Offshore
Revolving Loan Commitments, including, without limitation, if applicable,
conforming amendments and/or supplements: (i) to provide for the Additional
Offshore Revolving Loan Commitments and Additional Offshore Revolving Loans as
additional Commitments and Loans hereunder and to share ratably in the benefits
of this Agreement and the other Loan Documents with the other Loans made to the
same Borrower under this Agreement, including in respect of Collateral and in
the application of prepayments, (ii) to provide for the interest rates and
unutilized commitment fees applicable to such Additional Offshore Revolving Loan
Commitments and Additional Offshore Revolving Loans and amortization schedules
for such Additional Offshore Revolving Loans, and (iii) to include Additional
Offshore Revolving Lenders in any determination of Lenders, Requisite Lenders,
Requisite Class Lenders and Pro Rata Share as well as secured parties and/or
beneficiaries under Collateral Documents. Notwithstanding anything in this
Agreement expressed or implied to the contrary (including, without limitation in
subsection 10.8), nothing herein shall be construed to require consent from
Lenders that are not lenders holding Additional Offshore Revolving Loan
Commitments to the effectiveness of such Additional Offshore Revolving Loan
Commitments or the incurrence of such Additional Offshore Revolving Loans in
compliance with this subsection 2.1A(v), and this subsection 2.1A(v) shall

 

43



--------------------------------------------------------------------------------

supersede any provisions in subsection 10.8 to the contrary. Notwithstanding
anything contained in this Agreement to the contrary, the Offshore Borrower
shall not request Additional Offshore Revolving Lenders to make any Additional
Offshore Revolving Loans (and no Additional Offshore Revolving Lender shall be
obligated to make Additional Offshore Revolving Loans) if, immediately after
giving effect to the making of such Additional Offshore Revolving Loans, the
Total Utilization of Additional Offshore Revolving Loan Commitments would exceed
the Additional Offshore Revolving Loan Commitments then in effect.

Upon effectiveness of any such Additional Offshore Revolving Loan Commitments,
the Pro Rata Share of each Lender will be adjusted to give effect to the
Additional Offshore Revolving Loan Commitments and Administrative Agent shall
provide notice to Lenders with an Additional Offshore Revolving Loan Commitment
or Additional Offshore Revolving Loans of such Lender’s Pro Rata Share after
giving effect to such Additional Offshore Revolving Loan Commitments. Amounts
borrowed as Additional Offshore Revolving Loans may, subject to the terms and
conditions herein, be repaid and reborrowed to but excluding the date of
termination of the Additional Offshore Revolving Loan Commitments.

(vi) New Term Loans. With the written consent of Administrative Agent,
Borrowers’ Agent may from time to time, by written notice to Administrative
Agent, request at any time during the Loan Increase Period, on the terms and
subject to the conditions contained in this Agreement, commitments to make term
loans (x) to the Domestic Borrowers, on a joint and several basis, in Dollars
and/or (y) to the Offshore Borrower in an Offshore Currency, which term loans
shall be made as one or more additional tranches of New Term Loans hereunder;
provided that (1) after giving effect to the aggregate principal amount of the
New Term Loan Commitments pursuant to this subsection 2.1A(vi) and the Dollar
Equivalent amount thereof on the date of effectiveness, the Total Utilization of
Incremental Loan Commitments shall not exceed $400,000,000, (2) no Event of
Default or Potential Event of Default shall have occurred and be continuing or
shall occur as a result from the incurrence of such New Term Loans, (3) after
giving effect to the to the incurrence of such New Term Loans pursuant to this
subsection 2.1A(vi), Borrowers shall be in pro forma compliance with the
financial covenants set forth in subsection 7.6, (4) the proceeds of such New
Term Loans are applied to Permitted Applications of Incremental Loan Proceeds,
(5) the final stated maturity of the New Term Loans shall be no earlier than the
Revolving Loan Commitment Termination Date, (6) such New Term Loans shall have
no mandatory amortization prior to the Revolving Loan Commitment Termination
Date, (7) each such request shall be for a minimum additional principal amount
of at least $40,000,000 (or the Offshore Currency Equivalent thereof, as
applicable), (8) prior to the date of effectiveness of such New Term Loan
Commitments, each Lender shall have received written notice from the
Administrative Agent of the aggregate principal amount of such New Term Loans,
and (9) Borrowers shall, and shall cause their respective Subsidiaries to,
execute and deliver such documents and instruments and take such other actions
as may be reasonably requested by Administrative Agent in connection with the
New Term Loan Commitments and the incurrence of the New Term Loans. Any request
under this subsection 2.1A(vi) shall be submitted by Borrower’s Agent to
Administrative Agent

 

44



--------------------------------------------------------------------------------

(and Administrative Agent shall forward copies to each Lender), specify the
proposed effective date and amount of such New Term Loan Commitment (which date
and amount shall be reasonably acceptable to Administrative Agent) and be
accompanied by an Officer’s Certificate of Company certifying items (1) through
(4) of the previous sentence.

Each existing Lender that desires to commit to the new tranche of New Term Loans
shall as soon as practicable specify the amount of New Term Loan Commitments
which it is willing to assume. If the total amount that the existing Lenders are
willing to commit exceeds the amount of New Term Loan Commitments requested by
Borrower’s Agent, Administrative Agent shall allocate such amount among the
existing Lenders who have agreed to provide New Term Loan Commitments. If the
total amount that the existing Lenders are willing to commit to is less than the
amount requested by Borrower’s Agent, Borrower’s Agent may designate new lenders
who qualify as Eligible Assignees and which are reasonably acceptable to
Administrative Agent as additional Lenders hereunder in accordance with this
subsection 2.1A(vi), which new lenders may assume all or a portion of the excess
New Term Loan Commitments and each existing Lender with a New Term Loan
Commitment and each such new lender with a New Term Loan Commitment shall be a
New Term Lender hereunder. Each additional New Term Loan Lender designated by
Borrower’s Agent and acceptable to Administrative Agent shall become an
additional party hereto as a New Term Lender concurrently with the effectiveness
of such New Term Loan Commitments in the aggregate principal amount of its New
Term Loan Commitment, upon its execution of New Lender Supplement in the form of
Exhibit XIV (and, in each case, otherwise in form and substance reasonably
satisfactory to Administrative Agent). No Lender shall have any obligation,
express or implied, to commit to any New Term Loan Commitments.

Upon the effectiveness of the New Term Loan Commitments on the terms and
conditions set forth herein, Company shall, or cause the applicable Borrower to,
execute and deliver any additional Notes as any Lender may reasonably request
and such modifications to the Loan Documents and customary deliverables as the
Administrative Agents may reasonably request. In connection with the New Term
Loans provided for in this subsection 2.1A(vi), conforming amendments and/or
supplements shall be made to this Agreement and the other Loan Documents to
reflect such New Term Loans without the consent of any Lender not a lender of
such New Term Loans, including, without limitation, if applicable, conforming
amendments and/or supplements: (i) to provide for the New Term Loans as a new
tranche or tranches of Loans hereunder and to share ratably in the benefits of
this Agreement and the other Loan Documents with the other Loans made to the
same Borrower under this Agreement, including in respect of Collateral and in
the application of prepayments, (ii) to provide for the interest rates
applicable to such New Term Loans and amortization schedules for such New Term
Loans, and (iii) to include New Term Lenders in any determination of Lenders,
Requisite Lenders, Requisite Class Lenders and Pro Rata Share as well as secured
parties and/or beneficiaries under Collateral Documents. Notwithstanding
anything in this Agreement expressed or implied to the contrary (including,
without limitation in subsection 10.8), nothing herein shall be construed to
require consent from Lenders that are not lenders of such New Term Loans to the
incurrence of such term loans in compliance with this

 

45



--------------------------------------------------------------------------------

subsection 2.1A(vi), and this subsection 2.1A(vi) shall supersede any provisions
in subsection 10.8 to the contrary.

Each tranche of New Term Loans to be made under this subsection 2.1A(vi) shall
be made to Domestic Borrowers or the Offshore Borrower (as applicable), on a
joint and several basis, on the same day as the New Term Loan Commitments with
respect to such tranche become effective under this subsection 2.1A(vi). Upon
effectiveness of any such New Term Loan Commitments, the Pro Rata Share of each
Lender will be adjusted to give effect to the New Term Loan Commitments and
Administrative Agent shall provide notice to Lenders with a New Term Loan
Commitment or New Term Loans of such Lender’s Pro Rata Share after giving effect
to such additional tranche. Amounts borrowed as New Term Loans and subsequently
repaid or prepaid may not be reborrowed.

B. Borrowing Mechanics. Revolving Loans, Offshore Revolving Loans, Additional
Offshore Revolving Loans and New Term Loans (if any) made as Base Rate Loans
made on any Funding Date (other than Revolving Loans made pursuant to a request
by Swing Line Lender pursuant to subsection 2.1A(iii) or Revolving Loans made
pursuant to subsection 3.3B) shall be in an aggregate minimum amount of
$2,000,000 and multiples of $500,000 in excess of that amount. Revolving Loans,
Offshore Revolving Loans, Additional Offshore Revolving Loans and New Term Loans
(if any) made on any Funding Date as Eurodollar Rate Loans and Offshore
Revolving Loans made on any Funding Date as LIBO Rate Loans, in each case, with
a particular Interest Period shall be in an aggregate minimum amount of
$2,000,000 (or the Offshore Currency Equivalent in the case of LIBO Rate Loans)
and multiples of $500,000 (or the Offshore Currency Equivalent in the case of
LIBO Rate Loans) in excess of that amount. Swing Line Loans made on any Funding
Date shall be in an aggregate minimum amount of $500,000 and multiples of
$100,000 in excess of that amount. Whenever any Domestic Borrower desires that
Lenders make Loans to such Domestic Borrower it shall deliver to Administrative
Agent at its Domestic Funding and Payment Office a duly executed Notice of
Borrowing no later than 2:00 P.M. (New York City time) at least three Business
Days in advance of the proposed Funding Date (in the case of a Eurodollar Rate
Loan) or at least one Business Day in advance of the proposed Funding Date (in
the case of a Base Rate Loan). Whenever Offshore Borrower desires that Lenders
make Loans to the Offshore Borrower that are (i) LIBO Rate Loans or Eurodollar
Loans, it shall deliver a duly executed Notice of Borrowing to Administrative
Agent at its Offshore Funding and Payment Office no later than 2:00 P.M. (London
time) at least three Business Days in advance of the proposed Funding Date or
(ii) Base Rate Loans, it shall deliver a duly executed Notice of Borrowing to
Administrative Agent at its Domestic Funding and Payment Office no later than
2:00 P.M. (New York City time) at least one Business Day in advance of the
proposed Funding Date. Whenever any Domestic Borrower desires that Swing Line
Lender make a Swing Line Loan, it shall deliver to Swing Line Lender at the
Swing Line Funding and Payment Office (with a simultaneous copy to
Administrative Agent at its Domestic Funding and Payment Office) a duly executed
Notice of Borrowing no later than 3:00 P.M. (New York City time) on the proposed
Funding Date. Loans (other than Swing Line Loans) denominated in Dollars may be
continued as or converted into Base Rate Loans and Eurodollar Rate Loans in the
manner provided in subsection 2.2D. Offshore Revolving Loans denominated in
Offshore Currencies may be continued as or converted into LIBO Rate Loans with
different Interest Periods in the manner provided in subsection 2.2D. In lieu of
delivering a

 

46



--------------------------------------------------------------------------------

Notice of Borrowing, any Borrower may give Administrative Agent (or in the case
of any Swing Line Loans, Swing Line Lender and Administrative Agent), as
applicable, telephonic notice by the required time of any proposed borrowing
under this subsection 2.1B; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of Borrowing to
Administrative Agent (and Swing Line Lender in the case of any Swing Line Loans)
on or before the applicable Funding Date.

C. Disbursement of Funds.

(i) Except to the extent provided in subsections 2.1A(iv) and 2.1A(v), all Loans
shall be made by Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that neither Administrative Agent nor any
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Commitment
or Pro Rata Share of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder.

(ii) Promptly after receipt by Administrative Agent of a Notice of Borrowing for
a Loan (other than a Swing Line Loan) in connection with a request by a Domestic
Borrower pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender for that type of Loan of the
proposed borrowing. Each such Lender shall make the amount of its Loan available
to Administrative Agent not later than 1:00 P.M. (New York City time) on the
applicable Funding Date in same day funds in Dollars at the Domestic Funding and
Payment Office. Except as provided in subsection 2.1A(iii) or subsection 3.3B
with respect to Revolving Loans used to repay Refunded Swing Line Loans or to
reimburse Issuing Lender for the amount of a drawing under a Letter of Credit,
upon satisfaction or waiver of the conditions precedent specified in subsections
4.1 (in the case of Loans made on the Closing Date) and 4.2 (in the case of all
Loans), Administrative Agent shall make the proceeds of such Loans available to
the applicable Domestic Borrower requesting such Loans on the applicable Funding
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Loans received by Administrative Agent from Lenders to be credited to
the account of such Domestic Borrower specified in the applicable Notice of
Borrowing.

(iii) Promptly after receipt by Administrative Agent of a Notice of Borrowing in
connection with a request by the Offshore Borrower pursuant to subsection 2.1B
(or telephonic notice in lieu thereof), Administrative Agent shall notify each
Lender for that type of Loan of the proposed borrowing. Each such Lender shall
make the amount of its Offshore Revolving Loans not later than 1:00 P.M.
(London, England time) on the applicable Funding Date in same day funds in the
requested Offshore Currency at the Offshore Funding and Payment Office.
Administrative Agent shall make the proceeds of such Offshore Revolving Loans
available to the Offshore Borrower, on the applicable Funding Date by causing an
amount of same day funds in such Offshore Currency equal to the proceeds of all
such Offshore Revolving Loans received by Administrative Agent from Lenders to
be credited to the account of the Offshore Borrower specified in the applicable
Notice of Borrowing.

 

47



--------------------------------------------------------------------------------

(iv) Promptly after receipt by Swing Line Lender of a Notice of Borrowing
pursuant to subsection 2.1B (or telephonic notice in lieu thereof), Swing Line
Lender shall make the amount of its Swing Line Loan available to the applicable
Domestic Borrower requesting such Swing Line Loan not later than 3:00 P.M. (New
York City time) on the applicable Funding Date, in each case in same day funds
in Dollars, at the Swing Line Funding and Payment Office. Swing Line Lender
shall make the proceeds of any Swing Line Loan available to the applicable
Domestic Borrower requesting such Swing Line Loan, on the applicable Funding
Date by causing an amount of same day funds, in Dollars, equal to the proceeds
of such Swing Line Loan to be credited to the account of such Domestic Borrower
specified in the applicable Notice of Borrowing.

(v) Unless Administrative Agent shall have been notified by any Lender prior to
a Funding Date for any Loans that such Lender does not intend to make available
to Administrative Agent the amount of such Lender’s Loan requested on such
Funding Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on such Funding Date and Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the applicable Borrower an amount equal to the amount of such Lender’s Loan
on such Funding Date. If such corresponding amount is not in fact made available
to Administrative Agent by such Lender, Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify the applicable Borrower and such Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the rate payable under this Agreement for
Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

D. The Register.

Administrative Agent, acting for these purposes solely as an agent of Borrowers
(it being acknowledged that Administrative Agent, in such capacity, and its
officers, directors, employees, agent and affiliates shall constitute
Indemnitees under subsection 10.5), shall maintain (and make available for
inspection by Borrowers upon reasonable prior notice at reasonable times) at its
address referred to in subsection 10.10 a register for the recordation of, and
shall record, the names and addresses of Lenders and the Revolving Loan
Commitment, Offshore Revolving Loan Commitment, Swing Line Loan Commitment, any
Additional Offshore Revolving Loan Commitment, any New Term Loan Commitment,
Revolving Loans, Offshore Revolving Loans, Swing Line Loans, any Additional
Offshore Revolving Loans and any New Term Loans of each Lender from time to time
(the “Register”). Borrowers,

 

48



--------------------------------------------------------------------------------

Borrowers’ Agent, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof; all
amounts owed with respect to any Commitment or Loan shall be owed to the Lender
listed in the Register as the owner thereof; and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on each
Borrower, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

E. Notes.

(i) If so requested by any Lender by written notice to Borrowers’ Agent (with a
copy to Administrative Agent) at any time, Domestic Borrowers shall execute and
deliver to such Lender, promptly after Borrowers’ Agent’s receipt of such
notice, a promissory note or promissory notes to evidence such Lender’s
Revolving Loans or Swing Line Loans, substantially in the form of Exhibit IV and
Exhibit VI annexed hereto, respectively, with appropriate insertions.

(ii) Offshore Borrower shall execute and deliver (a) to each Offshore Revolving
Lender on the Closing Date and from time to time thereafter as required by
subsection 10.1, an Offshore Note substantially in the form of Exhibit V annexed
hereto with proper insertions, and (b) to each Additional Offshore Revolving
Lender on the date of effectiveness of the relevant Additional Offshore
Revolving Loan Commitments and from time to time thereafter as required by
subsection 10.1, a promissory note or promissory notes to evidence such Lender’s
Additional Offshore Revolving Loans.

(iii) If so requested by any New Term Lender by written notice to Borrowers’
Agent (with a copy to Administrative Agent) at any time, the applicable Borrower
shall execute and deliver to such Lender, promptly after Borrowers’ Agent’s
receipt of such notice, a promissory note or promissory notes to evidence such
Lender’s New Term Loans.

F. Calculation of Spot Rates. On each Calculation Date Administrative Agent
shall determine the Spot Rate as of such Calculation Date (it being acknowledged
and agreed that Administrative Agent shall use the Spot Rates so calculated for
the purposes of determining compliance with subsections 2.1A(i), 2.1A(ii),
2.1A(iv), 2.1A(v) and 2.1(vi) and for all other purposes under this Agreement or
any other Loan Document that requires the calculation of the Dollar Equivalent
or the Offshore Currency Equivalent). Any Spot Rate so determined shall become
effective on such Calculation Date and shall remain effective until the next
succeeding Calculation Date. Administrative Agent shall promptly notify Offshore
Borrower of each determination of a Spot Rate hereunder.

 

49



--------------------------------------------------------------------------------

  2.2 Interest on the Loans.

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7,
(x) each Loan (other than a Swing Line Loan) denominated in Dollars shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or the Eurodollar Rate and (y) each Loan denominated
in an Offshore Currency shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the LIBO Rate. Subject to the
provisions of subsection 2.7, each Swing Line Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate.
The applicable basis for determining the rate of interest with respect to any
Loan (other than a Swing Line Loan) shall be selected by the applicable Borrower
initially at the time a Notice of Borrowing is given with respect to such Loan
pursuant to subsection 2.1B (subject to the last sentence of subsection 2.1B),
and the basis for determining the interest rate with respect to any Loan (other
than a Swing Line Loan) may be changed from time to time pursuant to
subsection 2.2D (subject to the last sentence of subsection 2.1B). If on any day
a Loan (other than a Swing Line Loan) denominated in Dollars is outstanding with
respect to which notice has not been delivered to Administrative Agent (or has
not yet been given effect) in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans and Offshore Revolving Loans shall bear interest as of any date of
determination specified in subsection 2.2A(ii) through maturity as follows:

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin set forth in the table below opposite the Consolidated Leverage Ratio for
the four Fiscal Quarter period for which the applicable Pricing Certificate for
such date of determination has been delivered pursuant to subsection 6.1(iv);

(b) if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin set forth in the table below opposite the Consolidated
Leverage Ratio for the four Fiscal Quarter period for which the applicable
Pricing Certificate for such date of determination has been delivered pursuant
to subsection 6.1(iv); or

(c) if a LIBO Rate Loan, then at the sum of the LIBO Rate plus the LIBO Rate
Margin set forth in the table below opposite the Consolidated Leverage Ratio for
the four Fiscal Quarter period for which the applicable Pricing Certificate for
such date of determination has been delivered pursuant to subsection 6.1(iv);

 

Consolidated Leverage Ratio

   Eurodollar
Rate
Margin and
LIBO Rate
Margin     Base
Rate Margin  

Less than: 1.00:1.00

   0.500 %   0.00 %

Greater than or equal to: 1.00:1.00

but less than: 1.50:1.00

   0.625 %   0.00 %

Greater than or equal to: 1.50:1.00

but less than: 2.00:1.00

   0.750 %   0.00 %

Greater than or equal to: 2.00:1.00

but less than: 2.50:1.00

   1.000 %   0.00 %

Greater than or equal to: 2.50:1.00

   1.250 %   0.25 %

 

50



--------------------------------------------------------------------------------

provided that, until the delivery of the first Pricing Certificate for the
Fiscal Quarter ending September 30, 2006, the applicable margin for Revolving
Loans and Offshore Revolving Loans that are Eurodollar Rate Loans or LIBO Rate
Loans shall be 0.625% per annum and for Revolving Loans and Offshore Revolving
Loans that are Base Rate Loans shall be 0.00% per annum.

(ii) Upon delivery of the Pricing Certificate by Company to Administrative Agent
pursuant to subsection 6.1(iv), the Base Rate Margin and the Eurodollar Rate
Margin for Revolving Loans and Offshore Revolving Loans denominated in Dollars
and the LIBO Rate Margin for Offshore Revolving Loans denominated in an Offshore
Currency shall automatically be adjusted in accordance with such Pricing
Certificate, such adjustment to become effective on the next succeeding Business
Day following the receipt by Administrative Agent of such Pricing Certificate
(subject to the provisions of the foregoing clause (i) and this clause (ii));
provided that, if at any time a Pricing Certificate is not delivered at the time
required pursuant to subsection 6.1(iv), from the time such Pricing Certificate
was required to be delivered until delivery of such Pricing Certificate, the
applicable margins shall be the maximum percentage amount for the relevant Loan
set forth above.

(iii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at a rate equal to the
applicable Base Rate Margin for Revolving Loans minus a rate equal to the
commitment fee percentage then in effect as determined pursuant to
subsection 2.3A.

B. Interest Periods. In connection with each Eurodollar Rate Loan or LIBO Rate
Loan, the applicable Borrower may, pursuant to the applicable Notice of
Borrowing or Notice of Conversion/Continuation, as the case may be, select an
interest period (each an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be, at such Borrower’s option, either a one, two, three or
six month period, or if available to all Lenders of such Loans, a nine or twelve
month period; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan or LIBO Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of a
Loan initially made as a Eurodollar Rate Loan or LIBO Rate Loan, or on the date
specified in the applicable Notice of Conversion/Continuation, in the case of a
Loan converted to a Eurodollar Rate Loan or a LIBO Rate Loan;

 

51



--------------------------------------------------------------------------------

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan or LIBO Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of any Revolving Loans or any
Offshore Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;

(vi) no Interest Period shall expire on a date after the final maturity date of
such Loan;

(vii) there shall be no more than eighteen Interest Periods outstanding at any
time; and

(viii) in the event the Domestic Borrowers or the Offshore Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan or LIBO Rate Loan in the
applicable Notice of Borrowing or Notice of Conversion/Continuation, the
Domestic Borrowers or the Offshore Borrower, as applicable shall be deemed to
have selected an Interest Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
(i) each Domestic Borrower and the Offshore Borrower shall have the option
(a) to convert at any time all or any part of its outstanding Loans (except
Swing Line Loans) denominated in Dollars, as the case may be, equal to
$2,000,000 and multiples of $500,000 in excess of that amount from Loans bearing
interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (b) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan, to
continue all or any portion of such Loan equal to $2,000,000 and multiples of
$500,000 in excess of that amount as a Eurodollar Rate Loan or, if such
Eurodollar Rate Loan is less than $2,000,000, to continue the full amount of
such Eurodollar Rate Loan as a Eurodollar Rate Loan and (ii) the Offshore
Borrower shall have the option upon the expiration of any Interest Period
applicable to a LIBO Rate Loan, to continue all or any portion of such Loan
equal to the Offshore Currency

 

52



--------------------------------------------------------------------------------

Equivalent of $2,000,000 and multiples of the Offshore Currency Equivalent of
$500,000 in excess of that amount as a LIBO Rate Loan or, if such LIBO Rate Loan
is less than $2,000,000, to continue the full amount of such LIBO Rate Loan as a
LIBO Rate Loan; provided, however, that a Eurodollar Rate Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto; provided, however, except as otherwise provided herein,
(i) if the applicable Domestic Borrower fails to give a Notice of
Conversion/Continuation at least one Business Day prior to the expiration of any
Interest Period applicable to any Eurodollar Rate Loan of such Domestic
Borrower, such Borrower shall have been deemed to have delivered a Notice of
Conversion/Continuation requesting that such Eurodollar Rate Loan be converted
into a Base Rate Loan and (ii) if Offshore Borrower fails to give a Notice of
Conversion/Continuation at least three Business Days prior to the expiration of
any Interest Period applicable to any LIBO Rate Loan, Offshore Borrower shall
have been deemed to have delivered a Notice of Conversion/Continuation
requesting that such LIBO Rate Loan be continued as a LIBO Rate Loan with a one
month Interest Period.

Any Domestic Borrower delivering a Notice of Conversion/Continuation shall
deliver such notice to Administrative Agent at its Domestic Funding and Payment
Office no later than 2:00 P.M. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Offshore Borrower shall deliver any Notice of
Conversion/Continuation to Administrative Agent at both its Domestic Funding and
Payment Office no later than 2:00 P.M. (New York City time) and its Offshore
Funding and Payment Office no later than 2:00 P.M. (London time) at least three
Business Days in advance of the proposed conversion/continuation date. In lieu
of delivering a Notice of Conversion/Continuation, the applicable Borrower may
give Administrative Agent telephonic notice to the Domestic Funding and Payment
Office and/or the Offshore Funding and Payment Office, as applicable, by the
required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Administrative Agent shall promptly notify each Lender of any Loan subject to
any Notice of Conversion/Continuation.

E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code, Swiss Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that (i) in the case of Eurodollar Rate Loans upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective, such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans and (ii) in the case of LIBO Rate Loans upon
the expiration of the Interest Period in effect at the

 

53



--------------------------------------------------------------------------------

time any such increase in interest rate is effective, such LIBO Rate Loans shall
thereupon be converted at the Spot Rate into Base Rate Loans denominated in
Dollars and shall thereafter bear interest payable upon demand at a rate which
is 2% per annum in excess of the interest rate otherwise payable under this
Agreement for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this subsection 2.2E is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans or LIBO Rate Loans, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan shall be included, and the date of payment of such Loan or the expiration
date of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted to a Eurodollar Rate Loan, the date of conversion of
such Base Rate Loan to such Eurodollar Rate Loan shall be excluded; provided
that if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this
subsection 2.2, in no event shall the rate of interest payable by any Borrower
with respect to any Loan exceed the maximum rate of interest permitted to be
charged under applicable law.

H. Net Minimum Interest – Swiss Withholding Tax. The interest rate as determined
by this subsection 2.2 is deemed to constitute, for Swiss tax purposes, a net
minimum interest and shall be net of Swiss withholding tax, if any. If Offshore
Borrower or any Offshore Guarantor is required under Swiss law to make interest
payments hereunder subject to withholding tax, in accordance with subsection
2.7, then (i) the amount of the interest rate shall be increased,
(ii) withholding tax shall be calculated based on the increased interest rate
and (iii) Offshore Borrower or such Offshore Guarantor shall deliver the
documents required for the refund of Swiss withholding tax. The increase in the
interest rate applied pursuant to clauses (i) and (ii) above shall be in an
amount sufficient to ensure that the amount retained by Administrative Agent or
any Lender under any of the Loan Documents after meeting its withholding tax
payments shall be equivalent to the amount of interest such Administrative Agent
or any Lender under any of the Loan Documents would have received had no
withholding tax been imposed.

 

  2.3 Fees.

A. Commitment Fees. (i) Domestic Borrowers, on a joint and several basis, agree
to pay to Administrative Agent, for distribution to each Revolving Lender in
proportion to that Lender’s Pro Rata Share, commitment fees for the period from
and including the Closing Date to and excluding the Revolving Loan Commitment
Termination Date equal to the average of the daily excess of the Revolving Loan
Commitments over the sum of (x) the aggregate principal amount of outstanding
Revolving Loans (but not any outstanding Swing Line Loans)

 

54



--------------------------------------------------------------------------------

plus (y) the Domestic Letter of Credit Usage plus (z) the Offshore Revolving
Loan Commitments multiplied by a rate per annum equal to the percentage set
forth in the table below opposite the Consolidated Leverage Ratio for the four
Fiscal Quarter period for which the applicable Pricing Certificate has been
delivered pursuant to subsection 6.1(iv) and (ii) Offshore Borrower agrees to
pay to Administrative Agent, for distribution to each Offshore Revolving Lender
in proportion to that Lender’s Pro Rata Share, commitment fees for the period
from and including the Closing Date to and excluding the Revolving Loan
Commitment Termination Date equal to the average of the daily excess of the
Offshore Revolving Loan Commitments over the sum of (x) aggregate principal
amount of outstanding Offshore Revolving Loans plus (y) the Offshore Letter of
Credit Usage multiplied by a rate per annum equal to the percentage set forth in
the table below opposite the Consolidated Leverage Ratio for the four Fiscal
Quarter period for which the applicable Pricing Certificate has been delivered
pursuant to subsection 6.1(iv):

 

Consolidated Leverage Ratio

   Commitment
Fee Percentage  

Less than: 1.00:1.00

   0.125 %

Greater than or equal to: 1.00:1.00

but less than: 1.50:1.00

   0.150 %

Greater than or equal to: 1.50:1.00

but less than: 2.00:1.00

   0.175 %

Greater than or equal to: 2.00:1.00

but less than: 2.50:1.00

   0.200 %

Greater than or equal to: 2.50:1.00

   0.250 %

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on the last
Business Day of each of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Loan Commitment Termination Date; provided that until the delivery of
the Pricing Certificate for the Fiscal Quarter ending September 30, 2006, the
applicable commitment fee percentage shall be 0.150% per annum. Upon delivery of
the Pricing Certificate by Company to Administrative Agent pursuant to
subsection 6.1(iv), the applicable commitment fee percentage shall automatically
be adjusted in accordance with such Pricing Certificate, such adjustment to
become effective on the next succeeding Business Day following the receipt by
Administrative Agent of such Pricing Certificate; provided that, if at any time
a Pricing Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Pricing Certificate was required to be
delivered until delivery of such Pricing Certificate, the applicable commitment
fee percentage shall be the maximum percentage amount set forth above.

 

55



--------------------------------------------------------------------------------

B. Other Fees. Domestic Borrowers, jointly and severally, agree to pay to
Administrative Agent such fees in the amounts and at the times separately agreed
upon between any Domestic Borrower and Administrative Agent. Offshore Borrower
agrees to pay to Administrative Agent such fees in the amounts and at the times
separately agreed upon between Offshore Borrower and Administrative Agent.

 

  2.4 Prepayments and Reductions in Revolving Loan Commitments, Offshore
Revolving Loan Commitments, Additional Offshore Revolving Loan Commitments and
New Term Loans; General Provisions Regarding Payments; Application of Proceeds
of Collateral and Payments Under Guaranties.

A. Prepayments of Loans and Reductions in Revolving Loan Commitments, Offshore
Revolving Loan Commitments, Additional Offshore Revolving Loan Commitments and
New Term Loans.

(i) Voluntary Prepayments.

(a) Domestic Borrowers may, upon written or telephonic notice to Swing Line
Lender (with a simultaneous copy to Administrative Agent) on or prior to 3:00
P.M. (New York City time) on the date of prepayment, which notice, if
telephonic, shall be promptly confirmed in writing, at any time and from time to
time prepay any Swing Line Loan on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Domestic Borrowers may, upon not less than one Business Day’s prior
written or telephonic notice, in the case of Base Rate Loans, and three Business
Days’ prior written or telephonic notice, in the case of Eurodollar Rate Loans,
in each case given to Administrative Agent at its Domestic Funding and Payment
Office by 2:00 P.M. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (who will
promptly notify each Lender whose Loans are to be prepaid of such prepayment),
at any time and from time to time prepay any of their respective Revolving Loans
or, to the extent borrowed by the Domestic Borrowers, New Term Loans (if any) on
any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and multiples of $500,000 in excess of that amount; provided,
however, that if a Eurodollar Rate Loan is prepaid on a date other than the date
that the Interest Period applicable thereto expires, the Domestic Borrowers
shall compensate the Lenders in accordance with subsection 2.6D for any losses,
expenses or liabilities incurred in connection with such prepayment. Notice of
prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4A(iv).

 

56



--------------------------------------------------------------------------------

(b) Offshore Borrower may upon not less than three Business Days’ prior written
or telephonic notice to Administrative Agent at its Offshore Funding and Payment
Office by 2:00 P.M. (London time), on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (who will
promptly notify each Lender whose Loans are to be prepaid of such prepayment),
at any time and from time to time prepay any Offshore Revolving Loans or, to the
extent borrowed by the Offshore Borrower, Additional Offshore Revolving Loans
(if any) and New Term Loans (if any) on any Business Day in whole or in part in
an aggregate minimum amount of $2,000,000 (or the Offshore Currency Equivalent)
and multiples of $500,000 (or the Offshore Currency Equivalent) in excess of
that amount; provided, however, that if a LIBO Rate Loan is prepaid on a date
other than the date that the Interest Period applicable thereto expires, the
Offshore Borrower shall compensate the Lenders in accordance with
subsection 2.6D for any losses, expenses or liabilities incurred in connection
with such prepayment. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4A(iv).

(ii) Voluntary Reductions of Revolving Loan Commitments, Offshore Revolving Loan
Commitments and Additional Offshore Revolving Loan Commitments.

(a) Voluntary Reduction of Revolving Loan Commitments. Borrowers’ Agent may,
upon not less than three Business Days’ prior written or telephonic notice from
Borrowers’ Agent confirmed in writing to Administrative Agent (who will promptly
notify each Revolving Lender of such notification from Borrowers’ Agent), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Loan Commitments in an amount up to
the amount by which the Revolving Loan Commitments exceed the Total Utilization
of Revolving Loan Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Loan
Commitments shall be in an aggregate minimum amount of $2,000,000 and multiples
of $500,000 in excess of that amount. Borrowers’ Agent’s notice to
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Loan Commitments shall be effective on
the date specified in Borrowers’ Agent’s notice and shall reduce the Revolving
Loan Commitment of each Revolving Lender proportionately to its Pro Rata Share.
Any such voluntary reduction of the Revolving Loan Commitments shall be applied
as specified in subsection 2.4A(iv).

(b) Voluntary Reductions of Offshore Revolving Loan Commitments and Additional
Offshore Revolving Loan Commitments. Offshore Borrower may, upon not less than
three Business Days’ prior written or telephonic notice from the Offshore
Borrower or Borrowers’ Agent confirmed in writing to Administrative Agent (who
will promptly notify each Offshore Revolving Lender of such notification from
the Offshore Borrower), at any time and from time to

 

57



--------------------------------------------------------------------------------

time terminate in whole or permanently reduce in part, without premium or
penalty, (x) the Offshore Revolving Loan Commitments in an amount up to the
amount by which the Offshore Revolving Loan Commitments exceed the Total
Utilization of Offshore Revolving Loan Commitments at the time of such proposed
termination or reduction, and/or (y) the Additional Offshore Revolving Loan
Commitments in an amount up to the amount by which the Additional Offshore
Revolving Loan Commitments exceed the Total Utilization of Additional Offshore
Revolving Loan Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Offshore Revolving
Loan Commitments or the Additional Offshore Revolving Loan Commitments shall be
in an aggregate minimum amount of $2,000,000 (or the Offshore Currency
Equivalent) and multiples of $500,000 (or the Offshore Currency Equivalent) in
excess of that amount. Borrowers’ Agent or Offshore Borrower’s notice to
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Offshore Revolving Loan Commitments or the
Additional Offshore Revolving Loan Commitments, as the case may be, shall be
effective on the date specified in Borrowers’ Agent or Offshore Borrower’s
notice and shall reduce the Offshore Revolving Loan Commitment of each Offshore
Revolving Lender or the Additional Offshore Revolving Loan Commitment of each
Additional Offshore Revolving Lender, as applicable, proportionately to its
applicable Pro Rata Share. Any such voluntary reduction of the Offshore
Revolving Loan Commitments or Additional Offshore Revolving Loan Commitments
shall be applied as specified in subsection 2.4A(iv). The Offshore Revolver
Dollar Sublimit Amount shall be reduced by the Dollar amount of any such
reduction to the Offshore Revolving Loan Commitments (determined at the time of
such reduction).

(iii) Mandatory Prepayments of Loans. The Loans shall be prepaid in the amounts
and under the circumstances set forth below, all such prepayments to be applied
as set forth below and as more specified provided in subsection 2.4A(iv):

(a) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitments.
Domestic Borrowers shall from time to time prepay first the Swing Line Loans and
second the Revolving Loans and Offshore Revolving Loans on a pro rata basis to
the extent necessary so that the Total Utilization of Revolving Loan Commitments
shall not at any time exceed the Revolving Loan Commitments then in effect.

(b) Prepayments Due to Reductions or Restrictions of Offshore Revolving Loan
Commitments. Offshore Borrower shall from time to time prepay the Offshore
Revolving Loans to the extent necessary so that the Total Utilization of
Offshore Revolving Loan Commitments shall not at any time exceed the Offshore
Sublimit.

(c) Prepayments Due to Reductions or Restrictions of Additional Offshore
Revolving Loan Commitments. Offshore Borrower shall from time to

 

58



--------------------------------------------------------------------------------

time prepay the Additional Offshore Revolving Loans, if any, to the extent
necessary so that the Total Utilization of Additional Offshore Revolving Loan
Commitments shall not at any time exceed the Additional Offshore Revolving Loan
Commitments then in effect.

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any voluntary
prepayments pursuant to subsection 2.4A(i) shall be applied as specified by the
Domestic Borrowers or Offshore Borrower, as applicable, in the applicable notice
of prepayment; provided that in the event the Borrowers fail to specify the
Loans to which any such prepayment shall be applied, such prepayment shall be
applied first to repay outstanding Swing Line Loans to the full extent thereof,
second to repay outstanding Revolving Loans and Offshore Revolving Loans pro
rata , as applicable, to the full extent thereof, third to repay any outstanding
Additional Offshore Revolving Loans to the full extent thereof, and fourth to
repay any outstanding New Term Loans to the full extent thereof.

(b) Application of Prepayments to Base Rate Loans, Eurodollar Rate Loans and
LIBO Rate Loans. Considering Revolving Loans, Offshore Revolving Loans,
Additional Offshore Revolving Loans and New Term Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans or LIBO Rate Loans,
as the case may be, in each case in a manner that minimizes the amount of any
payments required to be made by any Borrower pursuant to subsection 2.6D.

B. General Provisions Regarding Payments.

(i) Manner and Time of Payment.

(a) All payments by any Borrower of principal, interest, fees and other
Obligations (other than as provided in clauses (b) and (c) below) on any Loans
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 3:00 P.M. (New York City time) on the date
due at the Domestic Funding and Payment Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by such Borrower on the next succeeding Business Day.
Each Borrower hereby authorizes Administrative Agent to charge its accounts with
Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose);

(b) All payments by Offshore Borrower of principal of and interest on any
Offshore Revolving Loans, Additional Offshore Revolving Loans or New Term Loans
denominated in an Offshore Currency shall be made in same day funds, in such
Offshore Currency, without defense, setoff or counterclaim, free of

 

59



--------------------------------------------------------------------------------

any restriction or conditions, and delivered to Administrative Agent at its
Offshore Funding and Payment Office not later than 3:00 P.M. (London time), on
the date due; funds received by Administrative Agent after that time on such due
date shall be deemed to have been paid by such Borrower on the next succeeding
Business Day; and

(c) So long as no Event of Default or Potential Event of Default has occurred
and is continuing, all payments by any Domestic Borrower of principal of and
interest on any Swing Line Loan shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or conditions,
and delivered to Swing Line Lender not later than 4:00 P.M. (New York City time)
on the date due at the Swing Line Funding and Payment Office; funds received by
Swing Line Lender after that time on such due date shall be deemed to have been
paid by such Borrower on the next succeeding Business Day. If an Event of
Default or Potential Event of Default has occurred and is continuing, all
payments by any Domestic Borrower of principal of and interest on any Swing Line
Loans shall be made in accordance with clause (a) above.

(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.

(iii) Apportionment of Payments. Aggregate principal and interest payments in
respect of all Loans (except Swing Line Loans) shall be apportioned among all
outstanding Loans to which such payments relate, in each case proportionately to
Lenders’ respective Pro Rata Shares. Administrative Agent shall promptly
distribute to each Lender, at its primary address set forth below its name on
the appropriate signature page hereof or at such other address as such Lender
may request, its Pro Rata Share of all such payments received by Administrative
Agent and the commitment fees of such Lender, if any, when received by
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4B(iii), if, pursuant to the provisions of
subsection 2.6C, (A) any Notice of Conversion/Continuation is withdrawn as to
any Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of
its Pro Rata Share of any Eurodollar Rate Loans or LIBO Rate Loans, as the case
may be, or (B) any Offshore Affected Lender gives notice of its determination
that making Loans to Offshore Borrower is unlawful, Administrative Agent shall
give effect thereto in apportioning payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be; provided, however, that if such
an extension of time for payment of any principal or interest due in connection
with a Eurodollar Rate Loan or LIBO Rate Loan would cause such payment to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day and such

 

60



--------------------------------------------------------------------------------

adjustment of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

C. Application of Proceeds of Collateral and Payments after Event of Default.

Upon the occurrence and during the continuation of an Event of Default, either
if requested by Requisite Lenders or upon termination of the Revolving Loan
Commitments and Offshore Revolving Loan Commitments (a) all payments received on
account of the Obligations, whether from Company, any other Borrower, any
Guarantor or otherwise, shall be applied by Administrative Agent against the
Obligations and (b) all proceeds received by Administrative Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral under any Collateral Document may, in the discretion of
Administrative Agent, be held by Administrative Agent as Collateral for, and/or
(then or at any time thereafter) applied in full or in part by Administrative
Agent against, the applicable Secured Obligations (as defined in such Collateral
Document), in each case in the following order of priority:

(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.4 and 10.5 and the other terms of this
Agreement and the Loan Documents;

(ii) payment to the Issuing Lender of all fees, costs, expenses, indemnities and
other amounts owing thereto (other than duplication of fees under subsections
3.2(i), (ii) or (iii) or with respect to the drawn or undrawn face amounts of
any Letters of Credit);

(iii) thereafter, to the payment of all other applicable Secured Obligations
(including any applicable Hedge Agreement Obligations) for the ratable benefit
of the holders thereof (subject to the provisions of subsection 2.4B(ii)
hereof); and

(iv) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

61



--------------------------------------------------------------------------------

Any payment made by any Domestic Borrower or any other Loan Party to Swing Line
Lender during the continuation of an Event of Default in connection with any
Swing Line Loan shall be promptly distributed by Swing Line Lender to
Administrative Agent for application in accordance with this subsection 2.4.

 

  2.5 Use of Proceeds.

A. Revolving Loans; Swing Line Loans. The proceeds of the initial Revolving
Loans shall be applied by Borrowers to repay all Indebtedness outstanding under
the Existing Credit Agreement. The proceeds of any other Revolving Loans and any
Swing Line Loans shall be applied by the Domestic Borrowers for working capital
and other general corporate purposes of Company and its Subsidiaries, which may
include the financing of Permitted Acquisitions in accordance with
subsection 7.3(vii) and the making of intercompany loans to any of Company’s
wholly-owned Subsidiaries in accordance with subsection 7.1(iii), for their own
general corporate purposes.

B. Offshore Revolving Loans. The proceeds of the Offshore Revolving Loans shall
be applied by Offshore Borrower for working capital and other general corporate
purposes of Offshore Borrower and its Subsidiaries which may include the
financing of Permitted Acquisitions in accordance with subsection 7.3(vii) and
the making of intercompany loans to any of their Subsidiaries in accordance with
subsection 7.1(iii), for their own general corporate purposes.

C. Incremental Loans. The proceeds of any Revolving Loans, Offshore Revolving
Loans or Additional Offshore Revolving Loans made pursuant to
subsection 2.1A(iv) and (v) or any New Term Loans made pursuant to
subsection 2.1A(vi) shall be used by the Borrowers to (i) repay, purchase,
redeem, defease, refinance or otherwise acquire or retire for value the Senior
Subordinated Notes and pay fees, expenses and premiums in connection therewith,
(ii) make Permitted Acquisitions accordance with subsection 7.3(vii) and pay
fees and expenses in connection therewith, and (iii) in the case of Revolving
Loans, Offshore Revolving Loans and Additional Offshore Revolving Loans only, to
provide financing for working capital and other general corporate purposes
(collectively, “Permitted Applications of Incremental Loan Proceeds”).

D. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Company, any Borrower or any other Subsidiary of
Company in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation U, Regulation T or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation of such Board or
to violate the Exchange Act, in each case as in effect on the date or dates of
such borrowing and such use of proceeds.

 

  2.6 Special Provisions Governing Eurodollar Rate Loans and LIBO Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans and LIBO
Rate Loans as to the matters covered:

A. Determination of Applicable Interest Rate. On each Interest Rate

 

62



--------------------------------------------------------------------------------

Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans and LIBO Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have reasonably determined (which determination shall
be conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurodollar Rate and/or the definition of LIBO Rate Loan,
respectively, Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to Borrowers and each Lender
of such determination, whereupon (i) in the case of Eurodollar Rate Loans
(a) (i) no Loans may be made as, or converted to, Eurodollar Rate Loans until
such time as Administrative Agent notifies Borrowers and Lenders that the
circumstances giving rise to such notice no longer exist and (b) any Notice of
Borrowing or Notice of Conversion/Continuation given by any Borrower with
respect to the Loans in respect of which such determination was made shall be
deemed to be for a Base Rate Loan and (ii) in the case of LIBO Rate Loans,
(a) upon the expiration of any Interest Period in effect at the time for any
LIBO Rate Loans, such LIBO Rate Loans shall thereupon be converted at the Spot
Rate into Base Rate Loans denominated in Dollars and (b) any Notice of Borrowing
given by Offshore Borrower with respect to any LIBO Rate Loans, shall be deemed
to be for an Offshore Revolving Loan denominated in Dollars at the Base Rate.

C. Illegality or Impracticability.

(i) Eurodollar Rate Loans or LIBO Rate Loans. In the event that on any date any
Lender shall have reasonably determined (which determination shall be conclusive
and binding upon all parties hereto but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans and/or LIBO Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the London interbank market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrowers and
Administrative Agent of such determination (Administrative Agent shall promptly
notify each other Lender of the receipt of such notice). Thereafter (a) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans and/or LIBO Rate Loans, as the case may be, shall be
suspended until such notice shall be withdrawn by the Affected Lender, (b) to
the extent such determination by the Affected Lender relates to a

 

63



--------------------------------------------------------------------------------

Eurodollar Rate Loan then being requested by any Borrower pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall
make such Loan as (or convert such Loan to, as the case may be) a Base Rate
Loan, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans and/or LIBO Rate Loans, as the case may be, (any such
Eurodollar Rate Loans and/or LIBO Rate Loans, the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (d) in
the case of any Eurodollar Rate Loans, the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination and (ii) in the
case of any LIBO Rate Loans, such Affected Loan shall automatically convert at
the Spot Rate into a Base Rate Loan denominated in Dollars on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan or LIBO
Rate Loan, as the case may be, then being requested by any Borrower pursuant to
a Notice of Borrowing or a Notice of Conversion/Continuation, such Borrower
shall have the option, subject to the provisions of subsection 2.6D, to rescind
such Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (Administrative Agent shall
promptly notify each other Lender of the receipt of such notice of rescission).
Except as provided in the immediately preceding sentence, nothing in this
subsection 2.6C(i) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans or LIBO Rate Loans in accordance with the terms of this Agreement.

(ii) Offshore Currency Loans and Offshore Letters of Credit. In the event that
on any date any Lender (including the Issuing Lender) shall reasonably determine
(which determination shall be conclusive and binding upon all parties hereto but
shall be made only after consultation with Company and Administrative Agent)
that any law, treaty or governmental rule, regulation or order, or any change
therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or other Government
Authority, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other Government Authority
(whether or not having the force of law), shall make it unlawful for such Lender
to make a Loan to the Offshore Borrower or issue an Offshore Letter of Credit
for the account of the Offshore Borrower, then, and in any such event, such
Lender shall be deemed an “Offshore Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrowers
and Administrative Agent of such determination (Administrative Agent shall
promptly notify each other Lender of the receipt of such notice). Thereafter the
obligation of the Offshore Affected Lender to make such Loan to (or issue such
Offshore Letter of Credit for the account of) the Offshore Borrower shall be
suspended until such notice shall be withdrawn by the Offshore Affected Lender.
Notwithstanding the foregoing, to the extent a determination by an Offshore
Affected Lender as described above relates to a Loan or Offshore Letter of
Credit then being requested by or for the account of Offshore Borrower pursuant
to a Notice of Borrowing

 

64



--------------------------------------------------------------------------------

or a Request for Issuance, the Offshore Borrower shall have the option, subject
to the provisions of subsection 2.6D, to rescind such Notice of Borrowing or
Request for Issuance as to all Lenders by giving notice (by telefacsimile or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Offshore Affected Lender gives notice of its determination
as described above (Administrative Agent shall promptly notify each other Lender
of the receipt of such notice of rescission). Except as provided in the
immediately preceding sentence, nothing in this subsection 2.6C(ii) shall affect
the obligation of any Lender other than an Offshore Affected Lender to make
Loans to Offshore Borrower (or, if such Offshore Affected Lender is the Issuing
Lender, to issue Offshore Letters of Credit) in accordance with the terms of
this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Each
Borrower shall compensate each Lender, upon written request by that Lender
pursuant to subsection 2.8, for all reasonable losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Rate Loans or LIBO Rate Loans and any loss,
expense or liability sustained by that Lender in connection with the liquidation
or re-employment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any Eurodollar Rate
Loan or LIBO Rate Loan does not occur on a date specified therefor in a Notice
of Borrowing or a telephonic request therefor, or a conversion to or
continuation of any Eurodollar Rate Loan or LIBO Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans or LIBO Rate Loans (including any
prepayment or conversion occasioned by the circumstances described in
subsection 2.6C) occurs on a date prior to the last day of an Interest Period
applicable to that Loan, (iii) if any prepayment of any of its Eurodollar Rate
Loans or LIBO Rate Loans is not made on any date specified in a notice of
prepayment given by any Borrower, or (iv) as a consequence of any other default
by any Borrower in the repayment of its Eurodollar Rate Loans or LIBO Rate Loans
when required by the terms of this Agreement.

E. Booking of Eurodollar Rate Loans and LIBO Rate Loans. Any Lender may make,
carry or transfer Eurodollar Rate Loans and LIBO Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of that
Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans and LIBO Rate Loans.

(i) Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had funded each of its
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Eurodollar Rate in an amount equal to the amount of such Eurodollar Rate Loan
and having a maturity comparable to the relevant Interest Period, whether or not
its Eurodollar Rate Loans had been funded in such manner; and

 

65



--------------------------------------------------------------------------------

(ii) Calculation of all amounts payable to a Lender under this subsection 2.6
and under subsection 2.7A shall be made as though that Lender had funded each of
its LIBO Rate Loans through the purchase of a EURO-LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of LIBO
Rate in an amount equal to the amount of such LIBO Rate Loan and having a
maturity comparable to the relevant Interest Period, whether or not its LIBO
Rate Loans had been funded in such manner.

G. Eurodollar Rate Loans and LIBO Rate Loans After Default. After the occurrence
of and during the continuation of a Potential Event of Default or an Event of
Default, (i) no Borrower may elect to have a Loan be made or maintained as, or
converted to, a Eurodollar Rate Loan or LIBO Rate Loan, as applicable, after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by any Borrower with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan (including any request for an Offshore Revolving Loan
denominated in Offshore Currencies which shall deemed to be a request for an
Offshore Revolving Loan denominated in Dollars) or, if the conditions to making
a Loan set forth in subsection 4.2 cannot then be satisfied, shall be rescinded
by such Borrower.

 

  2.7 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (including the Issuing Lender) shall
reasonably determine (which determination shall, absent manifest error, be final
and conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or other Government Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other Government Authority (whether or not having the force of
law):

(i) subjects such Lender to any additional Tax with respect to this Agreement or
any of its obligations hereunder (including with respect to issuing or
maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder;

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to (a) Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate or (b) LIBO Rate Loans that are reflected in the definition of
LIBO Rate); or

(iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the London interbank
market;

 

66



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Borrowers’ Agent shall and shall cause the other Borrowers to promptly pay
to such Lender, upon receipt of the statement referred to in subsection 2.8A,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder and additional amounts to the extent necessary to take into account
any taxes (including for these purposes any income, recordation, mortgage, stamp
or documentary taxes) such Lender may incur as a result of such additional
amounts).

B. Taxes.

(i) Payments to Be Free and Clear. All sums payable by each Borrower under this
Agreement and the other Loan Documents shall be paid free and clear of, and
without any deduction or withholding on account of, any Tax imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of such Borrower
or by any federation or organization of which the United States of America or
any such jurisdiction is a member at the time of payment.

(ii) Grossing-up of Payments. If Company or any other Borrower or any other
Person is required by law to make any deduction or withholding on account of any
such Tax from any sum paid or payable by Company or any other Borrower to
Administrative Agent or any Lender under any of the Loan Documents:

(a) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Company or any other Borrower becomes
aware of it;

(b) Company shall or Company shall cause the applicable Borrower to pay any such
Tax when such Tax is due, such payment to be made (if the liability to pay is
imposed on Company or such Borrower) for its own account or (if that liability
is imposed on Administrative Agent or such Lender, as the case may be) on behalf
of and in the name of Administrative Agent or such Lender;

(c) the sum payable by Company or any other Borrower in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made, and shall be increased
to the extent necessary to take into account any taxes (including for these
purposes any income, recordation, mortgage, stamp or

 

67



--------------------------------------------------------------------------------

documentary taxes) Administrative Agent or such Lender, as the case may be, may
incur as a result of such payment; and

(d) within 30 days after paying any sum from which it is required by law to make
any deduction or withholding, and within 30 days after the due date of payment
of any Tax which it is required by clause (b) above to pay, Company shall
deliver to Administrative Agent evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority;

provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change after the
date on which such Lender became a Lender in any such requirement for a
deduction, withholding or payment as is mentioned therein, including a change
attributable to a change in the classification (for tax purposes) of any
Borrower, shall result in an increase in the rate of such deduction, withholding
or payment from that in effect on the date on which such Lender became a Lender,
in respect of payments to such Lender.

(iii) Evidence of Exemption from U.S. Withholding Tax.

(a) Each Lender to a Domestic Borrower that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof (for purposes of this subsection 2.7B(iii), a “Non-US
Lender”) shall deliver to Administrative Agent and to Borrowers’ Agent, on or
prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrowers’ Agent or
Administrative Agent (each in the reasonable exercise of its discretion)
provided, that the Domestic Borrower or Borrowers’ Agent shall have previously
notified such Non-U.S. Lender in writing of such determination, two original
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any successor
forms) properly completed and duly executed by such Lender, or, in the case of a
Non-US Lender claiming exemption from United States federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code with respect to
payments of “portfolio interest”, a form W-8BEN, and, in the case of a Lender
that has certified in writing to Administrative Agent that it is not a “bank”
(within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code), a
certificate of such Lender certifying that such Lender is not (i) a “bank” for
purposes of Section 881(c) of the Internal Revenue Code, (ii) a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of Company or (iii) a controlled foreign corporation related to Company
(within the meaning of Section 864(d)(4) of the Internal Revenue Code) in each
case together with any other certificate or statement of exemption required
under the Internal Revenue Code or the regulations issued thereunder to
establish that such Lender is not subject to United States withholding tax with
respect to any payments to such Lender of interest payable under any of the Loan
Documents.

 

68



--------------------------------------------------------------------------------

(b) Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent, Borrowers’
Agent and to the relevant Domestic Borrower, on or prior to the Closing Date (in
the case of each Lender listed on the signature pages hereof), on or prior to
the date of the Assignment Agreement pursuant to which it becomes a Lender (in
the case of each other Lender), or on such later date when such Lender ceases to
act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
relevant Domestic Borrower or Administrative Agent (each in the reasonable
exercise of its discretion) provided, that the Domestic Borrower or Borrowers’
Agent shall have previously notified such Non-U.S. Lender in writing of such
determination, (1) two original copies of the forms or statements required to be
provided by such Lender under subsection 2.7B(iii)(a), properly completed and
duly executed by such Lender, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to United States withholding tax, and (2) two original copies of
Internal Revenue Service Form W-8IMY (or any successor forms) properly completed
and duly executed by such Lender, together with any information, if any, such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder, to establish that such Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Lender.

(c) Each Non-US Lender hereby agrees, from time to time after the initial
delivery by such Lender of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Lender shall promptly
(1) deliver to Administrative Agent and to Company two original copies of
renewals, amendments or additional or successor forms, properly completed and
duly executed by such Lender, together with any other certificate or statement
of exemption required in order to confirm or establish that such Lender is not
subject to United States withholding tax with respect to payments to such Lender
under the Loan Documents and, if applicable, that such Lender does not act for
its own account with respect to any portion of such payment, or (2) notify
Administrative Agent and Company of its inability to deliver any such forms,
certificates or other evidence; provided, in each case, that Company or
Borrowers’ Agent has previously notified such Lender in writing of such
obsolescence or inaccuracy.

(d) Company and each other Borrower shall not be required to pay any additional
amount to any Non-US Lender under clause (c) of subsection 2.7B(ii), (1) with
respect to any Tax required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender chooses to
transmit with an Internal Revenue Service Form W-8IMY pursuant to
subsection 2.7B(iii)(b)(2) or (2) if such Lender shall have failed to satisfy
the requirements of clause (a), (b) or (c)(1) of this subsection 2.7B(iii);
provided that

 

69



--------------------------------------------------------------------------------

if such Lender shall have satisfied the requirements of subsection 2.7B(iii)(a)
on the date such Lender became a Lender, nothing in this subsection 2.7B(iii)(d)
shall relieve Company or any other Borrower of its obligation to pay any amounts
pursuant to subsection 2.7B(ii)(c) in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).

C. Capital Adequacy Adjustment. If any Lender shall have reasonably determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Government Authority charged with the
interpretation or administration thereof, or compliance by any Lender with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Government Authority, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrowers’
Agent from such Lender of the statement referred to in subsection 2.8A,
Borrowers’ Agent shall or shall cause the other Borrowers to pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation for such reduction, increased to the extent necessary to
take into account any taxes (including for these purposes any income,
recordation, mortgage, stamp or documentary taxes) such Lender may incur as a
result of such additional amounts.

 

  2.8 Statement of Lenders; Obligation of Lenders and Issuing Lender to
Mitigate.

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Borrowers (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or an
Offshore Affected Lender or that would entitle such Lender or Issuing Lender to
receive payments under subsection 2.7, it shall use reasonable efforts to make,
issue, fund or maintain the Commitments of such Lender or such Loans or Letters
of Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or

 

70



--------------------------------------------------------------------------------

Issuing Lender or an Affiliate of such Lender, if (i) as a result thereof the
circumstances which would cause such Lender to be an Affected Lender or an
Offshore Affected Lender would cease to exist or the additional amounts which
would otherwise be required to be paid to such Lender or Issuing Lender pursuant
to subsection 2.7 would be materially reduced and (ii) as determined by such
Lender or Issuing Lender in its sole discretion, such action would not otherwise
be disadvantageous to such Lender or Issuing Lender; provided that such Lender
or Issuing Lender will not be obligated to utilize such other lending or letter
of credit office or any such Affiliate pursuant to this subsection 2.8B unless
Borrowers agree to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office or such Affiliate as described above.

 

  2.9 Replacement of a Lender.

If Borrowers receive a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, or an Offshore Revolving Lender defaults in its
obligations to fund an Offshore Revolving Loan pursuant to this Agreement, a
Lender (a “Non-Consenting Lender”) refuses to consent to an amendment,
modification or waiver of this Agreement for which the consent of Requisite
Lenders has been obtained but that, pursuant to subsection 10.8, requires
consent of 100% of the Lenders or 100% of the Lenders with Obligations directly
affected or a Lender becomes an Affected Lender or an Offshore Affected Lender
(any such Lender, a “Subject Lender”), so long as (i) no Potential Event of
Default or Event of Default shall have occurred and be continuing and Company
has obtained a commitment from another Lender or an Eligible Assignee to
purchase at par the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not the Issuing Lender (unless all such Letters of Credit are
terminated or arrangements acceptable to the Issuing Lender (such as a
“back-to-back” letter of credit) are made and another Revolving Lender has
agreed to become the Issuing Lender) and (iii), if applicable, the Subject
Lender is unwilling to withdraw the notice delivered to Borrowers pursuant to
subsection 2.8 and/or is unwilling to remedy its default upon 10 days prior
written notice to the Subject Lender and Administrative Agent, Company may
require the Subject Lender to assign all of its Loans and Commitments to such
other Lender, Lenders, Eligible Assignee or Eligible Assignees pursuant to the
provisions of subsection 10.1B; provided that, prior to or concurrently with
such replacement, (1) the Subject Lender shall have received payment in full of
all principal, interest, fees and other amounts (including all amounts under
subsections 2.6D, 2.7 and/or 2.8B (if applicable)) through such date of
replacement and a release from its obligations under the Loan Documents, (2) the
processing fee required to be paid by subsection 10.1B(i) shall have been paid
to Administrative Agent, and (3) all of the requirements for such assignment
contained in subsection 10.1B, including, without limitation, the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled, and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Company
also requires each other Subject Lender that is a Non-Consenting Lender to
assign its Loans and Commitments.

 

71



--------------------------------------------------------------------------------

  2.10 Joint and Several Liability; Payment Indemnifications; Company as
Borrowers’ Agent.

A. Joint and Several Liability of Domestic Borrowers. All Obligations of the
Domestic Borrowers under the Loan Documents shall be the joint and several
Obligations of the Domestic Borrowers and, in addition, shall be guaranteed by
each Domestic Borrower under the Borrowers’ Guaranty. The Obligations of and the
Liens granted by any such Domestic Borrowers under the Loan Documents shall not
be impaired or released by any action or inaction on the part of any Agent or
any Lender with respect to any Loan Party, including any action or inaction
which would otherwise release a surety. The Obligations of each Domestic
Borrower shall be limited in amount to an amount not to exceed the maximum
amount of obligations that can be made or assumed by such Domestic Borrower
without rendering such obligation made or assumed, as it relates to such
Domestic Borrower, void or voidable under applicable laws relating to fraudulent
conveyance, fraudulent transfer or other similar laws affecting the rights of
creditors generally.

In order to provide for just and equitable contribution among the Domestic
Borrowers if any payment is made by any of the Domestic Borrowers (a “Domestic
Funding Borrower”) in discharging any of the Obligations, such Domestic Funding
Borrower shall be entitled to a contribution from each other Domestic Borrower
for all payments, damages and expenses incurred by such Domestic Funding
Borrower in discharging the Obligations, in the manner and to the extent
required to allocate liabilities in an equitable manner among the Domestic
Borrowers on the basis of the relative benefits received by the Domestic
Borrowers. If and to the extent that a Domestic Funding Borrower makes any
payment to any Lender or any other Person in respect of the Obligations, any
claim which said Domestic Funding Borrower may have against any other Domestic
Borrower by reason thereof shall be subject and subordinate to the prior cash
payment in full of the Obligations. The parties hereto acknowledge that the
right to contribution hereunder shall constitute an asset of the party to which
such contribution is owing. Notwithstanding any of the foregoing to the
contrary, such contribution arrangements shall not limit in any manner the joint
and several nature of the Obligations, limit, release or otherwise impair any
rights of any Agent or any Lender under the Loan Documents, or alter, limit or
impair the obligation of each Domestic Borrower, which is absolute and
unconditional and joint and several with the other Domestic Borrowers, to repay
the Obligations.

B. Borrowers’ Agent. Company is hereby appointed Borrowers’ agent hereunder by
each Borrower (in such capacity “Borrowers’ Agent”). Each Borrower hereby
authorizes, directs and empowers Company to act for and in the name of such
Borrower and as its agent hereunder and under the other instruments and
agreements referred to herein. Company hereby accepts each such appointment.
Each Borrower hereby irrevocably authorizes Company to take such action on such
Borrower’s behalf and to exercise such powers hereunder, under the other Loan
Documents, and under the other agreements and instruments referred to herein or
therein as may be contemplated being taken or exercised by such Borrower by the
terms hereof and thereof, together with such powers as may be incidental
thereto, including, without limitation, to borrow hereunder and deliver Notices
of Borrowing, Notices of Conversion/Continuation, Notices of Issuance of Letter
of Credit and Compliance Certificates hereunder, to convert, continue, repay or
prepay Loans made hereunder, to reduce the Commitments, to pay interest, fees,
costs and expenses incurred in connection with the Loans, this Agreement, the
other Loan Documents, and the other agreements and instruments referred to

 

72



--------------------------------------------------------------------------------

herein or therein, to receive from or deliver to Administrative Agent any
notices, statements, reports, certificates or other documents or instruments
contemplated herein, in the other Loan Documents or in any other agreement or
instrument referred to herein and to receive from or transmit to Administrative
Agent any Loan proceeds or payments. Each Agent and each Lender shall be
entitled to rely on the appointment and authorization of Company with respect to
all matters related to this Agreement, the other Loan Documents and any other
agreements or instruments referred to herein or therein whether or not any
particular provision hereof or thereof specifies that such matters may or shall
be undertaken by Borrowers’ Agent. In reliance hereon, Administrative Agent and
each Lender may deal only with Company with the same effect as if Administrative
Agent or such Lender had dealt with each Borrower separately and individually.

 

Section 3. LETTERS OF CREDIT

 

  3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

A. Letters of Credit. Borrowers’ Agent may request, on behalf of and for the
account of Domestic Borrowers, on a joint and several basis, or on behalf of and
for the account of Offshore Borrower in accordance with the provisions of this
subsection 3.1, from time to time during the period from the Closing Date to but
excluding the 30th day prior to the Revolving Loan Commitment Termination Date,
that the Issuing Lender issue a Domestic Letter of Credit payable in Dollars on
a sight basis for the account of the Domestic Borrowers or an Offshore Letter of
Credit payable in an Offshore Currency on sight basis for the account of
Offshore Borrower for the purposes specified in the definitions of Commercial
Letters of Credit and Standby Letters of Credit. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall be deemed to be a Letter of
Credit issued and outstanding under this Agreement. Borrowers’ Agent shall not
request that Issuing Lender issue (and no Issuing Lender shall issue):

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

(ii) any Offshore Letter of Credit if, after giving effect to such issuance, the
Total Utilization of Offshore Revolving Loan Commitments would exceed the
Offshore Sublimit;

(iii) any Letter of Credit if, after giving effect to such issuance, the
Domestic Letter of Credit Usage would exceed $30,000,000;

(iv) any Letter of Credit if, after giving effect to such issuance, the Offshore
Letter of Credit Usage would exceed $10,000,000 (or the Offshore Currency
Equivalent);

(v) any Standby Letter of Credit having an expiration date later than the
earlier of (a) five Business Days prior to the Revolving Loan Commitment
Termination Date and (b) the date which is one year from the date of issuance of
such Standby Letter of Credit; provided that the immediately preceding clause
(b) shall not prevent Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless Issuing Lender elects

 

73



--------------------------------------------------------------------------------

not to extend for any such additional period; and provided, further that Issuing
Lender shall elect not to extend such Standby Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.8) at the time Issuing Lender must
elect whether or not to allow such extension;

(vi) any Standby Letter of Credit issued for the purpose of supporting (a) trade
payables or (b) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);

(vii) any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (1) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (2) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion;

(viii) any Domestic Letter of Credit denominated in a currency other than
Dollars; and

(ix) any Offshore Letter of Credit denominated in a currency other than an
Offshore Currency.

B. Mechanics of Issuance.

(i) Request for Issuance. Whenever any Borrower desires the issuance of a Letter
of Credit, Borrowers’ Agent shall deliver to Administrative Agent and Issuing
Lender a Request for Issuance, duly executed applications for such Letter of
Credit and such other documents, instructions and agreements as may be required
pursuant to the terms thereof no later than 1:00 P.M. (New York City time) in
the case of a Domestic Letter of Credit, and no later than 2:00 P.M. (London
time) in the case of an Offshore Letter of Credit, at least three Business Days
(in the case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by the Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Issuing Lender, in its reasonable discretion, may
require changes in the text of the proposed Letter of Credit or any documents
described in or attached to the Request for Issuance and/or application. In
furtherance of the provisions of subsection 10.10, and not in limitation
thereof, Borrowers’ Agent may submit Requests for Issuance by telefacsimile and
Administrative Agent and Issuing Lenders may rely and act upon any such Request
for Issuance without receiving an original signed copy thereof. No Letter of
Credit shall require payment against a conforming demand for payment to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of the Issuing Lender to which such demand for payment is required to
be presented is located) that such demand for payment is presented if such
presentation is made after 10:00 A.M. (in the time zone of such office of the
Issuing Lender) on such business day.

 

74



--------------------------------------------------------------------------------

Borrowers’ Agent shall notify the Issuing Lender and Administrative Agent prior
to the issuance of any Letter of Credit in the event that any of the matters to
which Borrowers’ Agent is required to certify in the applicable Request for
Issuance is no longer true and correct as of the proposed date of issuance of
such Letter of Credit, and upon the issuance of any Letter of Credit Company
shall be deemed to have re-certified, as of the date of such issuance, as to the
matters to which Company is required to certify in the applicable Request for
Issuance.

(ii) Determination of Issuing Lender. Issuing Lender shall be obligated to issue
any Letter of Credit, notwithstanding the fact that the Letter of Credit Usage
with respect to such Letter of Credit and with respect to all other Letters of
Credit issued by Issuing Lender, when aggregated with Issuing Lender’s
outstanding Revolving Loans and Swing Line Loans, may exceed Issuing Lender’s
Revolving Loan Commitment then in effect; provided that (i) Issuing Lender shall
not be obligated to issue any Domestic Letter of Credit in a currency other than
Dollars or any Offshore Letter of Credit denominated in a currency other than an
Offshore Currency and (ii) CS, as Issuing Lender, shall not be obligated to
issue any Commercial Letters of Credit.

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.8) of the conditions set forth in subsections 3.1A and 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures. The Issuing Lender may
assume all such conditions have been satisfied unless it shall have received
notice to the contrary from Administrative Agent or a Lender or has actual
knowledge that such condition has not been met.

(iv) Notification to Revolving Lenders and Offshore Revolving Lenders. Upon the
issuance of or amendment to any Standby Letter of Credit the applicable Issuing
Lender shall promptly notify Administrative Agent and Borrowers’ Agent of such
issuance or amendment in writing and such notice shall be accompanied by a copy
of such Letter of Credit or amendment. Upon receipt of such notice,
Administrative Agent shall notify each Revolving Lender in the case of a
Domestic Letter of Credit or each Offshore Revolving Lender in the case of an
Offshore Letter of Credit, in writing of such issuance or amendment and the
amount of such Lender’s respective participation in such Standby Letter of
Credit or amendment, and, if so requested by such Lender, Administrative Agent
shall provide such Lender with a copy of such Letter of Credit or amendment. In
the case of Commercial Letters of Credit, Issuing Lender will send by facsimile
transmission to Administrative Agent, promptly upon the first Business Day of
each week, (a) a report of its daily aggregate maximum amount available for
drawing under Commercial Letters of Credit issued for the account of Domestic
Borrowers, and (b) a report of its daily aggregate maximum amount available for
drawing under Commercial Letters of Credit issued for the account of Offshore
Borrower, in each case, for the previous week. Upon receipt of such reports,
Administrative Agent shall notify each Revolving Lender in writing of the
contents thereof relating to Domestic Letters of Credit and each Offshore
Revolving Lender in writing of the contents thereof relating to Offshore Letters
of Credit.

(v) Compliance with this Agreement. The Issuing Lender shall not be obligated to
extend or amend any Letter of Credit other than in compliance with the terms
applicable hereunder to the issuance of a new Letter of Credit.

 

75



--------------------------------------------------------------------------------

C. Lenders’ Purchase of Participations in Letters of Credit.

(i) Immediately upon the issuance of each Domestic Letter of Credit, and on the
Closing Date with respect to the Existing Letters of Credit, each Revolving
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Lender a participation in such Domestic Letter of Credit and any
drawings honored thereunder in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount that is or at any time may become available to
be drawn thereunder.

(ii) Immediately upon the issuance of each Offshore Letter of Credit, each
Offshore Revolving Lender shall be deemed to, and hereby agrees to, have
irrevocably purchased from the Issuing Lender a participation in such Offshore
Letter of Credit and any drawings honored thereunder in an amount equal to such
Offshore Revolving Lender’s Pro Rata Share of the maximum amount that is or at
any time may become available to be drawn thereunder.

 

  3.2 Letter of Credit Fees.

Domestic Borrowers, on a joint and several basis, agree to pay the following
amounts with respect to Domestic Letters of Credit issued hereunder, and
Offshore Borrower agrees to pay the following amounts with respect to Offshore
Letters of Credit issued hereunder:

(i) with respect to each Standby Letter of Credit, (a) a fronting fee, payable
directly to the applicable Issuing Lender for its own account equal to .25% per
annum of the daily maximum amount available to be drawn under such Standby
Letter of Credit and (b) a letter of credit fee, payable to Administrative Agent
for the account of Revolving Lenders or Offshore Revolving Lenders, as
applicable, equal to the applicable Eurodollar Rate Margin for Revolving Loans,
in each case multiplied by the daily amount available to be drawn under such
Standby Letter of Credit, each such fronting fee or letter of credit fee to be
payable in arrears on and to (but excluding) the last Business Day of each
March, June, September and December of each year and on the Revolving Loan
Commitment Termination Date and computed on the basis of a 360-day year for the
actual number of days elapsed;

(ii) with respect to each Commercial Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account equal to
.25% per annum of the daily maximum amount available to be drawn under such
Commercial Letter of Credit and (b) a letter of credit fee, payable to
Administrative Agent for the account of Revolving Lenders or Offshore Revolving
Lenders, as applicable, equal to the applicable Eurodollar Rate Margin for
Revolving Loans, in each case multiplied by the daily amount available to be
drawn under such Commercial Letter of Credit, each such fronting fee or letter
of credit fee to be payable in arrears on and to (but excluding) the last
Business Day of each March, June, September and December of each year and on the
Revolving Loan Commitment Termination Date and computed on the basis of a
360-day year for the actual number of days elapsed; and

 

76



--------------------------------------------------------------------------------

(iii) with respect to the issuance, amendment, cancellation, transfer, renewal,
presentation, honor or dishonor of any Letters of Credit, all fees and other
issuance, amendment, cancellation, document examination, negotiation, transfer
and presentment expenses and related charges (without duplication of the fees
payable under clauses (i) and (ii) above) customarily charged by such Issuing
Lender with respect to standby Letters of Credit, payable at the time of invoice
of such amounts.

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, (1) the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination and (2) any amount described in such clauses which is denominated
in a currency other than Dollars shall be valued based on the applicable Spot
Rate for such currency as of the applicable date of determination. Promptly upon
receipt by Administrative Agent of any amount described in clause (i) or (ii) of
this subsection 3.2, Administrative Agent shall distribute to each Revolving
Lender or each Offshore Revolving Lender, as applicable, its Pro Rata Share of
such amount.

 

  3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

B. Reimbursement by Domestic Borrowers of Amounts Paid Under Domestic Letters of
Credit. In the event Issuing Lender has determined to honor a drawing under a
Domestic Letter of Credit issued by it, Issuing Lender shall immediately notify
Company and Administrative Agent, and Domestic Borrowers shall reimburse Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Domestic L/C Reimbursement Date”) an amount in
Dollars and in same day funds equal to the amount of such payment; provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless Company shall have notified Administrative Agent and Issuing Lender
prior to 12:00 Noon (New York City time) on the date such drawing is honored
that Domestic Borrowers intend to reimburse Issuing Lender for the amount of
such payment with funds other than the proceeds of Revolving Loans, Domestic
Borrowers shall be deemed to have given a timely Notice of Borrowing to
Administrative Agent requesting Revolving Lenders to make Revolving Loans that
are Base Rate Loans on the Domestic L/C Reimbursement Date in an amount in
Dollars equal to the amount of such payment and (ii) subject to satisfaction or
waiver of the conditions specified in subsection 4.2B, Revolving Lenders shall,
on the Domestic L/C Reimbursement Date, make Revolving Loans that are Base Rate
Loans in the amount of such payment, the proceeds of which shall be applied
directly by Administrative Agent to reimburse Issuing Lender for the amount of
such payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by Issuing Lender on the Domestic L/C Reimbursement Date
in an amount equal to the amount of such payment, Domestic Borrowers shall
reimburse Issuing Lender, on demand, in an amount in same day funds equal to the
excess of the amount of such payment over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this subsection 3.3B shall be
deemed to relieve any Revolving

 

77



--------------------------------------------------------------------------------

Lender from its obligation to make Revolving Loans on the terms and conditions
set forth in this Agreement, and Domestic Borrowers shall retain any and all
rights they may have against any Revolving Lender resulting from the failure of
such Revolving Lender to make such Revolving Loans under this subsection 3.3B.

C. Reimbursement by Offshore Borrower of Amounts Paid Under Offshore Letters of
Credit. In the event Issuing Lender has determined to honor a drawing under an
Offshore Letter of Credit issued by it, Issuing Lender shall immediately notify
Company and Administrative Agent, and Offshore Borrower shall reimburse Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Offshore L/C Reimbursement Date”) an amount in
Dollars and in same day funds equal to the Dollar Equivalent of the amount of
such payment; provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) unless Company shall have notified Administrative
Agent and Issuing Lender prior to 12:00 Noon (London time) on the date such
drawing is honored that Offshore Borrower intends to reimburse Issuing Lender
for the amount of such payment with funds other than the proceeds of Offshore
Revolving Loans, Offshore Borrower shall be deemed to have given a timely Notice
of Borrowing to Administrative Agent requesting Offshore Revolving Lenders to
make Offshore Revolving Loans that are LIBO Rate Loans on the Offshore L/C
Reimbursement Date in an amount in Dollars equal to the Dollar Equivalent of the
amount of such payment and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Offshore Revolving Lenders shall, on
the Offshore L/C Reimbursement Date, make Offshore Revolving Loans that are LIBO
Rate Loans in Dollars in the Dollar Equivalent of the amount of such payment,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse Issuing Lender for the amount of such payment; and provided, further
that if for any reason proceeds of Offshore Revolving Loans are not received by
Issuing Lender on the Offshore L/C Reimbursement Date in an amount equal to the
Dollar Equivalent of the amount of such payment, Offshore Borrower shall
reimburse Issuing Lender, on demand, in an amount in same day funds equal to the
excess of the Dollar Equivalent of the amount of such payment over the aggregate
amount of such Offshore Revolving Loans, if any, which are so received. Nothing
in this subsection 3.3C shall be deemed to relieve any Offshore Revolving Lender
from its obligation to make Offshore Revolving Loans on the terms and conditions
set forth in this Agreement, and Offshore Borrower shall retain any and all
rights they may have against any Offshore Revolving Lender resulting from the
failure of such Offshore Revolving Lender to make such Offshore Revolving Loans
under this subsection 3.3C.

D. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

(i) Payment by Lenders. In the event that Borrowers shall fail for any reason to
reimburse Issuing Lender as provided in subsections 3.3B and 3.3C in an amount
(calculated, in the case of a payment under an Offshore Letter of Credit
denominated an Offshore Currency, by reference to the applicable Spot Rate)
equal to the amount of any payment by Issuing Lender under a Letter of Credit
issued by it, Issuing Lender shall promptly notify each other Revolving Lender
in the case of a Domestic Letter of Credit and each Offshore Revolving Lender in
the case of an Offshore Letter of Credit of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s applicable Pro Rata Share. In the case of a

 

78



--------------------------------------------------------------------------------

Domestic Letter of Credit, each Domestic Lender shall make available to Issuing
Lender an amount equal to its respective participation, in Dollars and in same
day funds, at the office of Issuing Lender specified in such notice, not later
than 12:00 Noon (New York City time) on the first business day (under the laws
of the jurisdiction in which such office of Issuing Lender is located) after the
date notified by Issuing Lender. In the case of an Offshore Letter of Credit,
each Offshore Revolving Lender shall make available to Issuing Lender an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of Issuing Lender specified in such notice, not later than 12:00 Noon
(London time) on the first business day (under the laws of the jurisdiction in
which such office of Issuing Lender is located) after the date notified by
Issuing Lender. In the event that any such Lender fails to make available to
Issuing Lender on such business day the amount of such Lender’s participation in
such Letter of Credit as provided in this subsection 3.3D, Issuing Lender shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the rate customarily used by Issuing Lender for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate in the case of a Domestic Letter of Credit and an Offshore Letter of
Credit, as applicable. Subject to the immediately succeeding sentence, the
obligations of each Lender to reimburse the Issuing Lender under this
subsection 3.3D shall be unconditional, continuing, irrevocable and absolute.
Nothing in this subsection 3.3D shall be deemed to prejudice the right of any
Lender to recover from Issuing Lender any amounts made available by such Lender
to Issuing Lender pursuant to this subsection 3.3D in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit by Issuing Lender in respect of which
payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Lender.

(ii) Distribution to Lenders of Reimbursements Received from Borrowers. In the
event any Issuing Lender shall have been reimbursed by other Lenders pursuant to
subsection 3.3D(i) for all or any portion of any payment by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall distribute to
each other Lender that has paid all amounts payable by it under
subsection 3.3D(i) with respect to such payment such other Lender’s Pro Rata
Share of all payments subsequently received by such Issuing Lender from
Borrowers in reimbursement of such payment under the related Letter of Credit
when such payments are received. Any such distribution shall be made to a Lender
at its primary address set forth below its name on the appropriate signature
page hereof or at such other address as such Lender may request.

E. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by Borrowers. Domestic Borrowers agree, on a joint and
several basis, to pay to Issuing Lender, and Offshore Borrower agrees to pay to
Issuing Lender, with respect to payments under any Letters of Credit issued by
it for the account of such Borrowers, interest on the amount paid by Issuing
Lender in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by the applicable Borrowers
(including any such reimbursement out of the proceeds of Revolving Loans or
Offshore Revolving Loans, as applicable, pursuant to subsections 3.3B and 3.3C)
at a rate equal to (a) for the period from the date

 

79



--------------------------------------------------------------------------------

such drawing is honored to but excluding the Domestic L/C Reimbursement Date or
the Offshore L/C Reimbursement Date, as applicable, the rate then in effect
under this Agreement with respect to Revolving Loans that are Base Rate Loans in
the case of Domestic Letters of Credit and with respect to Offshore Revolving
Loans that are Base Rate Loans in the case of Offshore Letters of Credit and
(b) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Base Rate Loans in the case of Domestic Letters of Credit and with respect to
Offshore Revolving Loans that are Base Rate Loans in the case of Offshore
Letters of Credit. Interest payable pursuant to this subsection 3.3E(i) shall be
computed on the basis of a 360-day year for the actual number of days elapsed in
the period during which it accrues and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.

(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by Issuing Lender of any payment of interest pursuant to subsection 3.3E(i) with
respect to a payment under a Letter of Credit issued by it, (a) Issuing Lender
shall distribute to each other Revolving Lender in the case of a Domestic Letter
of Credit and each other Offshore Revolving Lender in the case of an Offshore
Letter of Credit, out of the interest received by Issuing Lender in respect of
the period from the date such drawing is honored to but excluding the date on
which Issuing Lender is reimbursed for the amount of such payment (including any
such reimbursement out of the proceeds of Revolving Loans or Offshore Revolving
Loans, as applicable, pursuant to subsections 3.3B and 3.3C), the amount that
such other Lender would have been entitled to receive in respect of the letter
of credit fee that would have been payable in respect of such Letter of Credit
for such period pursuant to subsection 3.2 if no drawing had been honored under
such Letter of Credit, and (b) in the event Issuing Lender shall have been
reimbursed by other Revolving Lenders or Offshore Revolving Lenders, as
applicable, pursuant to subsection 3.3D(i) for all or any portion of such
payment, Issuing Lender shall distribute to each other Lender that has paid all
amounts payable by it under subsection 3.3D(i) with respect to such payment such
other Lender’s applicable Pro Rata Share of any interest received by Issuing
Lender in respect of that portion of such payment so reimbursed by other Lenders
for the period from the date on which Issuing Lender was so reimbursed by other
Lenders to but excluding the date on which such portion of such payment is
reimbursed by the Borrowers with respect to such Letter of Credit. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request.

 

  3.4 Obligations Absolute.

The obligation of Domestic Borrowers to reimburse Issuing Lender for payments
under the Domestic Letters of Credit issued by it and to repay any Revolving
Loans made by Revolving Lenders pursuant to subsection 3.3B and the obligations
of Revolving Lenders under subsection 3.3C(i) shall be unconditional and
irrevocable, and the obligation of Offshore Borrower to reimburse Issuing Lender
for payments under the Offshore Letters of Credit issued by it and to repay any
Offshore Revolving Loans made by Offshore Revolving Lenders pursuant to
subsection 3.3B and the obligations of Offshore Revolving Lenders under
subsection 3.3C(i)

 

80



--------------------------------------------------------------------------------

shall be unconditional and irrevocable and, in each case, shall be paid strictly
in accordance with the terms of this Agreement under all circumstances including
any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which Borrowers
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), Issuing Lender or other Lender or any other Person or, in the case of a
Lender, against any Borrower, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between a Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured);

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of Issuing Lender under the circumstances in question (as determined
by a final judgment of a court of competent jurisdiction).

 

  3.5 Nature of Issuing Lender’s Duties.

A. Indemnification. In addition to amounts payable as elsewhere provided in this
Section 3, (i) each Domestic Borrower hereby agrees to protect, indemnify, pay
and save harmless Administrative Agent, Issuing Lender and each Lender from and
against any and all liabilities and cost which Administrative Agent, such
Issuing Lender or such Lender may incur or be subject to as a consequence,
direct or indirect, of (a) the issuance of any Domestic Letter of Credit other
than, in the case of the Issuing Lender, as a result of its gross negligence or
willful

 

81



--------------------------------------------------------------------------------

misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (b) the failure of the Issuing Lender to honor a drawing under
a Domestic Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto Governmental
Authority; and (ii) Offshore Borrower hereby agrees to protect, indemnify, pay
and save harmless Administrative Agent, Issuing Lender and each Lender from and
against any and all liabilities and cost which Administrative Agent, such
Issuing Lender or such Lender may incur or be subject to as a consequence,
direct or indirect, of (a) the issuance of any Offshore Letter of Credit other
than, in the case of the Issuing Lender, as a result of its gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (b) the failure of the Issuing Lender to honor a drawing under
an Offshore Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority.

B. Assumption of Risk. As between Borrowers and Issuing Lender, Borrowers assume
all risks of the acts and omissions of, or misuse of the Letters of Credit
issued by Issuing Lender by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, Issuing Lender
shall not be responsible for (in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction): (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Lender, including any act or omission
by a Government Authority, and none of the above shall affect or impair, or
prevent the vesting of, any of Issuing Lender’s rights or powers hereunder.

C. No Liability. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender under or in connection with the Letters of Credit or any related
certificates shall not put Administrative Agent or any Lender or, in the case of
the Issuing Lender, other than as a result of its gross negligence or willful
misconduct as determined by the final judgment of a court of competent
jurisdiction, under any resulting liability to any Borrower or relieve any
Borrower of any of its obligations hereunder to any such Person.

D. Survival of Agreements and Obligations. Without prejudice to the survival of
any other agreement of the Borrowers hereunder, the agreements and obligations
of the Borrowers contained in this subsection 3.5 shall, in each case, survive
the payment in full of

 

82



--------------------------------------------------------------------------------

principal and interest hereunder, the termination of the Letters of Credit and
the termination of this Agreement.

 

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

  4.1 Conditions to Initial Revolving Loans, Swing Line Loans, Offshore
Revolving Loans and Letters of Credit.

The obligations of Lenders to make any Revolving Loans, Swing Line Loans,
Offshore Revolving Loans or issue any Letters of Credit to be made on the
Closing Date are, in addition to the conditions precedent specified in
subsection 4.2 or 4.3, subject to prior or concurrent satisfaction of the
following conditions:

A. Loan Party Documents. On or before the Closing Date, Company shall, and shall
cause each other Loan Party to, deliver to Lenders (or to Administrative Agent
with sufficient originally executed copies, where appropriate, for each Lender)
the following with respect to Company or such Loan Party, as the case may be,
each, unless otherwise noted, dated the Closing Date:

(i) Copies of the Organizational Documents of such Person, certified by the
Secretary of State (or foreign equivalent) of its jurisdiction of organization
or, if such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and each other state in which such Person is qualified to do
business and, to the extent generally available, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of each of such jurisdictions, each dated a
recent date prior to the Closing Date;

(ii) Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Closing Date by the secretary or similar officer of
such Person as being in full force and effect without modification or amendment;

(iii) Signature and incumbency certificates of the officers or other authorized
representatives of such Person executing the Loan Documents to which it is a
party;

(iv) Executed originals of the Loan Documents to which such Person is a party;
and

(v) Such other documents as Administrative Agent may reasonably request.

B. Fees. Company shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Closing Date referred to in subsection 2.3.

 

83



--------------------------------------------------------------------------------

C. Ownership Structure. The ownership structure of Company and its Subsidiaries
shall be as set forth on Schedule 4.1C annexed hereto.

D. Representations and Warranties; Performance of Agreements. Company shall have
delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true, correct and complete in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that Company and each Borrower shall have performed in
all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the
Closing Date except as otherwise disclosed to and agreed to in writing by
Administrative Agent.

E. Financial Statements; Pro Forma Financial Statements; Projections. On or
before the Closing Date, Lenders shall have received from Company
(i) consolidated financial statements of Company and its Subsidiaries (including
balance sheets and income and cash flow statements) as of the end of and for
Fiscal Years 2005, 2004 and 2003, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP, together with
the report thereon; (ii) unaudited interim financial statements of Company and
its Subsidiaries as of the end of each Fiscal Quarter after September 30, 2005
ended more than 30 days prior to the Closing Date; and (iii) annual projected
consolidated financial statements (including balance sheets and income and cash
flow statements) of Company and its Subsidiaries for the five Fiscal Years ended
after the Closing Date (the “Closing Date Financial Plan”), all of the foregoing
to be in form and substance reasonably satisfactory to Administrative Agent.

F. Opinions of Counsel to Loan Parties. Lenders shall have received originally
executed copies of one or more favorable written opinions of Quarles & Brady
LLP, counsel for Company and its Domestic Subsidiaries, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Closing Date and setting forth substantially the matters in the opinions
designated in Exhibit VIII annexed hereto and as to such other matters as
Administrative Agent acting on behalf of Lenders may reasonably request and such
opinions from local and foreign counsels in such jurisdictions as are required
by Administrative Agent as to such matters as Administrative Agent acting on
behalf of Lenders may reasonably request (this Agreement constituting a written
request by Borrowers to such counsel to deliver such opinions to Lenders).

G. Solvency Assurances. On the Closing Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of the chief financial officer of
Company dated the Closing Date, substantially in the form of Exhibit X annexed
hereto and with appropriate attachments, in each case demonstrating that, after
giving effect to the consummation of the transactions contemplated by the Loan
Documents, the Borrowers and each guaranteeing Subsidiary on a consolidated
basis will be Solvent.

 

84



--------------------------------------------------------------------------------

H. Evidence of Insurance. Administrative Agent shall have received a certificate
from Company’s and/or any other Loan Party’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
subsection 6.4 is in full force and effect and that Administrative Agent on
behalf of Lenders has been named as additional insured thereunder to the extent
required under subsection 6.4.

I. Necessary Governmental Authorizations and Consents. Company and its
Subsidiaries shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and the
continued operation of the business conducted by Company and its Subsidiaries in
substantially the same manner as conducted prior to the Closing Date. Each such
Governmental Authorization and consent shall be in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable Government
Authority to take action to set aside its consent on its own motion shall have
expired.

J. Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance satisfactory to Administrative
Agent, regarding environmental matters relating to Company and its Subsidiaries
and the Facilities.

K. Security Interests. Administrative Agent shall have received evidence
satisfactory to it that Company, each other Borrower, Subsidiary Guarantors and
Offshore Guarantors shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings that may be necessary or, in the opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority security interest in the Collateral. Such actions shall
include the following:

(i) Stock Certificates. Delivery to Administrative Agent of certificates (which
certificates shall be accompanied by irrevocable undated stock powers, duly
endorsed in blank and otherwise satisfactory in form and substance to
Administrative Agent) representing all Capital Stock pledged pursuant to the
Domestic Pledge Agreement and any Foreign Pledge Agreement;

(ii) Lien Searches and UCC Termination Statements. Delivery to Administrative
Agent of (a) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party, together with
copies of all such filings disclosed by such search, and (b) UCC termination
statements duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement);

 

85



--------------------------------------------------------------------------------

(iii) UCC Financing Statements. Delivery to Administrative Agent of UCC
financing statements (or the foreign equivalent if applicable) duly executed by
each applicable Loan Party (if required) with respect to the Collateral of such
Loan Party, for filing in all jurisdictions as may be necessary or, in the
opinion of Administrative Agent, desirable to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;

(iv) Foreign Pledge Agreements. Execution and delivery to Administrative Agent
of Foreign Pledge Agreements with respect to the Capital Stock of the Offshore
Borrower and each Offshore Guarantor, and in each case the taking of all such
other actions under the laws of such jurisdictions as Administrative Agent may
deem necessary or advisable to perfect or otherwise protect such Liens; provided
that only 65% of the Capital Stock of Sybron Canada LP or any other first-tier
Foreign Subsidiary shall secure the Obligations other than the Offshore
Obligations;

(v) Opinions of Local Counsel. Delivery to Administrative Agent of an opinion of
counsel (which counsel shall be reasonably satisfactory to Administrative Agent)
addressed to the Administrative Agent and Lenders under the laws of each
jurisdiction in which any Loan Party or any Collateral is located with respect
to the creation and perfection of the security interests in favor of
Administrative Agent in such Collateral and such other matters governed by the
laws of such jurisdiction regarding such security interests as Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Administrative Agent.

L. Matters Relating to Existing Indebtedness of Company and its Subsidiaries.

(i) Termination of Existing Credit Agreement and Related Liens; Existing Letters
of Credit. On the Closing Date, Company and its Subsidiaries shall have
(a) repaid in full all Indebtedness outstanding under the Existing Credit
Agreement (the aggregate principal amount of which Indebtedness shall not exceed
approximately $37,000,000), (b) terminated any commitments to lend or make other
extensions of credit thereunder, and (c) delivered to Administrative Agent all
documents or instruments necessary to release all Liens securing Indebtedness or
other obligations of Company and its Subsidiaries thereunder.

(ii) Existing Indebtedness to Remain Outstanding. Administrative Agent shall
have received an Officer’s Certificate of Company stating that, after giving
effect to the transactions described in this subsection 4.1L, the Indebtedness
of Loan Parties (other than Indebtedness under the Loan Documents and Senior
Subordinated Notes) shall consist of outstanding Indebtedness described in
Schedule 7.1 annexed hereto. The terms and conditions of all such Indebtedness
shall be in form and in substance satisfactory to Administrative Agent.

M. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of

 

86



--------------------------------------------------------------------------------

Lenders, and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

  4.2 Conditions to All Loans.

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by a duly authorized Officer of the applicable
Borrower.

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that where a representation and warranty is already
qualified as to materiality, such materiality qualifier shall be disregarded for
purposes of this condition;

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

(iii) Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date;

(iv) No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Funding Date;

(v) After giving effect to such borrowing, the Total Utilization of Offshore
Revolving Loan Commitments shall not exceed the Offshore Sublimit; and

(vi) After giving effect to such borrowing, the Total Utilization of Revolving
Loan Commitments at any time shall not exceed the Revolving Loan Commitments
then in effect.

 

87



--------------------------------------------------------------------------------

  4.3 Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the Issuing
Lender is obligated to issue such Letter of Credit) is subject to the following
conditions precedent:

A. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Request for Issuance (or a facsimile
copy thereof) in each case signed by a duly authorized Officer of Company,
together with all other information specified in subsection 3.1B(i) and such
other documents or information as the Issuing Lender may reasonably require in
connection with the issuance of such Letter of Credit.

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

Section 5. LOAN PARTIES’ REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lender to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, each Borrower represents and
warrants to each Lender:

 

  5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

A. Organization and Powers. Each of Company and its Subsidiaries is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as specified in Schedule 5.1 annexed hereto, except to the extent
the failure of the Non-Material Foreign Subsidiaries to be so duly organized,
validly existing and in good standing has not and could not reasonably be
expected to result in a Material Adverse Effect or a material adverse effect on
the business, operations, assets, condition (financial or otherwise) or
prospects of the Non-Material Foreign Subsidiaries taken as a whole. Each of
Company and its Subsidiaries has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby, except to the
extent the failure of the Non-Material Foreign Subsidiaries to have such
requisite power and authority to own and operate their properties and to carry
on their business as now conducted and as proposed to be conducted could not
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on the business, operations, assets, condition (financial or
otherwise) or prospects of the Non-Material Foreign Subsidiaries taken as a
whole.

B. Qualification and Good Standing. Each of Company and its Subsidiaries is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and could not reasonably be expected to result in a
Material Adverse Effect.

C. Conduct of Business. Company and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to subsection 7.11.

 

88



--------------------------------------------------------------------------------

D. Subsidiaries. All of the Subsidiaries of Company and their jurisdictions of
organization are identified in Schedule 5.1 annexed hereto, as said Schedule 5.1
may be supplemented from time to time pursuant to the provisions of
subsection 6.1(xiii). The Capital Stock of each of the Subsidiaries of Company
is duly authorized, validly issued, fully paid and nonassessable (subject to the
personal liability that may be imposed on the shareholders of any Wisconsin
corporation by Section 180.0622(2)(b) of the Wisconsin Business Corporation
Law), except to the extent the failure of any of the Capital Stock of the
Non-Material Foreign Subsidiaries to be duly authorized, validly issued, fully
paid and nonassessable has not and could not reasonably be expected to result in
a Material Adverse Effect or a material adverse effect on the business,
operations, assets, condition (financial or otherwise) or prospects of the
Non-Material Foreign Subsidiaries taken as a whole. None of the Capital Stock of
each of the Subsidiaries of Company is Margin Stock. Each of the Subsidiaries of
Company identified in Schedule 5.1 annexed hereto (as so supplemented) is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect. Schedule 5.1 annexed hereto (as so supplemented)
correctly sets forth the ownership interest of Company and each of its
Subsidiaries in each of the Domestic Subsidiaries and each Foreign Subsidiary.

 

  5.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

B. No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Organizational Documents of Company or
any of its Subsidiaries or any order, judgment or decree of any court or other
Government Authority binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, except for such conflicts, breaches or defaults which
could not reasonably be expected to result in a Material Adverse Effect,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of Company or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent
on behalf of Lenders), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of Company or
any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders.

 

89



--------------------------------------------------------------------------------

C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorization except (i) filings, consents or notices which
have been made, obtained or given and (ii) filings necessary to create or
perfect security interests in the Collateral.

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

  5.3 Financial Condition.

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information set forth in subsection 4.1E. All such statements
other than pro forma financial statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position (on a
consolidated and, where applicable, consolidating basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated and, where
applicable, consolidating basis) of the entities described therein for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments.
Neither Company nor any of its Subsidiaries has (and will not have following the
funding of the initial Loans) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that, as of the Closing Date, is not reflected in the foregoing financial
statements or the notes thereto and, as of any Funding Date subsequent to the
Closing Date, is not reflected in the most recent financial statements delivered
to Lenders pursuant to subsection 6.1 or the notes thereto and that, in any such
case, is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries.

 

  5.4 No Material Adverse Change; No Restricted Junior Payments.

Since September 30, 2005, no event or change has occurred that has resulted in
or evidences, either in any case or in the aggregate, a Material Adverse Effect.
Neither Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5.

 

  5.5 Title to Properties; Liens; Real Property; Intellectual Property.

A. Title to Properties; Liens. Company and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of

 

90



--------------------------------------------------------------------------------

such financial statements in the ordinary course of business or as otherwise
permitted under subsection 7.7. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

B. [Reserved].

C. Intellectual Property. As of the Closing Date, Company and its Subsidiaries
own or have the right to use, all Intellectual Property used in the conduct of
their business, except where the failure to own or have such right to use in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Company or any other
Borrower know of any valid basis for any such claim, except for such claims that
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of Company and its Subsidiaries, the use of
such Intellectual Property by Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

  5.6 Litigation; Adverse Facts.

There are no Proceedings (whether or not purportedly on behalf of Company or any
of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Company or any other Borrower, threatened against or
affecting Company or any of its Subsidiaries or any property of Company or any
of its Subsidiaries and that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither Company nor any of
its Subsidiaries (i) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (ii) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or other Government Authority that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

  5.7 Payment of Taxes.

Except to the extent permitted by subsection 6.3, all tax returns and reports of
Company and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable,
except where the failure to have made such filings or payment would not result
in liabilities (including penalties and fines) in excess of $500,000 in the
aggregate. Neither Company nor any other Borrower knows of any proposed tax
assessment against Company or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or that is not being actively
contested by Company or such Subsidiary in good faith and by appropriate
proceedings; provided that reserves or other appropriate provisions, if any, as
shall

 

91



--------------------------------------------------------------------------------

be required in conformity with GAAP shall have been made or provided for all
proposed tax assessments against Company or any of its Subsidiaries.

 

  5.8 Performance of Agreements.

Neither Company nor any of its Subsidiaries has received notice or has knowledge
that (i) it is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, or (ii) any condition exists that, with the giving of notice or the
lapse of time or both, would constitute such a default, in each case, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to result in a Material Adverse Effect, or
(iii) any of the foregoing would result from the execution, delivery or
performance of this Agreement, other than those which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

  5.9 Governmental Regulation.

Neither Company nor any of its Subsidiaries is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

 

  5.10  Securities Activities.

Neither Company nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

 

  5.11  Employee Benefit Plans.

A. Company, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each U.S. Employee Benefit Plan, and
have performed all their obligations in all material respects under each U.S.
Employee Benefit Plan. Each Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code is so qualified. Company and
each of its Subsidiaries are in material compliance with all applicable
provisions and requirements of relevant law with respect to each Foreign
Employee Benefit Plan, and have performed all of their obligations in all
material respects under each Foreign Employee Benefit Plan. Each Foreign
Employee Benefit Plan that is intended to qualify for beneficial tax treatment
under the laws of the relevant country is so qualified.

B. No ERISA Event and no Foreign Benefit Plan Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

C. Except to the extent required under Section 4980B of the Internal Revenue
Code or except as set forth in Schedule 5.11 annexed hereto, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates.

D. As of the most recent valuation date for any U.S. Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all U.S. Pension Plans (excluding for
purposes of such computation any U.S. Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $5,000,000. Neither Company nor any
of its Subsidiaries would incur any liability upon the termination of any
Foreign Pension Plan in excess of $5,000,000.

E. Neither Company, its Subsidiaries nor any of their respective ERISA
Affiliates (i) contributes to or at any time within the last six years has been
required to contribute to a Multiemployer Plan, or (ii) has any outstanding
liability with respect to a Multiemployer Plan, including by reason of a
complete or partial withdrawal (within the meaning of Section 4203 or
Section 4205 of ERISA).

F. As of the date hereof, Company and its Subsidiaries have made full payment
when due of all required contributions to any Foreign Employee Benefit Plan.

 

  5.12  Environmental Protection.

Except as set forth in Schedule 5.12 annexed hereto:

(i) neither Company nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (a) any Environmental
Law, (b) any Environmental Claim, or (c) any Hazardous Materials Activity, which
could reasonably be expected to result in liabilities, including, without
limitation, remediation costs, fines, penalties or costs to third parties, in
excess of $1,000,000;

(ii) neither Company nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state or foreign law;

(iii) there are and, to Company Company’s and each other Borrower’s knowledge,
have been no conditions, occurrences, or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim against
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;

(iv) on and after the Closing Date, Company has maintained an environmental
management system for its and each of Company’s and its Subsidiaries’ operations
that demonstrates a commitment to environmental compliance and includes
procedures for (a) preparing and updating written compliance manuals covering
pertinent regulatory areas, (b) tracking changes in applicable Environmental
Laws and modifying operations to

 

93



--------------------------------------------------------------------------------

comply with new requirements thereunder, (c) training employees to comply with
applicable environmental requirements and updating such training as necessary,
(d) performing regular internal compliance audits of each Facility and ensuring
correction of any incidents of non-compliance detected by means of such audits,
and (e) reviewing the compliance status of off-site waste disposal facilities;
and

(v) Company and each of its Subsidiaries have complied with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws except as would not, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.

 

  5.13 Employee Matters.

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

  5.14  Solvency.

Each Loan Party is and, upon the incurrence of any Obligations by such Loan
Party on any date on which this representation is made, will be, Solvent.

 

  5.15  Matters Relating to Collateral.

A. Creation, Perfection and Priority of Liens. The execution and delivery of the
Collateral Documents by Loan Parties, together with (i) the actions taken on or
prior to the date hereof pursuant to subsections 4.1K and 6.8 and (ii) the
delivery to Administrative Agent of any Collateral not delivered to
Administrative Agent at the time of execution and delivery of the applicable
Collateral Document (all of which Collateral has been so delivered) are
effective to create in favor of Administrative Agent for the benefit of Lenders,
as security for the respective Secured Obligations (as defined in the applicable
Collateral Document in respect of any Collateral), a valid First Priority Lien
on all of the Collateral, and all filings and other actions necessary or
desirable to perfect and maintain the perfection and First Priority status of
such Liens have been duly made or taken and remain in full force and effect,
other than the filing of any UCC financing statements and any similar filings in
any foreign jurisdiction delivered to Administrative Agent for filing (but not
yet filed) and the periodic filing of UCC continuation statements and similar
filings required in foreign jurisdictions in respect of UCC financing statements
and any similar filings in any foreign jurisdiction filed by or on behalf of
Administrative Agent.

B. Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of Administrative Agent pursuant to any of the Collateral Documents or
(ii) the exercise by Administrative Agent of any rights or remedies in respect
of any Collateral (whether specifically granted or created pursuant to any of
the Collateral Documents or created or provided for by applicable law), except
for filings or recordings contemplated by subsection 5.15A and except as may be
required, in connection with the disposition of any Collateral, by laws
generally affecting the offering, sale and public auction of securities.

 

94



--------------------------------------------------------------------------------

C. Absence of Third-Party Filings. Except such as may have been filed in favor
of Administrative Agent as contemplated by subsection 5.15A and to evidence
permitted lease obligations and other Liens permitted pursuant to
subsection 7.2, (i) no effective UCC financing statement, fixture filing or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office, other than those related to the
Existing Credit Agreement which will be terminated substantially
contemporaneously herewith, and (ii) no effective filing covering all or any
part of the Company’s Intellectual Property is on file in the United States
Patent and Trademark Office, other than those related to the Existing Credit
Agreement which will be terminated substantially contemporaneously herewith.

D. Margin Regulations. The pledge of the Collateral pursuant to the Collateral
Documents does not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

E. Information Regarding Collateral. All information supplied to Administrative
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(in each case taken as a whole with respect to any particular Collateral) is
accurate and complete in all material respects.

 

  5.16  Disclosure.

No representation or warranty of Company or any of its Subsidiaries contained in
any Loan Document or in any other document, certificate or written statement
furnished to Lenders by or on behalf of Company or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement contains
any untrue statement of a material fact or omits to state a material fact (known
to Company or any other Borrower, in the case of any document not furnished by
Company or such other Borrower) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Company to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to Company or
any other Borrower (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

  5.17  Subordinated Indebtedness.

The Obligations constitute senior indebtedness that is entitled to the benefits
of the subordination provisions under the Senior Subordinated Note and other
Subordinated Indebtedness of Company and its Subsidiaries.

 

95



--------------------------------------------------------------------------------

  5.18  Subordinated Note Indenture.

The Obligations and the Liens securing the Obligations are permitted under and
do not conflict with the Senior Subordinated Note Indenture governing the Senior
Subordinated Notes and any indenture governing any Refinancing Senior
Subordinated Notes.

 

  5.19  Foreign Assets Control Regulations, etc.

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, neither Company nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. Company and its Subsidiaries and
Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).

 

Section 6. COMPANY’S AFFIRMATIVE COVENANTS

Company and each other Borrower covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations and the cancellation or expiration of all
Letters of Credit, unless Requisite Lenders shall otherwise give prior written
consent, Company and each other Borrower shall perform, and Company and each
other Borrower shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

  6.1 Financial Statements and Other Reports.

Company and each other Borrower will maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP. Company and each other Borrower will deliver
or cause to be delivered to Administrative Agent and Lenders:

(i) Events of Default, etc.: promptly upon any officer of Company or any other
Borrower obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default, or becoming aware that any
Lender has given any notice (other than to Administrative Agent) or taken any
other action with respect to a claimed Event of Default or Potential Event of
Default, (b) that any Person has given any notice to Company or any of its
Subsidiaries or taken any other action with respect to a claimed default or
event or condition of the type referred to in subsection 8.2, or (c) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, an Officer’s Certificate
specifying the nature and period of existence of such condition, event or
change, or specifying the notice

 

96



--------------------------------------------------------------------------------

given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition, and what
action Company or such other Borrower has taken, is taking and proposes to take
with respect thereto;

(ii) Quarterly Financials: as soon as available and in any event within 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the consolidated balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail and certified by the chief
financial officer of the Company that they fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments; provided that such financial statements and certificates for any
Fiscal Quarter shall be deemed delivered to the Administrative Agent and Lenders
hereunder at the time Company files with the Securities and Exchange Commission
its quarterly report on Form 10-Q for that Fiscal Quarter, accompanied by the
certifications required under Sections 302 and 906 of the Sarbanes Oxley Act of
2002;

(iii) Year-End Financials: as soon as available and in any event within 100 days
after the end of each Fiscal Year, (a) the consolidated balance sheet of Company
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, all in reasonable detail and certified by the chief
financial officer of the Company that they fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, and (b) in the case of such consolidated financial
statements, a report thereon of KPMG LLP or other independent registered public
accountants of recognized national standing selected by Company and satisfactory
to Administrative Agent, which report shall be unqualified, shall express no
doubts about the ability of Company and its Subsidiaries to continue as a going
concern, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with the standards
of the Public Company Accounting Oversight Board (United States); provided that
such financial statements and certificates and the report of KPMG LLP for any
Fiscal Year shall be deemed delivered to the Administrative Agent and Lenders
hereunder at the time Company files with the Securities and Exchange Commission
its annual report on Form 10-K for that Fiscal Year, accompanied by the
certifications required under Sections 302 and 906 of the Sarbanes Oxley Act of
2002;

 

97



--------------------------------------------------------------------------------

(iv) Pricing and Compliance Certificates: together with each delivery (or deemed
delivery) of financial statements pursuant to subdivisions (ii) and (iii) above,
(a) an Officer’s Certificate of Company stating that the signers have reviewed
the terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company or any other Loan
Party has taken, is taking and proposes to take with respect thereto; and (b) a
Compliance Certificate demonstrating in reasonable detail compliance during and
at the end of the applicable accounting periods with the restrictions contained
in Section 7, in each case to the extent compliance with such restrictions is
required to be tested at the end of the applicable accounting period; in
addition, on or before the 60th day following the end of each Fiscal Quarter, a
Pricing Certificate demonstrating in reasonable detail the calculation of the
Consolidated Leverage Ratio as of the end of the four-Fiscal Quarter period then
ended;

(v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Company and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xi) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xi) of this subsection 6.1
following such change, consolidated financial statements of Company and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Company setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;

(vi) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent registered public accountants giving the report thereon
(a) stating that their audit examination has included a review of the terms of
this Agreement and the other Loan Documents as they relate to accounting
matters, (b) stating whether, in connection

 

98



--------------------------------------------------------------------------------

with their audit examination, any condition or event that constitutes an Event
of Default or Potential Event of Default has come to their attention and, if
such a condition or event has come to their attention, specifying the nature and
period of existence thereof; provided that such accountants shall not be liable
by reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (c) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to
subdivision (iv) above is not correct or that the matters set forth in the
Compliance Certificates delivered therewith pursuant to clause (b) of
subdivision (iv) above for the applicable Fiscal Year are not stated in
accordance with the terms of this Agreement;

(vii) SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) all financial statements, reports, notices and proxy statements
sent or made available generally by Company to its security holders or by any
Subsidiary of Company to its security holders other than Company or another
Subsidiary of Company, (b) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Company or any of its Subsidiaries with any securities exchange or with
the Securities and Exchange Commission or any governmental or private regulatory
authority, and (c) all press releases and other statements made available
generally by Company or any of its Subsidiaries to the public concerning
material developments in the business of Company or any of its Subsidiaries;
provided that the filing of any financial statements with the Securities and
Exchange Commission in accordance with subsections 6.1(ii) and 6.1(iii) hereof,
or the filing with the Securities and Exchange Commission of any press releases
or statements concerning material developments in the business of Company or any
of its Subsidiaries, shall constitute delivery of such financial statements,
press releases or statements to the Administrative Agent and Lenders under this
subsection 6.1(vii);

(viii) Litigation or Other Proceedings: (a) promptly upon any Officer of Company
or any other Borrower obtaining knowledge of (1) the institution of, or
non-frivolous threat of, any Proceeding against or affecting Company or any of
its Subsidiaries or any property of Company or any of its Subsidiaries not
previously disclosed in writing by Company or any other Borrower to Lenders or
(2) any material development in any Proceeding that, in any case:

(x) if adversely determined, has a reasonable possibility after giving effect to
the coverage and policy limits of insurance policies issued to Company and its
Subsidiaries of giving rise to a Material Adverse Effect; or

(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other information as may be reasonably
available to Company or any other Borrower to enable Lenders and their counsel
to

 

99



--------------------------------------------------------------------------------

evaluate such matters; and (b) within forty-five (45) days after the end of each
Fiscal Quarter, a schedule of all Proceedings, which, in the Company’s or any
other Borrower’s reasonable judgment, involves a potential liability of, or
claims against or affecting, Company or any of its Subsidiaries equal to or
greater than $5,000,000 after giving effect to the coverage and policy limits of
any applicable policies issued to Company and its Subsidiaries and, promptly
after requested by Administrative Agent, such other information as may be
reasonably requested by Administrative Agent (subject to Company’s right to
withhold information that is covered by any applicable attorney-client
privilege) to enable Administrative Agent and its counsel to evaluate any of
such Proceedings;

(ix) ERISA Events: promptly upon Company or any other Borrower becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event or any Foreign
Benefit Plan Event, which, in the Company’s or any other Borrower’s reasonable
judgment, involves a potential liability of, or claims against or affecting,
Company or any of its Subsidiaries equal to or greater than $5,000,000,
individually or in the aggregate, a written notice specifying the nature
thereof, what action Company, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor, the PBGC or any other governmental agency with respect
thereto;

(x) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event or a
Foreign Benefit Plan Event; and (b) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(xi) Financial Plans: no later than 100 days after the beginning of each Fiscal
Year commencing with Fiscal Year 2007, a consolidated plan and financial
forecast for such Fiscal Year (the “Annual Financial Plan” for such Fiscal
Year), including a forecast consolidated balance sheet and forecast consolidated
statements of income and cash flows of Company and its Subsidiaries for such
Fiscal Year presented on a quarterly basis, together with an explanation of the
assumptions on which such forecasts are based, and such other information and
projections as any Lender may reasonably request;

(xii) Insurance: as soon as practicable after any material change in insurance
coverage maintained by Company and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

(xiii) New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Company, a written notice setting forth with respect to such Person (a) the date
on which such Person became a Subsidiary of Company and (b) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Company (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

 

100



--------------------------------------------------------------------------------

(xiv) Other Information: with reasonable promptness, such other information and
data with respect to Company or any of its Subsidiaries as from time to time may
be reasonably requested by any Lender.

 

  6.2 Existence, etc.

Except as permitted under subsection 7.7, Company and each Borrower will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its existence in the jurisdiction of organization specified on
Schedule 5.1 and all rights and franchises material to its business; provided,
however that neither Company nor any of its Subsidiaries shall be required to
preserve any such right or franchise if the Governing Body of Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of Company or such Subsidiary, as the case may
be, and that the loss thereof is not disadvantageous in any material respect to
Company, such Subsidiary or Lenders.

 

  6.3 Payment of Taxes and Claims; Tax.

A. Company and each other Borrower will, and will cause each of its Subsidiaries
to, pay all taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any penalty accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor and (ii) in the case of a charge or claim which
has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.

B. Company and each other Borrower will not, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Company or any of its Subsidiaries).

 

  6.4 Maintenance of Properties; Insurance.

A. Maintenance of Properties. Company and each other Borrower will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Company and its
Subsidiaries (including all Intellectual Property) and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof, all as in the judgment of Company or the Borrowers as may be necessary
so that the business carried on in connection herewith may be properly and
advantageously conducted at all times.

B. Insurance. Company and each other Borrower will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance

 

101



--------------------------------------------------------------------------------

with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of Company and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by corporations of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry. Each such general liability policy of
insurance of Company and any Domestic Subsidiary shall name Administrative Agent
for the benefit of Lenders as an additional insured thereunder as its interests
may appear and provide for at least 30 days prior written notice to
Administrative Agent of any modification or cancellation of such policy.

 

  6.5 Inspection Rights; Lender Meeting.

Company and each other Borrower shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of Company or of any of its Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Company and
each other Borrower may, if it so chooses, be present at or participate in any
such discussion), all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested.

 

  6.6 Compliance with Laws, etc.

Company and each other Borrower shall comply, and shall cause each of its
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

  6.7 Environmental Matters.

A. Environmental Disclosure. Company and each other Borrower will deliver or
will cause to be delivered to Administrative Agent and Lenders:

(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of Company or
any of its Subsidiaries or by independent consultants, governmental authorities
or any other Persons, with respect to any Environmental Claims that individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Claim;

(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, which could
reasonably be expected to result in liabilities, including, without limitation,
remediation costs, fines, penalties or costs to third parties, in excess of
$5,000,000, individually or in the aggregate (b) any remedial action taken by
Company, any Subsidiary or any other Person in response to (1) any

 

102



--------------------------------------------------------------------------------

Hazardous Materials Activities the existence of which could reasonably be
expected to result in one or more Environmental Claims having, individually or
in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, and (c) Company’s or any of its Subsidiaries’
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could cause such Facility or any part thereof
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by Company or any
of its Subsidiaries, a copy of any and all written communications with respect
to (a) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (b) any Release
required to be reported to any federal, state or local governmental or
regulatory agency, which could reasonably be expected to result in liabilities,
including, without limitation, remediation costs, fines, penalties or costs to
third parties, in excess of $5,000,000, and (c) any request for information from
any governmental agency that suggests such agency is investigating whether
Company or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity;

(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Company or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Company or any of its Subsidiaries to modify current operations in a manner that
could reasonably be expected to subject Company or any of its Subsidiaries to
any material additional obligations or requirements under any Environmental
Laws.

B. Actions Regarding Hazardous Materials Activities, Environmental Claims and
Violations of Environmental Laws.

(i) Remedial Actions Relating to Hazardous Materials Activities. Company and
each other Borrower shall, in compliance with all applicable Environmental Laws,
promptly undertake, and shall cause each of its Subsidiaries promptly to
undertake, any and all investigations, studies, sampling, testing, abatement,
cleanup, removal, remediation or other response actions necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity on, under or about
any Facility that is in violation of any Environmental Laws or that presents a
material risk of giving rise to an Environmental Claim.

(ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Company and each other Borrower shall promptly take, and
shall

 

103



--------------------------------------------------------------------------------

cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any material violation of applicable Environmental Laws by Company
or its Subsidiaries and (ii) make an appropriate response to any Environmental
Claim against Company or any of its Subsidiaries and discharge any obligations
it may have to any Person thereunder.

 

  6.8 Execution of Guaranties and Collateral Documents After the Closing Date.

A. Execution of Subsidiary Guaranty and Domestic Pledge Agreement. In the event
that any Person becomes a Domestic Subsidiary (or ceases to be an Immaterial
Domestic Subsidiary) after the date hereof, Borrowers’ Agent will promptly
notify Administrative Agent of that fact and (i) cause such Domestic Subsidiary
to execute and deliver to Administrative Agent a counterpart of the Subsidiary
Guaranty and the Domestic Pledge Agreement, (ii) cause the Company or any of its
Subsidiaries that owns the Capital Stock of such Person, to execute and deliver
to Administrative Agent a supplement to the Domestic Pledge Agreement and to
deliver to Administrative Agent all certificates representing such Capital Stock
of such Person (accompanied by irrevocable undated stock powers, duly endorsed
in blank), and (iii) take all such further actions and execute all such further
documents and instruments (including actions, documents and filings comparable
to those described in subsection 4.1K) as may be necessary or, in the opinion of
Administrative Agent, desirable to create in favor of Administrative Agent, for
the benefit of Lenders, a valid and perfected First Priority Lien on the Capital
Stock (and related distributions, records and proceeds and other assets
identified in the Domestic Pledge Agreement as collateral for the Obligations)
of such Domestic Subsidiary; provided, however, that Borrowers shall not be
required to comply with the requirements in clauses (i) through (iii) of this
sentence with respect to Domestic Subsidiaries formed or acquired after the date
hereof to the extent (and so long as) such Domestic Subsidiaries constitute
Immaterial Domestic Subsidiaries.

B. Foreign Subsidiaries. In the event that any Person becomes a Subsidiary of
the Offshore Borrower or an Offshore Guarantor after the date hereof, Borrowers’
Agent will promptly notify Administrative Agent of that fact and (i) cause such
Person, to the extent permitted by applicable law, to execute and deliver to
Administrative Agent an Offshore Guaranty and Foreign Pledge Agreements with
respect to its Subsidiaries, (ii) cause Offshore Borrower or any of its
Subsidiaries that owns the Capital Stock of such Person, to execute and deliver
to Administrative Agent a Foreign Pledge Agreement with respect to the Capital
Stock of such Person and, if required for the purposes of perfection of a
security interest under the law of the local jurisdiction, to deliver to
Administrative Agent all certificates representing such Capital Stock of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank), and (iii) take all such further actions and execute all such further
documents and instruments (including actions, documents and instruments
comparable to those described in subsection 4.1K) as may be necessary or, in the
opinion of Administrative Agent, desirable to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and perfected First Priority Lien for
the benefit of the Offshore Obligations on all of the Capital Stock (and related
distributions, records and proceeds and other assets of the type identified in
the Collateral Documents as collateral for the Obligations) of such Person.

 

104



--------------------------------------------------------------------------------

C. Subsidiary Organizational Documents, Legal Opinions, Etc. Company shall
deliver to Administrative Agent, together with such Loan Documents,
(i) certified copies of such Subsidiary’s Organizational Documents, together
with, if such Subsidiary is a Domestic Subsidiary, a good standing certificate
from the Secretary of State of the jurisdiction of its organization and each
other state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, (iii) an executed supplement to the Domestic Pledge Agreement or
Foreign Pledge Agreement, as applicable, evidencing the pledge of the Capital
Stock of such Subsidiary by Company or another Subsidiary of Company that owns
such Capital Stock, accompanied by certificate evidencing such Capital Stock,
together with an irrevocable undated stock powers duly endorsed in blank and
satisfactory in form and substance to Administrative Agent, and (iv) a favorable
opinion of counsel to such Subsidiary, in form and substance satisfactory to
Administrative Agent and its counsel, as to (a) the due organization and good
standing of such Subsidiary, (b) the due authorization, execution and delivery
by such Subsidiary of such Loan Documents, (c) the enforceability of such Loan
Documents against such Subsidiary and (d) such other matters (including matters
relating to the creation and perfection of Liens in any Collateral pursuant to
such Loan Documents) as Administrative Agent may reasonably request, all of the
foregoing to be satisfactory in form and substance to Administrative Agent and
its counsel.

 

  6.9 Corporate Separateness.

The Company and each of its Subsidiaries (i) has observed and shall observe all
partnership, corporate or limited liability company formalities, as applicable;
(ii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents; (iii) has held itself out and
identified itself and shall hold itself out and identify itself as a separate
and distinct entity under its own name or in a name franchised or licensed to it
and not as a division or part of any other Person; (iv) has maintained and shall
maintain its own records, resolutions and other entity documents separate from
those of any other Person; (v) has held and shall hold its assets in its own
name; (vi) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person; and (vii) if such entity is a
corporation, has considered and shall consider the interests of its creditors in
connection with all corporate actions.

 

Section 7. COMPANY’S NEGATIVE COVENANTS

Company and each other Borrower covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans and other Obligations and the cancellation or expiration of all
Letters of Credit, unless Requisite Lenders shall otherwise give prior written
consent, Company and each Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 7.

 

105



--------------------------------------------------------------------------------

  7.1 Indebtedness.

Company and each other Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except as provided below (it being understood that each of the
following clauses contained in this subsection 7.1 is independent and
Indebtedness permitted under any such clause will not, except as specifically
provided otherwise, be taken into consideration for purposes of determining the
amount of Indebtedness permitted by any other clause):

(i) Loan Parties may become and remain liable with respect to the Obligations;

(ii) Company and each other Subsidiary of Company may become and remain liable
with respect to Contingent Obligations permitted by subsection 7.4 and, upon any
matured obligations actually arising pursuant thereto, the Indebtedness
corresponding to the Contingent Obligations so extinguished;

(iii) Company and any other wholly-owned Subsidiary of Company may become and
remain liable with respect to Indebtedness to any other wholly-owned Subsidiary
of Company; provided that (a) all such intercompany Indebtedness shall be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement, (b) any payment by any Subsidiary of Company under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any intercompany Indebtedness owed by such Subsidiary to Company or to any
other Subsidiary of Company for whose benefit such payment is made, (c) Offshore
Borrower and Sybron Canada Limited shall not make any intercompany loans to
Company or any of its Subsidiaries to the extent it would violate the terms of
the Hawe Neos Purchase Agreement and (d) the aggregate principal amount of all
Indebtedness of all Foreign Subsidiaries owed to Company and the other Domestic
Subsidiaries shall not at any time exceed $100,000,000 plus an amount equal to
10% of Consolidated Net Income of the Company and its Subsidiaries from the
Closing Date to the date of determination;

(iv) Company may remain liable with respect to Indebtedness evidenced by the
Senior Subordinated Notes in an aggregate principal amount not to exceed
$150,000,000;

(v) Company may become and remain liable with respect to additional senior
subordinated notes (the “Additional Senior Subordinated Notes”) issued under the
Senior Subordinated Notes Indenture in connection with Permitted Acquisitions
pursuant to documentation in form and substance satisfactory to Administrative
Agent; provided that after giving effect to the incurrence of such Indebtedness,
the Company shall be in compliance with subsections 7.6A (on a pro forma basis
assuming for purposes of calculating compliance with such covenant that the
Indebtedness represented by such Additional Senior Subordinated Notes was
incurred on the first day of the four-Fiscal Quarter period most recently ended)
and 7.6B;

 

106



--------------------------------------------------------------------------------

(vi) (a) Company and any other Subsidiary of Company may become and remain
liable with respect to Indebtedness of any Person assumed in connection with any
acquisition of such Person permitted under subsection 7.3 and (b) a Person that
is merged into or that becomes a direct or indirect wholly-owned Subsidiary of
any Borrower as a result of any acquisition permitted under subsection 7.3 may
remain liable with respect to Indebtedness existing on the date of such
acquisition; provided that (i) such Indebtedness is not created in anticipation
of such acquisition, (ii) no Person other than the Subsidiary so acquired or the
wholly-owned Subsidiary into which such Person is merged shall become obligated
with respect to such Indebtedness, or shall grant any Liens to secure such
Indebtedness, and (iii) the aggregate outstanding principal amount of all
Indebtedness under this subsection 7.1(vi) shall not at any time exceed
$75,000,000;

(vii) Company and any other Subsidiary of Company may become and remain liable
with respect to (x) Purchase Money Indebtedness and (y) Indebtedness in respect
of Capital Leases entered into after the Closing Date and incurred for the
purpose of financing all or any part of the purchase price or cost of
construction or improvement of property, plant or equipment used in the business
of Company and the other Subsidiaries of Company; provided, that the outstanding
principal amount of such Purchase Money Indebtedness and Indebtedness incurred
in respect of such Capital Leases, in each case incurred for the purpose of
financing all or any part of the purchase price or cost of construction or
improvement of property, plant or equipment used in the business of the Company
and the other Subsidiaries of Company, does not in the aggregate exceed at any
time $65,000,000;

(viii) Any Subsidiary of Company may remain liable with respect to the
Indebtedness incurred by such Subsidiary existing as of the Closing Date and
described in Schedule 7.1 annexed hereto;

(ix) [Reserved];

(x) Foreign Subsidiaries may become and remain liable with respect to unsecured
Indebtedness other than the Indebtedness permitted by clause (iii) above in an
aggregate principal amount not to exceed $40,000,000 at any time outstanding;

(xi) Company and the other Subsidiaries of Company, as applicable, may become
and remain liable with respect to Indebtedness which refinances the Indebtedness
described in Schedule 7.1, pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent; provided that (w) such
refinancing Indebtedness shall be incurred by the applicable Subsidiary, as the
case may be, that incurred the Indebtedness being refinanced that is described
in Schedule 7.1, (x) the maturity date of such refinancing Indebtedness shall be
later than the maturity date of the Indebtedness described in Schedule 7.1 that
is being refinanced, (y) the Weighted Average Life to Maturity of such
refinancing Indebtedness at the time of such refinancing is longer than the
Weighted Average Life to Maturity of the Indebtedness being refinanced, and
(z) the aggregate principal amount of such refinancing Indebtedness shall be no
more than the lesser of (1) the sum of the aggregate principal amount of the
Indebtedness being refinanced as of the date of such refinancing plus all
related costs, fees and expenses

 

107



--------------------------------------------------------------------------------

related to the refinancing and (2) the aggregate principal amount of such
Indebtedness as of the Closing Date;

(xii) Company may become and remain liable with respect to senior subordinated
notes with terms no less favorable to the Lenders than those of the Company’s
existing Senior Subordinated Notes (the “Refinancing Senior Subordinated
Notes”), provided that the proceeds thereof are applied to refinance the
Company’s existing Senior Subordinated Notes and/or any Additional Senior
Subordinated Notes; and

(xiii) Company and the other Domestic Subsidiaries of Company may become and
remain liable with respect to other unsecured Indebtedness in an aggregate
principal amount not to exceed $50,000,000 at any time.

 

  7.2 Liens and Related Matters.

A. Prohibition on Liens. Company and each other Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens granted pursuant to the Collateral Documents;

(iii) Liens described in Schedule 7.2 annexed hereto;

(iv) Liens securing Purchase Money Indebtedness and evidencing Capital Leases,
as permitted by subsections 7.1(vii); provided, that any such Liens shall only
attach to the assets being acquired with such Indebtedness;

(v) Liens securing Indebtedness permitted by subsection 7.1(xi), solely to the
extent such Liens (a) replace Liens set forth on Schedule 7.2 annexed hereto
with respect to the Indebtedness that is being refinanced, (b) are on the same
assets as the replaced Liens and (c) are of the same scope and priority as the
replaced Liens;

(vi) Liens on the Excluded Stock; and

(vii) Other Liens securing Indebtedness in an aggregate amount not to exceed
$60,000,000 at any time outstanding.

B. Equitable Lien in Favor of Lenders. If Company or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, it

 

108



--------------------------------------------------------------------------------

shall make or cause to be made effective provision whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided
that, notwithstanding the foregoing, this covenant shall not be construed as a
consent by Requisite Lenders to the creation or assumption of any such Lien not
permitted by the provisions of subsection 7.2A.

C. No Further Negative Pledges. Neither Company nor any of its Subsidiaries
shall enter into any agreement (other than an agreement prohibiting only the
creation of Liens securing Subordinated Indebtedness) prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, except with respect to specific property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to an Asset Sale.

D. No Restrictions on Subsidiary Distributions to Company or Other Subsidiaries.
Except for the restrictions contained in the Senior Subordinated Notes
Indenture, Company and each Borrower will not, and will not permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Subsidiary to (i) pay dividends or make any other distributions on
any of such Subsidiary’s Capital Stock owned by Company or any other Subsidiary
of Company, (ii) repay or prepay any Indebtedness owed by such Subsidiary to
Company or any other Subsidiary of Company, (iii) make loans or advances to
Company or any other Subsidiary of Company, or (iv) transfer any of its property
or assets to Company or any other Subsidiary of Company, except (a) as provided
in this Agreement and (b) as may be provided in an agreement with respect to an
Asset Sale.

 

  7.3 Investments; Acquisitions.

Company and each other Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, or acquire, by purchase or otherwise, all
or substantially all the business, property or fixed assets of, or Capital Stock
or other ownership interest of any Person, or any division or line of business
of any Person except:

(i) Company and the other Domestic Subsidiaries of Company may make and own
investments in Short-Term Investments;

(ii) So long as no Event of Default or Potential Event of Default has occurred
and is continuing, the Foreign Subsidiaries may make investments in and own
Short-Term Investments;

(iii) (a) Company and each wholly-owned Domestic Subsidiary may make and own
additional equity Investments in their respective wholly-owned Domestic
Subsidiaries, and (b) each wholly-owned Foreign Subsidiary may make and own
additional equity Investments in its wholly-owned Subsidiaries;

(iv) Each Borrower and its Subsidiaries may make intercompany loans to the
extent permitted under subsection 7.1(iii);

 

109



--------------------------------------------------------------------------------

(v) Each Borrower and its Subsidiaries may make Consolidated Capital
Expenditures permitted by subsection 7.8;

(vi) Company and its Subsidiaries may continue to own the Investments owned by
them and described in Schedule 7.3 annexed hereto;

(vii) So long as no Event of Default or Potential Event of Default has occurred
and is continuing, Subsidiaries of Company may consummate Permitted
Acquisitions; provided that each of the following conditions are satisfied:

(a) the Acquired Business is engaged in a line of business that the Borrowers
and their Subsidiaries are permitted to engage in under subsection 7.11;

(b) if the Acquired Business is located in the United States of America or is a
Person that is incorporated or organized under the laws of the United States of
America, any state thereof or in the District of Columbia (any such Acquired
Business a “Domestic Acquired Business”), the Acquired Business becomes a
Subsidiary Guarantor (if required pursuant to subsection 6.8) or is acquired by
a Borrower or a Subsidiary Guarantor in such Permitted Acquisition;

(c) within 30 days of the consummation of such Permitted Acquisition, Company
and each other Borrower shall, and shall cause its Subsidiaries to, comply with
the requirements of subsection 6.8 (to the extent required thereby) with respect
to such Permitted Acquisition;

(d) prior to the consummation of any Permitted Acquisition, Company shall
deliver to Administrative Agent an Officer’s Certificate, in form and substance
satisfactory to Administrative Agent, (1) certifying that no Potential Event of
Default or Event of Default shall then exist or shall occur as a result of such
Permitted Acquisition and (2) demonstrating that after giving effect to such
Permitted Acquisition and to all Indebtedness to be incurred or assumed or
repaid in connection with or as consideration for such Permitted Acquisition,
the Borrowers will be in compliance with the financial covenants set forth in
subsection 7.6, calculated on a Pro Forma Basis, as of the last day of the four
Fiscal Quarter period most recently ended prior to the date of the proposed
Permitted Acquisition for which the relevant financial information is available;

(e) to the extent reasonably practicable, prior to the consummation of any
Permitted Acquisition in which the aggregate consideration paid by Company and
its Subsidiaries is less than $100,000,000, Borrowers’ Agent shall deliver to
Administrative Agent, a copy of financial statements of the Person or business
so acquired (it being understood that Company shall not be required to make any
representation with respect to whether such financial statements have been
prepared in accordance with GAAP) for the immediately preceding four consecutive
Fiscal Quarter period corresponding to the calculation period for the financial
covenants in clause (d); and

 

110



--------------------------------------------------------------------------------

(f) prior to the consummation of any Permitted Acquisition in which the
aggregate consideration paid by Company and its Subsidiaries is greater than
$100,000,000, Borrowers’ Agent shall deliver to Administrative Agent audited
financial statements of the Person or business to be so acquired for the fiscal
year ended of such Person within the period set forth in clause (d).

(viii) Company and any other wholly-owned Domestic Subsidiary of Company may
make additional Investments in their respective wholly-owned Foreign
Subsidiaries; provided, that the aggregate amount of all such Investments made
by Company or any Domestic Subsidiary shall not at any time exceed $50,000,000
plus an amount equal to 10% of Consolidated Net Income of the Company and its
Subsidiaries from the Closing Date to the date of determination;

(ix) Company and the other Subsidiaries of Company may receive and hold
Investments received in the ordinary course of business in settlement of
Indebtedness of third parties created in the ordinary course of business;

(x) Company and the other Subsidiaries of Company may make investments
consisting of non-cash consideration received in connection with sales of assets
permitted pursuant to subsection 7.7(vii) in an aggregate outstanding amount not
to exceed $50,000,000 at any time;

(xi) Company and the other Subsidiaries of Company may make investments
consisting of non-cash consideration received in connection with sales of assets
pursuant to subsection 7.7(v) to the extent permitted by such subsection;

(xii) Company and the other Subsidiaries of Company may make investments
consisting of deposit accounts maintained by Company and the other Subsidiaries
of Company; and

(xiii) So long as no Default or Potential Event of Default has occurred and is
continuing, Company and the other Domestic Subsidiaries of Company may make and
own other Investments in an aggregate amount not to exceed at any time
$40,000,000 plus any cash interest or dividends received in connection with any
such Investment.

Notwithstanding anything contained herein to the contrary, Company and each
other Borrower shall not permit any Foreign Subsidiary to acquire (by purchase
or otherwise) after the date hereof the Capital Stock of any Person that upon
such acquisition becomes a Domestic Subsidiary, except as a result of a
Permitted Acquisition otherwise permitted under this Agreement.

 

  7.4 Contingent Obligations.

Company and each other Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Contingent Obligation, except:

(i) Loan Parties may become and remain liable with respect to Contingent
Obligations under their respective Guaranties;

 

111



--------------------------------------------------------------------------------

(ii) Company and the other Domestic Subsidiaries of Company may become and
remain liable with respect to Contingent Obligations under the Senior
Subordinated Note Guaranty and any guaranty by the Company or such Domestic
Subsidiary of the Refinancing Senior Subordinated Notes by the same guarantors
with terms no less favorable to the Lenders than those of the Senior
Subordinated Note Guaranty;

(iii) Borrowers may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;

(iv) Company or any of its Subsidiaries may become and remain liable with
respect to Contingent Obligations under Hedge Agreements incurred in the
ordinary course of business of Company or any of its Subsidiaries;

(v) Company and the other Subsidiaries of Company may become and remain liable
with respect to Contingent Obligations in respect of customary indemnification
and purchase price adjustment obligations incurred in connection with Asset
Sales or other sales of assets;

(vi) Company and the other Subsidiaries of Company may become and remain liable
with respect to Contingent Obligations under guarantees in the ordinary course
of business of the obligations of their respective direct suppliers, customers,
franchisees and licensees;

(vii) Company and the other Domestic Subsidiaries of Company may become and
remain liable with respect to Contingent Obligations in respect of any
Indebtedness of any other Borrower or other Domestic Subsidiary of any Borrower
that is permitted by subsection 7.1(xiii) in an aggregate amount not to exceed
the amount of such Indebtedness;

(viii) Any Foreign Subsidiary may become and remain liable with respect to
Contingent Obligations in respect of any Indebtedness of any Foreign Subsidiary
that is a direct or indirect parent or Subsidiary of such Foreign Subsidiary, so
long as such Indebtedness is permitted by subsection 7.1(x), in an aggregate
amount not to exceed the amount of such Indebtedness;

(ix) Company and the other Domestic Subsidiaries of Company may become and
remain liable with respect to Contingent Obligations in respect of any
Indebtedness of any Foreign Subsidiary that is permitted by subsection 7.1(x);
provided, that the aggregate amount of all such Contingent Obligations shall not
at any time exceed $10,000,000 plus an amount equal to 10% of Consolidated Net
Income of the Company and its Subsidiaries from the Closing Date to the date of
determination; and

(x) Company and each of its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto.

 

112



--------------------------------------------------------------------------------

  7.5 Restricted Junior Payments.

Company and each other Borrower shall not, and shall not permit any of their
respective Subsidiaries to, directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Junior Payment; provided that:

(i) So long as (a) no Event of Default has occurred and its continuing pursuant
to subsection 8.1, 8.6 or 8.7 or (b) no blockage notice has been delivered in
accordance with the terms of the Senior Subordinated Note Indenture or the
indenture governing the Refinancing Senior Subordinated Notes, Company make
Restricted Junior Payments to make scheduled cash interest payments on the
Senior Subordinated Notes, any Additional Senior Subordinated Notes and any
Refinancing Senior Subordinated Note;

(ii) So long as no Event of Default or Potential Event of Default has occurred
and its continuing, Company may make Restricted Junior Payments to purchase,
redeem, retire or otherwise acquire Capital Stock of Company, or options or
warrants to purchase such Capital Stock, held by officers, directors, or
employees of Company or its Subsidiaries thereof pursuant to a compensation plan
or arrangement in connection with the death, disability or termination of
employment of any such officer, director or employee in an aggregate amount for
all such transactions not exceeding the sum $2,500,000 in any Fiscal Year or
$12,000,000 during the term of this Agreement;

(iii) Company may, from time to time, (I) purchase or redeem Common Stock and/or
Senior Subordinated Notes, Additional Senior Subordinated Notes or Refinancing
Senior Subordinated Notes for Cash consideration and (II) pay dividends in Cash
with respect to its Common Stock, in each case so long as: (a) no Event of
Default or Potential Event of Default has occurred and is continuing or would be
caused by any such Restricted Junior Payment, (b) in the case of any such
purchase or redemption, the Governing Body of Company has determined that such
transaction is for fair market value and in the best interests of Company and
its Subsidiaries, and (c) the aggregate amount of all Restricted Junior Payments
made in reliance on this subsection 7.5(iii) during the term of this Agreement
does not exceed $100,000,000 plus an amount equal to 50% of Consolidated Net
Income of the Company and its Subsidiaries from the Closing Date to the date of
determination; and

(iv) Company may make Restricted Junior Payments to refinance the Company’s
existing Senior Subordinated Notes and/or Additional Senior Subordinated Notes
with the proceeds of any Refinancing Senior Subordinated Notes.

 

  7.6 Financial Covenants.

A. Minimum Interest Coverage Ratio. Company and each other Borrower shall not
permit the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense for any four-Fiscal Quarter period to be less than 3.00 to 1.00.

B. Maximum Consolidated Leverage Ratio. Company and each other Borrower shall
not permit the Consolidated Leverage Ratio as of the last day of any Fiscal
Quarter to exceed 3.00 to 1.00.

 

113



--------------------------------------------------------------------------------

  7.7 Restriction on Fundamental Changes; Asset Sales.

Company and each other Borrower shall not, and shall not permit any of its
Subsidiaries to, alter the corporate, capital or legal structure of Company or
any of its Subsidiaries, or enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Subsidiary, whether newly issued or
outstanding), whether now owned or hereafter acquired, except:

(i) any Domestic Borrower may be merged with or into other Domestic Borrower or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Domestic Borrower; provided that in any merger involving
any Domestic Borrower and Company, Company shall be the continuing or surviving
Person;

(ii) any wholly-owned Domestic Subsidiary of any Borrower that is not itself a
Domestic Borrower may be merged with or into Company or any other Domestic
Borrower or any other wholly-owned Domestic Subsidiary that is not itself a
Domestic Borrower or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any Domestic Borrower or any other wholly-owned Domestic Subsidiary;
provided, that in any merger involving a Domestic Borrower and a wholly-owned
Domestic Subsidiary that is not a Borrower, the Domestic Borrower shall be the
continuing or surviving Person;

(iii) any wholly-owned Foreign Subsidiary (other than Offshore Borrower) may be
merged with or into any other wholly-owned Foreign Subsidiary or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to any other wholly-owned Foreign
Subsidiary;

(iv) Company and the other Subsidiaries of Company may sell or otherwise dispose
of assets in transactions that do not constitute Asset Sales (including, without
limitation, the sale or other disposal of the Excluded Stock); provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

(v) Company and the other Subsidiaries of Company may dispose of obsolete, worn
out or surplus property in the ordinary course of business;

(vi) So long as no Event of Default or Potential Event of Default has occurred
and is continuing, Company and the other Subsidiaries of Company may make Asset
Sales of assets having a fair market value not in excess of $75,000,000 in any
Fiscal Year and $200,000,000 in the aggregate for all such Asset Sales during
the term of this

 

114



--------------------------------------------------------------------------------

Agreement; provided (a) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof; and (b) at least
seventy-five percent (75%) of the consideration received shall be cash;
provided, further, that no such Asset Sale may include the Capital Stock of
Company or any other Borrower;

(vii) Company and the other Subsidiaries of Company may sell or dispose of
shares of Capital Stock of any of its Subsidiaries in order to qualify members
of the Governing Body of the Subsidiary if required by applicable law;

(viii) Any Person may be merged with or into Company or any other Borrower if
the acquisition of the Capital Stock of such Person by Company or such Borrower
would have been permitted pursuant to subsection 7.3; provided that such Company
or such Borrower shall be the continuing or surviving Person and (b) no
Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto; and

(ix) Any Person may be merged with or into any wholly-owned Subsidiary of
Company (other than a Borrower) if the acquisition of the Capital Stock of such
Person by such Subsidiary would have been permitted pursuant to subsection 7.3;
provided that (a) the surviving Person after such merger is a wholly-owned
Subsidiary of Company, (b) the Company and the other Borrowers have caused such
Subsidiary to take all actions required by subsection 6.8 and (c) no Potential
Event of Default or Event of Default shall have occurred or be continuing after
giving effect thereto.

 

  7.8 Consolidated Capital Expenditures.

Company and each Borrower shall not, and shall not permit its Subsidiaries to,
make or incur Consolidated Capital Expenditures, in any Fiscal Year, in an
aggregate amount in excess of $40,000,000 (the “Maximum Consolidated Capital
Expenditures Amount”); provided that in any Fiscal Year ending after
September 30, 2006, the Maximum Consolidated Capital Expenditures Amount for
such Fiscal Year shall be increased by an amount equal to the excess, if any, of
the Maximum Consolidated Capital Expenditures Amount for the previous Fiscal
Year (without giving effect to any adjustment in accordance with this proviso)
over the actual amount of Consolidated Capital Expenditures for such previous
Fiscal Year. Notwithstanding the foregoing limitations in this subsection 7.8,
in addition to the amounts set forth in the preceding sentence, Company, each
Borrower and each of their respective Subsidiaries may make or incur
Consolidated Capital Expenditures in an amount equal to the amount of all Cash
repatriated to the Domestic Subsidiaries by the Foreign Subsidiaries of Company
during the Fiscal Year ending September 30, 2006.

 

  7.9 Transactions with Shareholders and Affiliates.

Company and each Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any holder of 5% or more of any class of
equity Securities of Company or with any Affiliate of Company or of any such
holder, on terms that are less favorable to Company, such Borrower or that
Subsidiary, as

 

115



--------------------------------------------------------------------------------

the case may be, than those that might be obtained at the time from Persons who
are not such a holder or Affiliate; provided that the foregoing restriction
shall not apply to (i) any transaction between Company and any of its
wholly-owned Subsidiaries or between any of its wholly-owned Subsidiaries or
(ii) reasonable and customary fees paid to members of the Governing Bodies of
Company and its Subsidiaries.

 

  7.10 Sale and Lease-Back Transactions.

Company and each other Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease, whether an Operating
Lease or a Capital Lease, of any property (whether real, personal or mixed), now
owned or hereafter acquired, (i) that Company or any of its Subsidiaries has
sold or transferred or is to sell or transfer to any other Person (other than
Company or any other Subsidiaries of Company) or (ii) that Company or any of its
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by Company or any of its
Subsidiaries to any Person (other than Company or any of its Subsidiaries) in
connection with such lease.

 

  7.11 Conduct of Business.

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and the other Subsidiaries on the Closing Date and similar
or related businesses and (ii) a reasonable extension, development or expansion
of the business in which Company and the other Subsidiaries were engaged on the
Closing Date and any business reasonably related thereto.

 

  7.12 Amendments or Waivers of Certain Agreements; Amendments of Documents
Relating to Subordinated Indebtedness.

A. Amendments or Waivers of Certain Agreements. Neither Company nor any of its
Subsidiaries will agree to any material amendment to, or waive any of its
material rights under any Related Agreement after the Closing Date without in
each case obtaining the prior written consent of Requisite Lenders to such
amendment or waiver. Borrowers shall not, and shall not permit any of their
Subsidiaries to, amend or otherwise change the terms of the Hawe Neos Purchase
Agreement or any agreement, document or instrument entered into in connection
therewith if the effect of such amendment or change, together with all other
amendments or changes made to the Hawe Neos Purchase Agreement and such other
agreements, documents and instruments, is to increase materially the obligations
of Company or any of its Subsidiaries thereunder or would confer any additional
rights to any other Person which would be adverse to Lenders.

B. Amendments of Documents Relating to Subordinated Indebtedness. Company and
each other Borrower shall not, and shall not permit any of its Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event

 

116



--------------------------------------------------------------------------------

of default or condition to an event of default with respect thereto (other than
to eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions thereof (or of any guaranty thereof), or
change any collateral therefor (other than to release such collateral), or if
the effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to Company, any other Borrower or any of their
Subsidiaries or Lenders.

C. Designation of Designated Senior Indebtedness. Borrowers shall not, and shall
not permit any of their Subsidiaries to, designate any Indebtedness as
“Designated Senior Debt” (as defined in the Senior Subordinated Note Indenture)
for purposes of the Senior Subordinated Note Indenture (nor shall any
Indebtedness be similarly designated pursuant to the terms of any indenture
entered into in connection with a refinancing of the Senior Subordinated Notes
permitted pursuant to subsection 7.1(xii) hereof) without the prior written
consent of Requisite Lenders.

 

  7.13 Fiscal Year.

Company shall not change its Fiscal Year-end from September 30th.

 

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

  8.1 Failure to Make Payments When Due.

Failure by Company or any other Borrower to pay any installment of principal of
any Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; failure by Company,
or any other Borrower to pay when due any amount payable to Issuing Lender in
reimbursement of any drawing under a Letter of Credit; or failure by Company or
any other Borrower to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five days after the date due; or

 

  8.2 Default in Other Agreements.

(i) Failure of Company or any other Subsidiary of Company to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
subsection 8.1) or Contingent Obligations with an aggregate principal amount of
$10,000,000 or more, in each case beyond the end of any grace period provided
therefor; or

(ii) breach or default by Company or any other Subsidiary of Company with
respect to any other material term of (a) one or more items of Indebtedness or
Contingent Obligations in the individual or aggregate principal amounts referred
to in clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or

 

117



--------------------------------------------------------------------------------

default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise); or

 

  8.3 Breach of Certain Covenants.

Failure of any Loan Party to perform or comply with any term or condition
contained in subsection 2.5 or 6.2 or Section 7 of this Agreement; or

 

  8.4 Breach of Warranty.

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

  8.5 Other Defaults Under Loan Documents.

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Company or such Loan Party becoming aware of such default
or (ii) receipt by Company and such Loan Party of notice from Administrative
Agent or any Lender of such default; or

 

  8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Company or any other Subsidiary of Company in an
involuntary case under the Bankruptcy Code, Swiss Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law (whether in the USA,
Switzerland or any other jurisdiction) now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable foreign, federal or state law; or

(ii) an involuntary case shall be commenced against Company or any other
Subsidiary of Company under the Bankruptcy Code, Swiss Bankruptcy Code (except
for any proceedings under Section 80 seq. of the Swiss Bankruptcy Code) or under
any other applicable bankruptcy, insolvency or similar law (whether in the USA,
Switzerland or any other jurisdiction) now or hereafter in effect; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Company or any other Subsidiary of Company, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Company or any other Subsidiary of Company for all or a substantial
part of its property; or a warrant of attachment, execution or similar process

 

118



--------------------------------------------------------------------------------

shall have been issued against any substantial part of the property of Company
or any other Subsidiary of Company, and any such event described in this clause
(ii) shall continue for 60 days unless dismissed, bonded or discharged; or

 

  8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Company or any other Subsidiary of Company shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code, Swiss Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect (whether in the USA, Switzerland or
any other jurisdiction), or shall consent to the entry of an order for relief in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Company or any other Subsidiary of Company shall make
any assignment for the benefit of creditors; or

(ii) Company or any other Subsidiary of Company shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Company or any other Subsidiary of
Company (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause
(i) above or this clause (ii); or

 

  8.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving,
in the aggregate at any time, an amount in excess of $10,000,000 (in either case
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
Company or any other Subsidiary of Company or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of 60
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or

 

  8.9 Dissolution.

Any order, judgment or decree shall be entered against Company or any other
Subsidiary of Company decreeing the dissolution or split up of Company or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

 

  8.10 Employee Benefit Plans.

There shall occur one or more ERISA Events or Foreign Benefit Plan Events, that
individually or in the aggregate results in or might reasonably be expected to
result in liability of Company, any other Subsidiary of Company or any of their
respective ERISA Affiliates in excess of $10,000,000 during the term of this
Agreement; or there shall exist an amount of unfunded benefit liabilities for
U.S. Pension Plans (as defined in Section 4001(a)(18) of ERISA) and unfunded
liabilities in respect of Foreign Pension Plans, individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefit liabilities), which
exceeds $5,000,000; or

 

119



--------------------------------------------------------------------------------

  8.11  Change in Control.

A Change in Control shall have occurred; or

 

  8.12  Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void,
(ii) Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien in any Collateral purported to be covered by the
Collateral Documents, except as permitted by the terms of any Collateral
Documents, for any reason other than the failure of Administrative Agent or any
Lender to take any action within its control, or (iii) any Loan Party shall
contest the validity or enforceability of any Loan Document or any provision
thereof in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Loan Document or
any provision thereof to which it is a party; or

 

  8.13  Default Under Subordination Provisions.

Company or any guarantor of Subordinated Indebtedness shall fail to comply with
the subordination provisions contained in the Senior Subordinated Note Indenture
or any other instrument, indenture or agreement pursuant to which such
Subordinated Indebtedness is issued:

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company and each other Borrower, and the obligation of each Lender to
make any Loan, the obligation of the Issuing Lender to issue any Letter of
Credit and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate, and (ii) upon the occurrence and during the continuation of
any other Event of Default, Administrative Agent shall, upon the written request
or with the written consent of Requisite Lenders, by written notice to Company
and each other Borrower, declare all or any portion of the amounts described in
clauses (a) through (c) above to be, and the same shall forthwith become,
immediately due and payable, and the obligation of each Lender to make any Loan,
the obligation of the Issuing Lender to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate;
provided that the foregoing shall not affect in any way the obligations of
Revolving Lenders under subsection 3.3C(i) or the obligations of Revolving
Lenders to purchase assignments of any unpaid Swing Line Loans as provided in
subsection 2.1A(iii).

Any amounts described above, when received by Administrative Agent, shall be
applied by Administrative Agent in accordance with subsection 2.4C.

 

120



--------------------------------------------------------------------------------

Section 9. ADMINISTRATIVE AGENT

 

  9.1 Appointment.

A. Appointment of Administrative Agent. CS is hereby appointed Administrative
Agent hereunder and under the other Loan Documents. Each Lender hereby
authorizes Administrative Agent to act as its agent in accordance with the terms
of this Agreement and the other Loan Documents. Administrative Agent agrees to
act upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable. The provisions of this Section 9 are solely for the
benefit of Administrative Agent and Lenders and neither any Loan Party nor any
of its Subsidiaries shall have rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties under this Agreement,
Administrative Agent (other than as provided in subsection 2.1D) shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Company or any other Loan Party or any of its Subsidiaries.

B. Appointment of Supplemental Collateral Agents. It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case Administrative Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that Administrative Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent or collateral
co-agent (any such additional individual or institution being referred to herein
individually as a “Supplemental Collateral Agent” and collectively as
“Supplemental Collateral Agents”).

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.4 and 10.5 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

121



--------------------------------------------------------------------------------

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or Company shall cause
such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by Administrative Agent. In case any
Supplemental Collateral Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall vest in and be exercised by Administrative Agent until the
appointment of a new Supplemental Collateral Agent.

 

  9.2 Powers and Duties; General Immunity.

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or any
Borrower; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

B. No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any other Loan Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by such Agent to Lenders or by or on behalf of any Loan Party
to such Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Borrower or any other Person liable for the payment of any
Obligations, nor shall such Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or as to the existence
or possible existence of any Event of Default or Potential Event of Default.
Anything contained in this Agreement to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.

C. Exculpatory Provisions. No Agent or any of its officers, directors, employees
or agents shall be liable to Lenders for any action taken or omitted by such
Agent under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct. An Agent shall be
entitled to refrain from any

 

122



--------------------------------------------------------------------------------

act or the taking of any action (including the failure to take an action) in
connection with this Agreement or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under subsection 10.8) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company each other
Borrower and other Subsidiaries of Company), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under
subsection 10.8).

D. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company and each other Subsidiary of Company for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders.

 

  9.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

123



--------------------------------------------------------------------------------

  9.4 Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by any Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or any other such Persons in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting from such Agent’s gross negligence or
willful misconduct. If any indemnity furnished to an Agent or any other such
Person for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

 

  9.5 Successor Administrative Agent.

Any Agent may resign at any time by giving 30 days’ prior written notice thereof
to Lenders and Borrowers. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to Borrowers, to appoint a
successor Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

 

  9.6 Collateral Documents; Guaranties; Foreign Pledge Agreements.

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be the agent for and representative of Lenders under each Guaranty, and
each Lender agrees to be bound by the terms of each Collateral Document and
Guaranty; provided that Administrative Agent shall not (i) enter into or consent
to any material amendment, modification, termination or waiver of any provision
contained in any Collateral Document or Guaranty (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Collateral Document) or (ii) release any Collateral (except as otherwise
expressly permitted or required pursuant to the terms of this Agreement or the
applicable Collateral Document), in each case without the prior consent of
Requisite Lenders (or, if required pursuant to subsection 10.8, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (b) release
any Guarantor from a Guaranty if all of the Capital Stock of such

 

124



--------------------------------------------------------------------------------

Guarantor is sold to any Person (other than an Affiliate of Company) pursuant to
a sale or other disposition permitted hereunder or to which Requisite Lenders
have otherwise consented or (c) subordinate the Liens of Administrative Agent,
on behalf of Lenders, to any Liens permitted by subsection 7.2A(i), (iii),
(iv) or (v); provided that, in the case of a sale of such item of Collateral or
stock referred to in subdivision (a) or (b), the requirements of
subsection 10.16 are satisfied. Anything contained in any of the Loan Documents
to the contrary notwithstanding, each Borrower, Administrative Agent and each
Lender hereby agree that (1) no Lender shall have any right individually to
realize upon any of the Collateral under any Collateral Document or to enforce
any Guaranty, it being understood and agreed that all powers, rights and
remedies under the Collateral Documents and the Guaranties may be exercised
solely by Administrative Agent for the benefit of Lenders in accordance with the
terms thereof, and (2) in the event of a foreclosure by Administrative Agent on
any of the Collateral pursuant to a public or private sale, Administrative Agent
or any Lender may be the purchaser of any or all of such Collateral at any such
sale and Administrative Agent, as agent for and representative of Lenders (but
not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Administrative Agent at such sale.

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock and related assets of all existing and future Offshore Borrowers,
Offshore Guarantors and their Subsidiaries, which pledge agreements may be
governed by the laws of each of the jurisdictions of formation of such Persons,
as agent on behalf of each of Lenders, with the effect that Lenders each become
a secured party thereunder or, where relevant in a jurisdiction, as agent and
trustee, with the effect that Lenders each become a beneficiary of a trust and
Administrative Agent has all the rights, powers, discretions, protections and
exemptions from liability set out in the pledge agreements and (ii) appoints
Administrative Agent as its attorney-in-fact granting it the powers to execute
each such pledge agreement and any registrations of the security interest
thereby created, in each case in its name and on its behalf, with the effect
that each Lender becomes a secured party thereunder. With respect to each such
pledge agreement, Administrative Agent has the power to sub-delegate to third
parties its powers as attorney-in-fact of each Lender.

 

  9.7 Duties of Other Agents.

None of the Lenders identified in this Agreement as a “co-agent”, Syndication
Agent, or any Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.

 

125



--------------------------------------------------------------------------------

  9.8 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the other Subsidiaries of
Company, Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Company or any other Borrower) shall be entitled and empowered, by intervention
in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.4) allowed in such judicial
proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.4.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10. MISCELLANEOUS

 

  10.1 Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit.

A. General; Ratable Assignment. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders (it
being understood that Lenders’ rights of assignment are subject to the further
provisions of this subsection 10.1). Neither Company’s nor any other Borrower’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Company or such Borrower without the prior written consent of all
Lenders (and any attempted assignment or transfer by Company or such Borrower
without such consent shall be null and void). No sale, assignment, transfer or
participation of any Domestic Letter of Credit or any participation therein may
be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or

 

126



--------------------------------------------------------------------------------

participation. No sale, assignment, transfer or participation of any Offshore
Letter of Credit or any participation therein may be made separately from a
sale, assignment, transfer or participation of a corresponding interest in the
Offshore Revolving Loan Commitments and the Offshore Revolving Loans of the
Offshore Revolving Lender effecting such sale, assignment, transfer or
participation. Any sale, assignment transfer or participation of a Lender’s
Revolving Loan Commitments or Revolving Loans shall automatically constitute an
assignment of a pro rata portion of the assigning Lender’s Offshore Revolving
Loan Commitments and Offshore Revolving Loans to the assignee, and Offshore
Revolving Loan Commitments, Offshore Revolving Loans, Revolving Loan Commitments
and Revolving Loans may not be otherwise assigned. Prior to the termination of
the Revolving Loan Commitments, Revolving Loans of any Lender may not be
assigned without a concurrent assignment of the Revolving Loan Commitment (in at
least the amount of such assigned Revolving Loan) of such Lender to the assignee
of the Loan, and prior to the termination of the Offshore Revolving Loan
Commitments and Offshore Revolving Loan Commitments, Offshore Revolving Loans of
any Lender may not be assigned without a concurrent assignment of the Offshore
Revolving Loan Commitment (in at least the amount of such assigned Offshore
Revolving Loan) of such Lender to the assignee of the Loan. Anything contained
herein to the contrary notwithstanding, except as provided in
subsection 2.1A(iii) and subsection 10.7, the Swing Line Loan Commitment and the
Swing Line Loans of Swing Line Lender may not be sold, assigned or transferred
as described below to any Person other than a successor Swing Line Lender to the
extent contemplated by subsection 10.2. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a) except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure, Offshore Revolving Loan Exposure, Additional Offshore
Revolving Loan Exposure or New Term Loan Exposure, as the case may be, of the
assigning Lender and the assignee subject to each such assignment shall not be
less than $5,000,000, in the case of any assignment of a Revolving Loan,
Offshore Revolving Loan, Additional Offshore Revolving Loan or New Term Loan
unless Administrative Agent otherwise consents, such consent not to be
unreasonably withheld or delayed, (b) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, (c) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500, which may be waived or reduced at Administrative
Agent’s discretion (unless the assignee is an Affiliate or an Approved Fund of
the assignor, in which case no fee shall be required), and the Eligible
Assignee, if it shall not already be a party to this Agreement, shall deliver to
Administrative Agent information reasonably requested by Administrative

 

127



--------------------------------------------------------------------------------

Agent, including an administrative questionnaire and such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to subsection 2.7B(iii),
(d) in the case of an assignment of all or a portion of a Revolving Loan
Commitment of any Lender, Administrative Agent, Swing Line Lender and Issuing
Lender shall have given their prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed), (e) except in the case
of an assignment to another Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, Administrative Agent and, if no Event of Default has occurred and
is continuing, Borrowers’ Agent, shall have consented thereto (which consents
shall not be unreasonably withheld or delayed), and (f) each assignment of
Revolving Loans and Revolving Loan Commitments by any Revolving Lender shall be
a ratable assignment of such Lender’s Offshore Loans and Offshore Revolving Loan
Commitments. Upon acceptance and recording by Administrative Agent pursuant to
clause (ii) below, from and after the effective date specified in such
Assignment Agreement, (y) the assignee thereunder shall be a party hereto and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder and (z) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.11B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is the Issuing Lender, such Lender
shall continue to have all rights and obligations of Issuing Lender until the
date such Issuing Lender has been replaced in accordance with subsection 10.3
and thereafter, with respect to any Letters of Credit issued prior to such date
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall (in the case of the Offshore Notes or notes with
respect to any Additional Offshore Revolving Loans), or if so requested by the
assignee and/or the assigning Lender in accordance with subsection 2.1E (in the
case of the Revolving Notes, Swing Line Notes or notes with respect to any New
Term Loans) be issued to the assignee and to the assigning Lender, substantially
in the form of Exhibit IV or Exhibit VI annexed hereto (in the case of the
Revolving Notes or Swing Line Notes) and in the form mutually agreed to by the
Administrative Agent and the Borrowers in the case of any notes with respect to
Additional Offshore Revolving Loans and New Term Loans, with appropriate
insertions, to reflect the applicable Commitments and/or outstanding Loans, as
the case may be, of the assignee and/or the assigning Lender. Other than as
provided in subsection 2.1A(iii) and subsection 10.7, any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection 10.1B shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection 10.1C.

 

128



--------------------------------------------------------------------------------

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii), Administrative Agent
shall, if Administrative Agent, Issuing Lender, Swing Line Lender and/or Company
have consented to the assignment evidenced thereby (in each case to the extent
such consent is required pursuant to subsection 10.1B(i)), (a) accept such
Assignment Agreement, (b) record the information contained therein in the
Register, and (c) give prompt notice thereof to Company. Administrative Agent
shall maintain a copy of each Assignment Agreement delivered to and accepted by
it as provided in this subsection 10.1B(ii). No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (ii).

(iii) Deemed Consent by Company. If the consent of Company to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Company prior to such fifth Business Day.

(iv) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained in this subsection 10.1B, any Lender (a “Granting Lender”) may grant
to a special purpose funding vehicle (a “SPC”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and
Borrowers’ Agent, the option to provide to any Borrower all or any part of any
Loan that such Granting Lender would otherwise be obligated to make to such
Borrower; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan. The making of a Loan (other than a Swing
Line Loan) by an SPC hereunder shall utilize the applicable Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this subsection 10.1, any SPC may (i) with notice to, but
without the prior written consent of, Borrowers’ Agent and Administrative Agent
and without paying any

 

129



--------------------------------------------------------------------------------

processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender or to any financial institutions (consented to by Borrowers’
Agent and Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of any Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
subsection 10.1B(iv) may not be amended without the written consent of each SPC.

C. Participations. Any Lender may, without the consent of, or notice to,
Company, any other Borrower or Administrative Agent, sell participations to one
or more Persons (other than a natural Person or Company or any of its
Affiliates) in all or a portion of such Lender’s rights and/or obligations under
this Agreement; provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Company,
each other Borrower and Administrative Agent and Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation.
Subject to the further provisions of this subsection 10.1C, each Borrower agrees
that each Participant shall be entitled to the benefits of subsections 2.6D and
2.7 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.6 as though
it were a Lender, provided such Participant agrees to be subject to
subsection 10.7 as though it were a Lender. A Participant shall not be entitled
to receive any greater payment under subsections 2.6D and 2.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with Company’s prior written consent. A Participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of subsection 2.7 unless Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of each
Borrower, to comply with subsection 2.7B(iii) as though it were a Lender.

D. Pledges and Assignments. Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such Lender, to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to any Federal Reserve
Bank; provided that (i) no Lender shall be relieved of any of its obligations
hereunder as a result of any such assignment or pledge and (ii) in no event
shall any assignee or pledgee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.

 

130



--------------------------------------------------------------------------------

E. Information. Each Lender may furnish any information concerning Company and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.21.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees (i) that it is an Eligible Assignee described in clause (ii) of
the definition thereof; (ii) that it has experience and expertise in the making
of loans such as the Loans; and (iii) that it will make its Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this subsection 10.1, the disposition of such Loans or any
interests therein shall at all times remain within its exclusive control). Each
Lender that becomes a party hereto pursuant to an Assignment Agreement shall be
deemed to agree that the agreements of such Lender contained in Section 2(c) of
such Assignment Agreement are incorporated herein by this reference.

 

  10.2  Successor Swing Line Lender.

A. Resignation or Removal. Swing Line Lender may resign, with the consent of
Requisite Lenders in their sole discretion, at any time by giving 30 days’ prior
written notice thereof to Lenders and Borrowers’ Agent provided that Requisite
Lenders have appointed a successor Swing Line Lender and such appointment has
been accepted as provided below. Unless Swing Line Lender is Administrative
Agent, Swing Line Lender may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrowers’ Agent
and Administrative Agent and signed by Requisite Lenders. Upon any such notice
of resignation or removal, Requisite Lenders shall have the right, upon five
Business Days’ notice to Borrowers’ Agent, to appoint a successor Swing Line
Lender, subject to Borrowers’ Agent’s consent, which shall not be unreasonably
withheld or delayed. Upon the acceptance of any appointment as Swing Line Lender
hereunder by a successor Swing Line Lender, that successor Swing Line Lender
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Swing Line Lender and the
retiring or removed Swing Line Lender shall be discharged from its duties and
obligations under this Agreement.

B. Successor Swing Line Lender. In the event of a resignation or removal of any
Swing Line Lender pursuant to subsection 10.2A, (i) Company shall prepay any
outstanding Swing Line Loans made by the retiring or removed Swing Line Lender,
(ii) upon such prepayment, the retiring or removed Swing Line Lender shall
surrender any Swing Line Notes held by it to Borrowers’ Agent for cancellation,
and (iii) if so requested by the successor Swing Line Lender in accordance with
subsection 2.1E, the Domestic Borrowers shall issue a new Swing Line Note to the
successor Swing Line Lender substantially in the form of Exhibit VI annexed
hereto, in the principal amount of the Swing Line Loan Commitment then in effect
and with other appropriate insertions.

 

  10.3  Successor Issuing Lender.

Any Issuing Lender may resign, with the consent of Requisite Lenders in their
sole discretion, at any time by giving 30 days’ prior written notice thereof to
Lenders and Company provided that there is at least one Issuing Lender hereunder
able to issue both

 

131



--------------------------------------------------------------------------------

Domestic Letters of Credit and Offshore Letters of Credit, or Requisite Lenders
have appointed a successor Issuing Lender and such appointment has been
accepted, as provided below; provided, however, that to the extent the Requisite
Lenders fail to appoint a successor that accepts such appointment within such
time, the Issuing Lender may petition a court to appoint an Eligible Assignee as
the successor Issuing Lender, whereupon the appointment and acceptance by such
Eligible Assignee, such Issuing Lender’s resignation shall become effective. Any
Issuing Lender may be removed at any time with or without cause by an instrument
or concurrent instruments in writing delivered to Borrowers’ Agent and
Administrative Agent and signed by Requisite Lenders. Upon any such notice of
resignation, Requisite Lenders shall have the right, upon five Business Days’
notice to Borrowers’ Agent, to appoint a successor Issuing Lender, subject to
Borrowers’ Agent’s consent, which shall not be unreasonably withheld or delayed.
Upon the acceptance of any appointment as an Issuing Lender hereunder by a
successor Issuing Lender, that successor Issuing Lender shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Issuing Lender and the retiring or removed Issuing Lender
shall be discharged from its duties and obligations under this Agreement;
provided that, anything contained in this subsection 10.3 or otherwise in any of
the Loan Documents to the contrary notwithstanding, the resigning or removed
Issuing Lender shall continue to have all rights and obligations of an Issuing
Lender, with respect to any Letter of Credit issued by it prior to the effective
date of the appointment of a successor Issuing Lender until the cancellation or
expiration of such Letter of Credit and the reimbursement of any amounts drawn
thereunder.

 

  10.4  Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Domestic Borrowers jointly and severally agree to pay promptly (i) all
reasonable costs and expenses of Administrative Agent in connection with the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for the Loan Parties (including any
opinions requested by Agents or Lenders as to any legal matters arising
hereunder) and of the Loan Parties’ performance of and compliance with all
agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (iii) all
reasonable fees, expenses and disbursements of counsel to Administrative Agent
(including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by any Loan Party; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title
insurance premiums, and reasonable fees, expenses and disbursements of counsel
to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all costs and
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Administrative Agent or its counsel)
of obtaining and reviewing any environmental reports provided for under
subsection 4.1J; (vi) all

 

132



--------------------------------------------------------------------------------

costs and expenses incurred by Administrative Agent in connection with the
custody or preservation of any of the Collateral; (vii) all other costs and
expenses incurred by Administrative Agent in connection with the syndication of
the Commitments; (viii) all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and fees, costs and
expenses of accountants, advisors and consultants, incurred by Administrative
Agent and its counsel relating to efforts to (a) evaluate or assess any Loan
Party, its business or financial condition and (b) protect, evaluate, assess or
dispose of any of the Collateral; and (ix) all costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel),
fees, costs and expenses of accountants, advisors and consultants and costs of
settlement, incurred by Administrative Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the other Loan Documents (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Loan Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings.

 

  10.5  Indemnity.

In addition to the payment of expenses pursuant to subsection 10.4, whether or
not the transactions contemplated hereby shall be consummated, Domestic
Borrowers, jointly and severally, agree to defend (subject to Indemnitees’
selection of counsel (it being understood that if Domestic Borrowers are paying
for such counsel in accordance with this subsection 10.5, the ability of
Indemnitee to select such counsel shall not prevent Domestic Borrowers from
selecting separate counsel to represent Domestic Borrowers)), indemnify, pay and
hold harmless Administrative Agent and Lenders (including Issuing Lender), and
the officers, directors, employees, agents and Affiliates of Administrative
Agent and Lenders (collectively called the “Indemnitees”), from and against any
and all Indemnified Liabilities (as hereinafter defined); provided that Domestic
Borrowers shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
solely from the gross negligence or willful misconduct of that Indemnitee as
determined by a final judgment of a court of competent jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or the transactions contemplated

 

133



--------------------------------------------------------------------------------

hereby or thereby (including Lenders’ agreement to make the Loans hereunder or
the use or intended use of the proceeds thereof or the issuance of Letters of
Credit hereunder or the use or intended use of any thereof, the failure of
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto Government Authority, or any enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranties)), (ii) the statements
contained in the commitment letter delivered by any Lender to Company or any
other Borrower with respect thereto, or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Subsidiaries.

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.5 may be unenforceable in whole or in part
because they are violative of any law or public policy, each Domestic Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

  10.6  Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, but in all cases subject to
subsection 10.23, upon the occurrence and during the continuance of any Event of
Default each Lender is hereby authorized by Company and each Borrower at any
time or from time to time, without notice to Company, any Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, time or
demand, provisional or final, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender or any Affiliate
of that Lender to or for the credit or the account of Company or such Borrower
and each other Loan Party against and on account of the Obligations of any other
Loan Party to that Lender (or any Affiliate of that Lender) or to any other
Lender (or any Affiliate of any other Lender) under this Agreement, the Letters
of Credit and participations therein and the other Loan Documents, including all
claims of any nature or description arising out of or connected with this
Agreement, the Letters of Credit and participations therein or any other Loan
Document, irrespective of whether or not (i) that Lender shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 8 and although said
obligations and liabilities, or any of them, may be contingent or unmatured.

 

  10.7  Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash

 

134



--------------------------------------------------------------------------------

collateral under the Bankruptcy Code or the Swiss Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, amounts payable in respect of Letters of Credit, fees and other
amounts then due and owing to that Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) that is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase assignments (which it shall be deemed to have purchased from
each seller of an assignment simultaneously upon the receipt by such seller of
its portion of such payment) of the Aggregate Amounts Due to the other Lenders
so that all such recoveries of Aggregate Amounts Due shall be shared by all
Lenders in proportion to the Aggregate Amounts Due to them; provided that if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Company or any other Loan Party or otherwise, those purchases
shall be rescinded and the purchase prices paid for such assignments shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Borrower expressly consents to the foregoing arrangement
and agrees that any purchaser of an assignment so purchased may exercise any and
all rights of a Lender as to such assignment as fully as if that Lender had
complied with the provisions of subsection 10.1B with respect to such
assignment. In order to further evidence such assignment (and without prejudice
to the effectiveness of the assignment provisions set forth above), each
purchasing Lender and each selling Lender agree to enter into an Assignment
Agreement at the request of a selling Lender or a purchasing Lender, as the case
may be, in form and substance reasonably satisfactory to each such Lender.

 

  10.8  Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company or any
other Borrower therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that no such amendment, modification,
termination, waiver or consent shall, without the consent of (a) each Lender
with Obligations directly affected (whose consent shall be required for any such
amendment, modification, termination or waiver in addition to that of Requisite
Lenders) (1) reduce or forgive the principal amount of any Loan, (2) increase
the Lender’s Commitments (it being understood that a waiver of any condition
precedent, covenants, Events of Default or Potential Events of Default or of a
mandatory prepayment or Commitment reduction shall not constitute an increase in
the Commitment of any Lender and that an increase in the available portion of
any Commitment of any Lender shall not constitute an increase in the Commitment
of such Lender and that increases pursuant to subsections 2.1A(iv) and 2.1A(v)
do not require the consent of Requisite Lenders), (3) increase the maximum
aggregate amount of Letters of Credit, (4) postpone, extend or waive the
scheduled final maturity date of any Loan or, in the case of a New Term Loan,
the date of any scheduled payment (but not prepayment) of principal,
(5) postpone, extend or waive the date on which any interest or any fees are
payable, (6) decrease the interest rate borne by any Loan (other than any waiver
of any increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or decrease the amount of any fees payable hereunder (excluding
any change in the manner in which any financial ratio used in determining any
interest rate or fee is calculated that would result in a reduction of any

 

135



--------------------------------------------------------------------------------

such rate or fee), (7) reduce the amount or postpone the due date of any amount
payable in respect of any Letter of Credit, (8) extend the expiration date of
any Letter of Credit beyond the Revolving Loan Commitment Termination Date
(9) change in any manner the obligations of Revolving Lenders relating to the
purchase of participations in Domestic Letters of Credit, or (10) change in any
manner the obligations of Offshore Revolving Lenders relating to the purchase of
participations in Offshore Letters of Credit; (b) each Lender, (1) change in any
manner the definition of “Class” or the definition of “Pro Rata Share” or the
definition of “Requisite Class Lenders” or the definition of “Requisite Lenders”
(except for any changes resulting solely from an increase in Commitments
approved by Requisite Lenders or pursuant to subsections 2.1A(iv), (v) or (vi)),
(2) change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Lenders, (3) increase the
maximum duration of Interest Periods permitted hereunder, (4) release any Lien
granted in favor of Administrative Agent with respect to all or substantially
all of the Collateral or release any Domestic Borrower from its obligations
under the Borrowers’ Guaranty or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty or
release all or substantially all of the Offshore Guarantors from their
obligations under the Offshore Guaranty, in each case other than in accordance
with the terms of the Loan Documents, or (5) change in any manner or waive the
provisions contained in subsection 8.1 or this subsection 10.8. In addition,
(i) any amendment, modification, termination or waiver of any of the provisions
contained in Section 4 shall be effective only if evidenced by a writing signed
by or on behalf of Administrative Agent and Requisite Lenders, (ii) no
amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the Lender which is the
holder of that Note, (iii) no amendment, modification, termination or waiver of
any provision of subsection 2.1A(iii) or of any other provision of this
Agreement relating to the Swing Line Loan Commitment or the Swing Line Loans
shall be effective without the written concurrence of Swing Line Lender, (iv) no
amendment, modification, termination or waiver of any provision of Section 3
shall be effective without the written concurrence of each Issuing Lender or
Administrative Agent, (v) no amendment, modification, termination or waiver of
any provision of Section 9 or of any other provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of Administrative
Agent shall be effective without the written concurrence of Administrative
Agent, and (vi) no amendment, modification, termination or waiver of any
provision of subsection 2.4 that has the effect of changing any voluntary or
mandatory prepayments, or Commitment reductions applicable to a Class in a
manner that disproportionately disadvantages such Class relative to any other
Class shall be effective without the written concurrence of Requisite Class
Lenders of such affected Class (it being understood and agreed that any
amendment, modification, termination or waiver of any such provision which only
postpones or reduces any voluntary or mandatory prepayment, or Commitment
reduction from those set forth in subsection 2.4 with respect to one Class but
not any other Class shall be deemed to disproportionately disadvantage such one
Class but not to disproportionately disadvantage any such other Class for
purposes of this clause (vi)). Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Borrower in any
case shall entitle any Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent

 

136



--------------------------------------------------------------------------------

effected in accordance with this subsection 10.8 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by any
Borrower, on such Borrower.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) (i) in the case of an increase to the
Revolving Loan Commitment permitted by subsection 2.1A(iv), solely with the
written approval of Administrative Agent, Domestic Borrowers, the Increasing
Revolving Lenders and the New Revolving Lenders with respect to such increase,
(ii) in the case of the effectiveness of any Additional Offshore Revolving Loan
Commitments permitted by subsection 2.1A(v), solely with the written approval of
Administrative Agent, Offshore Borrower and the Additional Offshore Revolving
Lenders, and (iii) in the case of the making of New Term Loans permitted by
subsection 2.1A(vi), solely with the written approval of Administrative Agent,
Borrowers, and the New Term Lenders with respect to such tranche.

 

  10.9  Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

  10.10  Notices; Effectiveness of Signatures.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Administrative Agent,
Swing Line Lender and Issuing Lender shall not be effective until received. For
the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Company, each
Borrower and Administrative Agent, such other address as shall be designated by
such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent. All notices to any
Borrower provided for hereunder shall be copied concurrently to Borrowers’
Agent. Electronic mail may be used to distribute routine communications, such as
financial statements and other information; provided, however, that no signature
with respect to any notice, request, agreement, waiver, amendment or other
document or any notice that is intended to have binding effect may be sent by
electronic mail.

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by facsimile. The effectiveness of any such documents and signatures
shall, subject to applicable law, have the same force and effect as an original
copy with manual signatures and shall be binding on all Loan Parties, Agents and
Lenders. Administrative Agent may also require that any such documents and
signature be confirmed by a manually-signed copy thereof; provided, however,
that the failure to request or deliver any such manually-signed copy shall not
affect the effectiveness of any facsimile document or signature.

 

137



--------------------------------------------------------------------------------

  10.11  Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of each Borrower set forth in subsections 2.6D and 2.7, the
agreements of Company and each Borrower set forth in subsections 10.4, 10.5,
10.6, 10.19 and 10.20 and the agreements of Lenders set forth in subsections
9.2C, 9.4, 10.7 and 10.20 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination of this Agreement.

 

  10.12  Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

  10.13  Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that any Borrower makes a payment
or payments to Administrative Agent or Lenders (or to Administrative Agent for
the benefit of Lenders), or Agents or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

  10.14  Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

138



--------------------------------------------------------------------------------

  10.15  Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and any Borrower, as a partnership, an association, a Joint Venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

To the extent permitted by law, Company and each Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof.

 

  10.16  Release of Security Interest or Guaranty.

Upon the proposed sale or other disposition of any Collateral that is permitted
by this Agreement or to which Requisite Lenders have otherwise consented, or the
sale or other disposition of all of the Capital Stock of a Subsidiary Guarantor
to any Person (other than an Affiliate of Company) permitted by this Agreement
or to which Requisite Lenders have otherwise consented, for which a Loan Party
desires to obtain a security interest release or a release of the Subsidiary
Guaranty or Offshore Guaranty from Administrative Agent, such Loan Party shall
deliver an Officer’s Certificate (i) stating that the Collateral or the Capital
Stock subject to such disposition is being sold or otherwise disposed of in
compliance with the terms hereof and (ii) specifying the Collateral or Capital
Stock being sold or otherwise disposed of in the proposed transaction. Upon the
receipt of such Officer’s Certificate, Administrative Agent shall, at such Loan
Party’s expense, so long as Administrative Agent (a) has no reason to believe
that the facts stated in such Officer’s Certificate are not true and correct and
(b), if the sale or other disposition of such item of Collateral or Capital
Stock constitutes a permitted Asset Sale, execute and deliver such releases of
its security interest in such Collateral or such Subsidiary Guaranty or such
Offshore Guaranty, as may be reasonably requested by such Loan Party.

 

  10.17  Applicable Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

139



--------------------------------------------------------------------------------

  10.18  Construction of Agreement; Nature of Relationship.

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company or any Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent, the other Agents and Lenders, on
one hand, and Company and any Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Accordingly, each
of the parties hereto acknowledges and agrees that the terms of this Agreement
shall not be construed against or in favor of another party.

 

  10.19  Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.10;

(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH BORROWER IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION; AND

(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.19 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

140



--------------------------------------------------------------------------------

  10.20  Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.20 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

  10.21  Confidentiality.

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by each Borrower that in any event a Lender may make disclosures (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.21, to (i) any Eligible Assignee of or participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of each Borrower, (g) with the consent of
Company, (h) to the extent such information (i) becomes publicly available other
than as a result of a breach of this subsection 10.21 or (ii) becomes available
to Administrative Agent or any Lender on a nonconfidential basis from a source
other than any Borrower or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating

 

141



--------------------------------------------------------------------------------

agency that requires access to information about a Lender’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to such
Lender or its Affiliates and that no written or oral communications from counsel
to an Agent and no information that is or is designated as privileged or as
attorney work product may be disclosed to any Person unless such Person is a
Lender or a participant hereunder; provided that in no event shall any Lender be
obligated or required to return any materials furnished by any Borrower or any
of its Subsidiaries. In addition, Administrative Agent and Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders.

 

  10.22  Judgment Currency.

A. If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures Administrative Agent or a
Lender could purchase the Original Currency with such Other Currency in New
York, New York on the Business Day immediately preceding the day on which any
such judgment, or any relevant part thereof, is given.

B. The obligations of Company and each Borrower in respect of any sum due from
it to any Agent or Lender hereunder shall, notwithstanding any judgment in such
Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Agent or Lender of any sum adjudged to be so due in
such Other Currency such Agent or Lender may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such Agent or
Lender in the Original Currency, Company and such Borrower agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
Lender against such loss, and if the Original Currency so purchased exceeds the
sum originally due to such Agent or Lender in the Original Currency, such Agent
or Lender shall remit such excess to Company or such Borrower.

 

  10.23  Limitation on Offshore Borrower’s Obligations.

Notwithstanding anything herein to the contrary, no provision of this Agreement
shall render Offshore Borrower liable for the Obligations of Company or of any
other Domestic Borrower.

 

  10.24  USA Patriot Act.

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

 

142



--------------------------------------------------------------------------------

  10.25  Collection Allocation Mechanism.

A. Implementation of Collection Allocation Mechanism. On the CAM Exchange Date,
(i) the Commitments shall terminate as provided in Section 8, (ii) each Lender
with a Revolving Commitment shall immediately be deemed to have acquired (and
shall promptly make payment therefor to Swing Line Lender in accordance with
subsection 2.1A(iii)(c)) participations in the Swing Line Loans in an amount
equal to such Revolving Lender’s Pro Rata Share of each Swing Line Loan
outstanding on such date; (iii) all Loans denominated in an Offshore Currency
shall be converted into, and all such amounts due thereunder shall accrue and be
payable in, Dollars at the applicable Spot Rate on such date, and on and after
such date the interest rate applicable to all such Loans shall be the highest
rate applicable to overdue Loans of the relevant type that are Base Rate Loans
hereunder (or, in the case of Loans for which no provision has been made for
calculation by reference to the Base Rate, the highest rate applicable to
overdue Loans of such type), (iv) the Lenders shall automatically and without
further action (and without regard to the provisions of subsection 10.1) be
deemed to have exchanged interests in the Loans and reimbursement obligations in
respect of disbursements by the Issuing Lenders pursuant to any Letters of
Credit such that in lieu of the interest of each Lender in each such Specified
Obligation in which it shall participate as of such date (including such
Lender’s interest in the Specified Obligations of each Loan Party in respect of
each such Loan and reimbursement obligation), such Lender shall hold an interest
in every one of the Loans and reimbursement obligations in respect of Letters of
Credit (including the Specified Obligations of each Loan Party in respect of
each such Loans and reimbursement obligations), whether or not such Lender shall
previously have participated therein, equal to such Lender’s CAM Percentage
thereof.

B. Binding Nature of Collection Allocation Mechanism. Each Lender hereby
consents and agrees (and each Borrower hereby consents) to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any Person that acquires a participation in its interests in any
Specified Obligation. Each Borrower agrees from time to time to execute and
deliver to Administrative Agent all participation certificates and other
instruments and documents as Administrative Agent shall reasonably request to
evidence and confirm the respective interests of the Lenders after giving effect
to the CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans constituting Specified
Obligations hereunder to Administrative Agent against delivery of new promissory
notes evidencing its interests in the Specified Obligations with respect to the
Loans; provided that the failure of any Borrower to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

C. Payments Subsequent to CAM Exchange Date. As a result of the CAM Exchange,
upon and after the CAM Exchange Date, each payment received by Administrative
Agent pursuant to any Loan Document in respect of the Specified Obligations, and
each distribution made by Administrative Agent pursuant to any Collateral
Documents in respect of the Specified Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of set-off, in respect of a Specified Obligation shall be paid over to
Administrative Agent for distribution to the Lenders in accordance herewith.

 

143



--------------------------------------------------------------------------------

D. Subsequent LC Disbursements. In the event that, on or after the CAM Exchange
Date, the aggregate amount of the Specified Obligations shall change as a result
of the making of a disbursement on a Letter of Credit by the Issuing Lender that
is not reimbursed by the applicable Borrower, then (i) each Revolving Lender
(determined in each case without giving effect to the CAM Exchange) shall, in
accordance with subsections 3.3B and 3.3C, as applicable, promptly purchase from
the Issuing Lender a participation in such Letter of Credit disbursement in the
amount of such Lender’s applicable Pro Rata Share of such Letter of Credit
disbursement (without giving effect to the CAM Exchange) and (ii) Administrative
Agent shall redetermine the CAM Percentages after giving effect to such Letter
of Credit disbursement and the purchase of participations therein by the
applicable Lenders. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error.

 

  10.26  Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

[Remainder of page intentionally left blank]

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or authorized representative
thereunto duly authorized as of the date first written above.

 

COMPANY:     SYBRON DENTAL SPECIALTIES, INC.    

By:

 

/s/ Christopher N. Felfe

       

Name:

 

Christopher N. Felfe

       

Title:

 

Corporate Controller

     

Notice Address:

     

100 Bayview Circle, Suite 6000

     

Newport Beach, CA 92660-8915

     

Attention: Vice President - General Counsel

     

Telefacsimile: 949-255-8743

 

S-1



--------------------------------------------------------------------------------

OTHER DOMESTIC BORROWERS:     KERR CORPORATION    

By:

 

/s/ Christopher N. Felfe

       

Name:

 

Christopher N. Felfe

       

Title:

 

Authorized Representative

    ORMCO CORPORATION    

By:

 

/s/ Christopher N. Felfe

       

Name:

 

Christopher N. Felfe

       

Title:

 

Authorized Representative

    PINNACLE PRODUCTS, INC.    

By:

 

/s/ Christopher N. Felfe

       

Name:

 

Christopher N. Felfe

       

Title:

 

Authorized Representative

   

Notice Address:

     

c/o Sybron Dental Specialties, Inc.

     

100 Bayview Circle, Suite 6000

     

Newport Beach, CA 92660-8915

     

Attention: Vice President - General Counsel

     

Telefacsimile: 949-255-8743

 

S-2



--------------------------------------------------------------------------------

OFFSHORE BORROWERS:     HAWE NEOS HOLDING SA    

By:

 

/s/ Christopher N. Felfe

       

Name:

 

Christopher N. Felfe

       

Title:

 

Authorized Representative

     

Notice Address:

     

c/o Sybron Dental Specialties, Inc.

     

100 Bayview Circle, Suite 6000

     

Newport Beach, CA 92660-8915

     

Attention: Vice President - General Counsel

     

Telefacsimile: 949-255-8743

 

S-3



--------------------------------------------------------------------------------

AGENTS AND LENDERS:     CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and
as Administrative Agent    

By:

 

/s/ Phillip Ho

       

Name:

 

Phillip Ho

       

Title:

 

Director

   

By:

 

/s/ Karim Blasetti

       

Name:

 

Karim Blasetti

       

Title:

 

Associate

   

Notice Address:

     

One Madison Avenue

     

New York, NY 10010

     

Attention: Agency Department Manager

     

Telefacsimile: (212) 538-9884

 

S-4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as a Syndication Agent

By:

 

/s/ B. Kenneth Burton, Jr.

Name:

 

B. Kenneth Burton, Jr.

Title:

 

Vice President

Notice Address:

Bank of America

CA4-702-02-25

2001 Clayton Road

Concord, CA 94520-2405

Attention: Credit Services

Telefacsimile: (888) 675-7723

 

S-5



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH,

individually and as a Co-Documentation Agent

By:  

/s/ Attila Coach

 

Name:

 

Attila Coach

 

Title:

 

Managing Director

By:  

/s/ Douglas J. Weir

 

Name:

 

Douglas J. Weir

 

Title:

 

Director

Notice Address:

1301 Avenue of the Americas

New York, NY 10019-6022

 

S-6



--------------------------------------------------------------------------------

COMERICA WEST INCORPORATED

By:

 

/s/ Elise M. Walker

Name:

 

Elise M. Walker

Title:

 

Vice President

Notice Address:

611 Anton Blvd., 4th Floor

Costa Mesa, CA 92626

 

S-7



--------------------------------------------------------------------------------

HARRIS N.A.

By:

 

/s/ Todd Kostelnik

Name:

 

Todd Kostelnik

Title:

 

Vice President

Notice Address:

111 W. Monroe Street, 10th Floor East

Chicago, IL 60603

 

S-8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Jana Chiat

Name:

 

Jana Chiat

Title:

 

Associate

Notice Address:

1999 Avenue of the Stars, Suite 2700

Los Angeles, CA 90067

 

S-9



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, individually, as an Issuing Lender and as a

Co-Documentation Agent

By:

 

/s/ Lora Backofen

Name:

 

Lora Backofen

Title:

 

Senior Vice President

Notice Address:

135 South LaSalle St. Suite 1126

Chicago, IL 60603

 

S-10



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

By:

 

/s/ Raymond Ventura

Name:

 

Raymond Ventura

Title:

 

Deputy General Manager

Notice Address:

1251 Avenue of the Americas

New York, NY 10020

 

S-11



--------------------------------------------------------------------------------

THE BANK OF TOKYO - MITSUBISHI UFJ, LTD., Chicago Branch (f/k/a The Bank of
Tokyo – Mitsubishi, Ltd., Chicago Branch) individually and as a Co-Documentation
Agent

By:

 

/s/ Tsuguyuki Umene

Name:

 

Tsuguyuki Umene

Title:

 

Deputy General Manager

Notice Address:

The Bank of Tokyo – Mitsubishi UFJ, Ltd.,

Chicago Branch

227 West Monroe Street - Suite 2300

Chicago, Illinois 60606

 

S-12



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ James Heim

Name:

 

James Heim

Title:

 

Vice President

Notice Address:

18300 Von Karman, Suite 310

Irvine, CA 92612

 

S-13



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION

By:

 

/s/ Gail Bruhn

Name:

 

Gail Bruhn

Title:

 

Senior Vice President

Notice Address:

CityPlace II

185 Asylum Street, 5th floor

Hartford, CT 06103-3494

 

S-14



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK, N.A.

By:

 

/s/ Grett Marschall

Name:

 

Grett Marschall

Title:

 

Regional Vice President

Notice Address:

2030 Main St; 6th Floor

Irvine, CA 92614

 

S-15



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

/s/ Jonathan Rollins

Name:

 

Jonathan Rollins, CPA

Title:

 

Vice President

Notice Address:

One Wall Street

New York, NY 10286

Attention: Janeth Lopez

(212) 635-6652 (Voice)

(212) 635-6397 / 6426 (Fax)

janlopez@bankofny.com

 

S-16



--------------------------------------------------------------------------------

Exhibit 4.0

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF REQUEST FOR ISSUANCE VI    FORM OF REVOLVING NOTE V    FORM OF
OFFSHORE REVOLVING NOTE VI    FORM OF SWING LINE NOTE VII    FORM OF COMPLIANCE
CERTIFICATE VIII    FORM OF OPINION OF COMPANY COUNSEL IX    FORM OF ASSIGNMENT
AGREEMENT X    FORM OF SOLVENCY CERTIFICATE XI    FORM OF BORROWERS’ GUARANTY
XII    FORM OF SUBSIDIARY GUARANTY XIII    FORM OF DOMESTIC PLEDGE AGREEMENT XIV
   FORM OF NEW LENDER SUPPLEMENT



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF NOTICE OF BORROWING]

NOTICE OF BORROWING

Pursuant to that certain Credit Agreement dated as of March 23, 2006, as
amended, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein are being
used herein as therein defined), by and among Sybron Dental Specialties, Inc., a
Delaware corporation (“Company”), Kerr Corporation, a Delaware corporation
(“Kerr”), Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle
Products, Inc., a Wisconsin corporation (“Pinnacle”; each of Company, Kerr,
Ormco and Pinnacle are each individually referred to herein as a “Domestic
Borrower” and collectively, on a joint and several basis, referred to herein as
the “Domestic Borrowers”), Hawe Neos Holding SA, a corporation organized under
the laws of Switzerland (“Offshore Borrower”; Offshore Borrower and each of the
Domestic Borrowers are each individually referred to herein as a “Borrower” and
collectively referred to herein as the “Borrowers”), the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Bank of
America, N.A., as syndication agent, The Bank of Tokyo - Mitsubishi UFJ, Ltd.,
Chicago Branch, Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Credit Suisse, Cayman Islands Branch, as
administrative agent for Lenders (in such capacity, “Administrative Agent”),
this represents the undersigned Borrower’s request to borrow as follows:

 

1.    Date of borrowing: ___________________, _________ 2.   
Amount of borrowing:       $_________________    3.    Lender(s):    ¨ a.   
Revolving Lenders, in accordance with their applicable Pro Rata Shares      
¨ b.    Offshore Revolving Lenders, in accordance with their applicable Pro Rata
Shares       ¨ c.    Swing Line Lender       [¨ d.    Term Lenders]1 4.    Type
of Loans:    ¨ a.    Revolving Loans denominated in Dollars       ¨ b.    Swing
Line Loans denominated in Dollars       ¨ c.    Offshore Revolving Loans
denominated in:          ¨ Euros          ¨ Canadian dollars          ¨
Australian dollars          ¨ Swiss francs          ¨ Japanese yen

--------------------------------------------------------------------------------

1 This will become effective only upon the meeting of the conditions set forth
in Section 2.1A(vi).

 

   Exh. I-1    Notice of Borrowing



--------------------------------------------------------------------------------

      [¨ d.    Term Loans denominated in:          ¨ Dollars          ¨ Euros   
      ¨ Canadian dollars          ¨ Australian dollars          ¨ Swiss francs
         ¨ Japanese yen]2 5.    Interest rate option:    ¨ a.    Base Rate
Loan(s)       ¨ b.    Eurodollar Rate Loans with an initial Interest Period of
____________ month(s)       ¨ c.    LIBO Rate Loans with an initial Interest
Period of ____________ month(s)

The proceeds of such Loans are to be deposited in the following account of the
undersigned Borrower:

Account: _________________________

The undersigned officer, solely in his capacity as an officer of the undersigned
Borrower and not in his individual capacity, to the best of his or her
knowledge, and the undersigned Borrower certify that:

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date;

(ii) No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default;

(iii) Each Loan Party has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof;

(iv) [After the consummation of the borrowing contemplated hereby, the Total
Utilization of Offshore Revolving Loan Commitments does not exceed the Offshore
Sublimit;] and

(v) After the consummation of the borrowing contemplated hereby, the Total
Utilization of Revolving Loan Commitments does not exceed the Revolving Loan
Commitments then in effect.

--------------------------------------------------------------------------------

2 This will become effective only upon the meeting of the conditions set forth
in Section 2.1A(vi).

 

   Exh. I-2    Notice of Borrowing



--------------------------------------------------------------------------------

DATED: ____________________

 

[NAME OF BORROWER] By:       

Name:

 

Title:

 

   Exh. I-3    Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

NOTICE OF CONVERSION/CONTINUATION

Pursuant to that certain Credit Agreement dated as of March 23, 2006, as
amended, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein are being
used herein as therein defined), by and among Sybron Dental Specialties, Inc., a
Delaware corporation (“Company”), Kerr Corporation, a Delaware corporation
(“Kerr”), Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle
Products, Inc., a Wisconsin corporation (“Pinnacle”; each of Company, Kerr,
Ormco and Pinnacle are each individually referred to herein as a “Domestic
Borrower” and collectively, on a joint and several basis, referred to herein as
the “Domestic Borrowers”), Hawe Neos Holding SA, a corporation organized under
the laws of Switzerland (“Offshore Borrower”; Offshore Borrower and each of the
Domestic Borrowers are each individually referred to herein as a “Borrower” and
collectively referred to herein as the “Borrowers”), the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Bank of
America, N.A., as syndication agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd.,
Chicago Branch, Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Credit Suisse, Cayman Islands Branch, as
administrative agent for Lenders (in such capacity, “Administrative Agent”),
this represents the undersigned Borrower’s request to convert or continue Loans
as follows:

 

1.    Date of conversion/continuation: __________________, _______ 2.    Amount
of Loans being converted/continued:    $___________________ 3.   
Type of Loans being converted/continued:    ¨ a.    Revolving Loans       ¨ b.
   Offshore Revolving Loans denominated in:          ¨ Euros          ¨ Canadian
dollars          ¨ Australian dollars          ¨ Swiss francs          ¨
Japanese yen       ¨ c.    Term Loans denominated in:          ¨ Dollars      
   ¨ Euros          ¨ Canadian dollars          ¨ Australian dollars          ¨
Swiss francs          ¨ Japanese yen]1

--------------------------------------------------------------------------------

1 This will become effective only upon the meeting of the conditions set forth
in Section 2.1A(vi).

 

   Exh. II-1    Notice of Conversion/Continuation



--------------------------------------------------------------------------------

4.    Nature of conversion/continuation:       ¨ a.    Conversion of Base Rate
Loans to Eurodollar Rate Loans       ¨ b.    Conversion of Eurodollar Rate Loans
to Base Rate Loans       ¨ c.    Continuation of Eurodollar Rate Loans as such
      ¨ d.    Continuation of LIBO Rate Loans as such 5.    If Loans are being
continued as or converted to Eurodollar Rate Loans or continued as LIBO Rate
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date: _______________ month(s)

In the case of a conversion to or continuation of Eurodollar Rate Loans or
continuation of LIBO Rate Loans, the undersigned officer, solely in his capacity
as an officer of the undersigned Borrower and not in his individual capacity, to
the best of his or her knowledge, and the undersigned Borrower certify that no
Event of Default or Potential Event of Default has occurred and is continuing
under the Credit Agreement.

DATED: ____________________

 

[NAME OF BORROWER] By:       

Name:

 

Title:

 

   Exh. II-2    Notice of Conversion/Continuation



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF] REQUEST FOR ISSUANCE

REQUEST FOR ISSUANCE

Pursuant to that certain Credit Agreement dated as of March 23, 2006, as
amended, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so amended, supplemented or otherwise modified, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein are being
used herein as therein defined), by and among Sybron Dental Specialties, Inc., a
Delaware corporation (“Company”), Kerr Corporation, a Delaware corporation
(“Kerr”), Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle
Products, Inc., a Wisconsin corporation (“Pinnacle”; each of Company, Kerr,
Ormco and Pinnacle are each individually referred to herein as a “Domestic
Borrower” and collectively, on a joint and several basis, as the “Domestic
Borrowers”), Hawe Neos Holding SA, a corporation organized under the laws of
Switzerland (“Offshore Borrower”; Offshore Borrower and each of the Domestic
Borrowers are each individually referred to herein as a “Borrower” and
collectively referred to herein as the “Borrowers”), the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Bank of
America, N.A., as syndication agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd.,
Chicago Branch, Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Credit Suisse, Cayman Islands Branch, as
administrative agent for Lenders (in such capacity, “Administrative Agent”),
this represents Borrowers’ Agent’s request on behalf of and for the account of
[Domestic Borrowers] [Offshore Borrower], on a joint and several basis, for the
issuance of a Letter of Credit by Issuing Lender as follows:

 

1.    Issuing Lender:    a.    Administrative Agent       b.   
[                                                                 ] 2.    Date
of issuance of Letter of Credit: ________________, ________ 3.   
Type of Letter of Credit:    a. ¨    Domestic Letter of Credit          ¨ a.
Commercial Letter of Credit          ¨ b. Standby Letter of Credit       b. ¨   
Offshore Letter of Credit          ¨ a. Commercial Letter of Credit          ¨
b. Standby Letter of Credit 4.    Face amount of Letter of Credit:
$________________________ 5.    Expiration date of Letter of Credit:
________________, ________ 6.    Currency in which Letter of Credit is to be
denominated: ________________ 7.    Name and address of beneficiary:

 

   Exh. III-1   

Request for Issuance

of Letter of Credit



--------------------------------------------------------------------------------

   ___________________________________________________   
___________________________________________________   
___________________________________________________   
___________________________________________________ 8.    Attached hereto is:   
   ¨ a.    the verbatim text of such proposed Letter of Credit       ¨ b.    a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

The undersigned officer, solely in his capacity as an officer of the undersigned
Borrower and not in his individual capacity, to the best of his or her
knowledge, and Company certify that:

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true, correct and complete in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date;

(ii) No event has occurred and is continuing or would result from the issuance
of the Letter of Credit contemplated hereby that would constitute an Event of
Default or a Potential Event of Default;

(iii) Each Loan Party has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof;

(iv) After giving effect to the issuance of the Letter of Credit hereby
requested, the Domestic Letter of Credit Usage shall not exceed $30,000,000, and
the Offshore Letter of Credit Usage shall not exceed $10,000,000 (or the
Offshore Currency Equivalent);

(v) [After giving effect to the issuance of the Letter of Credit hereby
requested, the Total Utilization of Offshore Revolving Loan Commitments does not
exceed the Offshore Sublimit;] and

(vi) After giving effect to the issuance of the Letter of Credit hereby
requested, the Total Utilization of Revolving Loan Commitments does not exceed
the Revolving Loan Commitments then in effect.

 

   Exh. III-2   

Request for Issuance

of Letter of Credit



--------------------------------------------------------------------------------

DATED: ____________________

 

[SYBRON DENTAL SPECIALTIES, INC.
as Borrowers’ Agent] By:       

Name:

 

Title:

 

   Exh. III-3   

Request for Issuance

of Letter of Credit



--------------------------------------------------------------------------------

EXHIBIT IV

[FORM OF] REVOLVING NOTE

SYBRON DENTAL SPECIALTIES, INC.

KERR CORPORATION

ORMCO CORPORATION

PINNACLE PRODUCTS, INC.

 

$_____________________1  

New York, New York

March 23, 2006

FOR VALUE RECEIVED, each of Sybron Dental Specialties, Inc., a Delaware
corporation (“Company”), Kerr Corporation, a Delaware corporation (“Kerr”),
Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle Products, Inc.,
a Wisconsin corporation (“Pinnacle”; each of Company, Kerr, Ormco and Pinnacle
are each individually referred to herein as a “Domestic Borrower” and
collectively, on a joint and several basis, referred to herein as the “Domestic
Borrowers”), promises, jointly and severally, to pay to ________________2
(“Payee”) or its registered assigns, the lesser of (x) _______________________3
($[________________________1]) and (y) the unpaid principal amount of all
advances made by Payee to Domestic Borrowers as Revolving Loans under the Credit
Agreement referred to below. The principal amount of this Note shall be payable
on the dates and in the amounts specified in the Credit Agreement referred to
below; provided that the last such installment shall be in an amount sufficient
to repay the entire unpaid principal balance of this Note, together with all
accrued and unpaid interest thereon.

Domestic Borrowers also promise, jointly and severally, to pay interest on the
unpaid principal amount hereof, from the date hereof until paid in full, at the
rates and at the times which shall be determined in accordance with the
provisions of that certain Credit Agreement dated as of March 23, 2006 by and
among Company, the other Domestic Borrowers, Hawe Neos Holding SA, a corporation
organized under the laws of Switzerland, the financial institutions that are,
from time to time, party thereto as lenders (each individually referred to
herein as a “Lender” and collectively as “Lenders”), Bank of America, N.A., as
syndication agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd., Chicago Branch,
Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents, and Credit Suisse, Cayman Islands Branch, as
administrative agent for Lenders (in such capacity, “Administrative Agent”)
(said Credit Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein are being used herein as therein defined).

This Note is one of Domestic Borrowers’ “Revolving Notes” and is issued pursuant
to and entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Revolving Loans evidenced hereby were made and are to be repaid.

--------------------------------------------------------------------------------

1 Insert amount of Lender’s Revolving Loan Commitment in numbers.

 

2 Insert Lender’s name in capital letters.

 

3 Insert amount of Lender’s Revolving Loan Commitment in words.

 

   Exh. IV-1    Revolving Note



--------------------------------------------------------------------------------

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Domestic Borrowers and Administrative Agent
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the Loans evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, however, that the failure to make
a notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Domestic Borrowers hereunder with respect to payments of
principal of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Domestic Borrowers as provided in the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF DOMESTIC BORROWERS AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Domestic Borrowers,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency herein
prescribed.

Domestic Borrowers promise, jointly and severally, to pay all costs and
expenses, including reasonable attorneys’ fees, all as provided in the Credit
Agreement, incurred in the collection and enforcement of this Note. Domestic
Borrowers and any endorsers of this Note

 

   Exh. IV-2    Revolving Note



--------------------------------------------------------------------------------

hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank.]

 

   Exh. IV-3    Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Domestic Borrower has caused this Note to be duly
executed and delivered by its officer or authorized representative thereunto
duly authorized as of the date and at the place first written above.

 

SYBRON DENTAL SPECIALTIES, INC.

KERR CORPORATION

ORMCO CORPORATION

PINNACLE PRODUCTS, INC.

By:        Name:   Title:     Authorized Representative

 

   Exh. IV-4    Revolving Note



--------------------------------------------------------------------------------

TRANSACTIONS

ON

REVOLVING NOTE

 

Date   Type of
Loan Made
This Date   Amount of
Loan Made
This Date   Amount of
Principal Paid
This Date   Outstanding
Principal
Balance
This Date   Notation
Made By          

 

   Exh. IV-5    Revolving Note



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] OFFSHORE REVOLVING NOTE

HAWE NEOS HOLDING SA

New York, New York

March 23, 2006

FOR VALUE RECEIVED, Hawe Neos Holding SA, a corporation organized under the laws
of Switzerland (“Offshore Borrower”), promises to pay to ________________1
(“Payee”) or its registered assigns, the lesser of (x) the amount of the
Offshore Revolving Loan Commitment of Payee, the Dollar Equivalent of which is
$____________ on the date of issuance hereof, and (y) the unpaid principal
amount of all advances made by Payee to Offshore Borrower as Offshore Revolving
Loans under the Credit Agreement referred to below. The principal amount of this
Note shall be payable on the dates, in the amounts and in the currencies
specified in the Credit Agreement referred to below; provided that the last such
installment shall be in an amount sufficient to repay the entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
thereon.

Offshore Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement dated as of March 23, 2006 by and among Sybron Dental
Specialties, Inc., a Delaware corporation, Kerr Corporation, a Delaware
corporation, Ormco Corporation, a Delaware corporation and Pinnacle Products,
Inc., a Wisconsin corporation, Offshore Borrower, the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Bank of
America, N.A., as syndication agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd.,
Chicago Branch, Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Credit Suisse, Cayman Islands Branch, as
administrative agent for Lenders (in such capacity, “Administrative Agent”)
(said Credit Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein are being used herein as therein defined).

This Note is one of Offshore Borrower’s “Offshore Revolving Notes” and is issued
pursuant to and entitled to the benefits of the Credit Agreement, to which
reference is hereby made for a more complete statement of the terms and
conditions under which the Offshore Revolving Loans evidenced hereby were made
and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
the currency provided for in connection with such payment in the Credit
Agreement in same day funds at the applicable Funding and Payment Office or at
such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement. Unless and until an
Assignment Agreement effecting the assignment or transfer of this Note shall
have been

--------------------------------------------------------------------------------

1 Insert Lender’s name in capital letters.

 

   Exh. V-1    Offshore Revolving Note



--------------------------------------------------------------------------------

accepted by Administrative Agent and recorded in the Register as provided in the
Credit Agreement, Offshore Borrower and Administrative Agent shall be entitled
to deem and treat Payee as the owner and holder of this Note and the Loans
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, however, that the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of Offshore Borrower hereunder with respect to payments of principal
of or interest on this Note.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Offshore Borrower as provided in the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF OFFSHORE BORROWER AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Offshore Borrower,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency herein
prescribed.

Offshore Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note, without being restricted to the
principal amount of this Note. Offshore Borrower and any endorsers of this Note
hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

   Exh. V-2    Offshore Revolving Note



--------------------------------------------------------------------------------

If, for the purposes of obtaining a judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), Offshore Borrower hereby agrees, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures Administrative Agent or a
Lender could purchase the Original Currency with such Other Currency in New
York, New York on the Business Day immediately preceding the day on which any
such judgment, or any relevant part thereof, is given.

The obligations of Offshore Borrower in respect of any sum due from it to
Administrative Agent or Lender hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Administrative Agent or Lender of any sum adjudged to
be so due in such Other Currency such Administrative Agent or Lender may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the Original Currency so purchased is less than the sum
originally due Administrative Agent or Lender in the Original Currency, Offshore
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify Administrative Agent or Lender against such loss, and if the
Original Currency so purchased exceeds the sum originally due to such
Administrative Agent or Lender in the Original Currency, such Administrative
Agent or Lender shall remit such excess to Offshore Borrower.

[Remainder of page intentionally left blank.]

 

   Exh. V-3    Offshore Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Offshore Borrower has caused this Note to be duly executed
and delivered by its officer or authorized representative thereunto duly
authorized as of the date and at the place first written above.

 

HAWE NEOS HOLDING SA By:     

Name:

 

Title:

 

Authorized Representative

 

   Exh. V-4    Offshore Revolving Note



--------------------------------------------------------------------------------

TRANSACTIONS

ON

OFFSHORE REVOLVING NOTE

 

Date   Type of
Loan Made
This Date   Offshore
Currency   Amount of
Loan Made
This Date   Amount of
Principal Paid
This Date   Outstanding
Principal
Balance
This Date   Notation
Made By            

 

   Exh. V-5    Offshore Revolving Note



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF] SWING LINE NOTE

SYBRON DENTAL SPECIALTIES, INC.

KERR CORPORATION

ORMCO CORPORATION

PINNACLE PRODUCTS, INC.

 

$___________1

   New York, New York    March 23, 2006

FOR VALUE RECEIVED, each of Sybron Dental Specialties, Inc., (“Company”), a
Delaware corporation (“Company”), Kerr Corporation, a Delaware corporation
(“Kerr”), Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle
Products, Inc., a Wisconsin corporation (“Pinnacle”; each of Company, Kerr,
Ormco and Pinnacle are each individually referred to herein as a “Domestic
Borrower” and collectively, on a joint and several basis, referred to herein as
the “Domestic Borrowers”), promises, jointly and severally, to pay to
_______________________ (“Payee”) or its registered assigns, the lesser of
(x) _______________________2 ($[________________________1]) and (y) the unpaid
principal amount of all advances made by Payee to Domestic Borrowers as Swing
Line Loans under the Credit Agreement referred to below. The principal amount of
this Note shall be payable on the dates and in the amounts specified in the
Credit Agreement referred to below; provided that the last such installment
shall be in an amount sufficient to repay the entire unpaid principal balance of
this Note, together with all accrued and unpaid interest thereon.

Domestic Borrowers also promise, jointly and severally, to pay interest on the
unpaid principal amount hereof, from the date hereof until paid in full, at the
rates and at the times which shall be determined in accordance with the
provisions of that certain Credit Agreement dated as of March 23, 2006 by and
among Company, the other Domestic Borrowers, Hawe Neos Holding SA, a corporation
organized under the laws of Switzerland, the financial institutions that are,
from time to time, party thereto as lenders (each individually referred to
herein as a “Lender” and collectively as “Lenders”), Bank of America, N.A., as
syndication agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd., Chicago Branch,
Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Credit Suisse, Cayman Islands Branch as
administrative agent for Lenders (in such capacity, “Administrative Agent”)
(said Credit Agreement, as it may be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein are being used herein as therein defined).

This Note is Domestic Borrowers’ “Swing Line Note” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Swing Line Loans evidenced hereby were made and are to be repaid.

--------------------------------------------------------------------------------

1 Insert amount of Swing Line Lender’s Swing Line Commitment in numbers.

 

2 Insert amount of Swing Line Lender’s Swing Line Commitment in words.

 

   Exh. VI-1    Swing Line Note



--------------------------------------------------------------------------------

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Domestic Borrowers as provided in the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF DOMESTIC BORROWERS AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Domestic Borrowers,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency herein
prescribed.

Domestic Borrowers promise, jointly and severally, to pay all costs and
expenses, including reasonable attorneys’ fees, all as provided in the Credit
Agreement, incurred in the collection and enforcement of this Note. Domestic
Borrowers and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

 

   Exh. VI-2    Swing Line Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Domestic Borrower has caused this Note to be duly
executed and delivered by its officer or authorized representative thereunto
duly authorized as of the date and at the place first written above.

 

SYBRON DENTAL SPECIALTIES, INC. KERR CORPORATION ORMCO CORPORATION PINNACLE
PRODUCTS, INC. By:       

Name:

 

Title:    Authorized Representative

 

   Exh. VI-3    Swing Line Note



--------------------------------------------------------------------------------

TRANSACTIONS

ON

SWING LINE NOTE

 

Date

   Amount of
Loan Made
This Date    Amount of
Principal Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By            

 

   Exh. VI-4    Swing Line Note



--------------------------------------------------------------------------------

EXHIBIT VII

[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1) I am the duly elected [**Treasurer**][**Chief Financial Officer**] of Sybron
Dental Specialties, Inc., a Delaware corporation (“Company”);

(2) I have reviewed the terms of that certain Credit Agreement dated as of
March 23, 2006, as amended, supplemented or otherwise modified to the date
hereof (said Credit Agreement, as so amended, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate (including Attachment No. 1 annexed hereto
and made a part hereof) being used in this Certificate as therein defined), by
and among Company, Kerr Corporation, a Delaware corporation, Ormco Corporation,
a Delaware corporation, Pinnacle Products, Inc., a Wisconsin corporation, Hawe
Neos Holding SA, a corporation organized under the laws of Switzerland, the
financial institutions that are, from time to time, party thereto as lenders
(each individually referred to herein as a “Lender” and collectively as
“Lenders”), Bank of America, N.A., as syndication agent, The Bank of
Tokyo—Mitsubishi UFJ, Ltd., Chicago Branch, Calyon New York Branch and LaSalle
Bank National Association, as co-documentation agents and Credit Suisse, Cayman
Islands Branch, as administrative agent for Lenders (in such capacity,
“Administrative Agent”), and the terms of the other Loan Documents, and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Company and its Subsidiaries during
the accounting period covered by the attached financial statements; and

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

 

   Exh. VII-1    Compliance Certificate



--------------------------------------------------------------------------------

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Loan Party has taken, is taking, or proposes to take with respect to each
such condition or event:

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this __________ day of _____, 20__ pursuant to subsection 6.1(iv) of
the Credit Agreement.

 

SYBRON DENTAL SPECIALTIES, INC. By:       

Name:

 

Title:

 

   Exh. VII-2    Compliance Certificate



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of ____________, ____ and pertains to the period from ____________,
____ to ____________, ____. Subsection references herein relate to subsections
of the Credit Agreement.

 

     [To be updated concurrently with the Credit Agreement]

 

A.

  

Indebtedness

    

1.

   Indebtedness of all Foreign Subsidiaries of the type described in subsection
7.1(iii)(d):    $ _____________

2.

   Consolidated Net Income from the Closing Date to the end of the covenant
period:   

3.

   (2) x 0.10:   

4.

   Maximum permitted under subsection 7.1(iii) (A.3+ $100,000,000):    $
_____________

5.

   Indebtedness evidenced by the Senior Subordinated Notes of the type described
in subsection 7.1(iv):    $ _____________

6.

   Maximum permitted under subsection 7.1(iv):    $ 150,000,000

7.

   Indebtedness of the type described in subsection 7.1(vi):    $ _____________

8.

   Maximum permitted under subsection 7.1(vi):    $ 75,000,000

9.

   Unsecured Indebtedness of Foreign Subsidiaries of the type described in
subsection 7.1(x):    $ _____________

10.

   Maximum permitted under subsection 7.1(x):    $ 40,000,000

11.

   Unsecured Indebtedness of Domestic Subsidiaries of the type described in
subsection 7.1(xiii):    $ _____________

12

   Maximum permitted under subsection 7.1(xiii):    $ 50,000,000

B.

   Liens   

1.

   Indebtedness secured by Liens of the type described in subsection 7.2A(vii):
   $ _____________

2.

   Maximum permitted under subsection 7.2A(vii):    $ 60,000,000

C.

   Investments   

1.

   Investments by Company and any wholly-owned Domestic Subsidiaries in their
respective wholly-owned Foreign Subsidiaries of the type described in subsection
7.3(viii):    $ _____________

2.

   Maximum permitted under subsection 7.3(viii) (A.3 + $50,000,000):    $
_____________

3.

   Investments by Company and its Subsidiaries in connection with sales of
assets of the type described in subsection 7.3(x):    $ _____________

4.

   Maximum permitted under subsection 7.3(x):    $ 50,000,000

 

   Exh. VII-3    Compliance Certificate



--------------------------------------------------------------------------------

5.

  

Investments by Company and its Domestic Subsidiaries of the type described in
subsection 7.3(xiii):

   $_____________

6.

  

Cash interest or dividends received from Investments under subsection 7.3
(xiii):

   $_____________

7.

  

Maximum permitted under subsection 7.3(xiii) (C.6 + $40,000,000):

   $_____________

D.

   Contingent Obligations   

1.

  

Contingent Obligations of the type described in subsection 7.4(ix):

   $_____________

2.

  

Maximum permitted under subsection 7.4(ix) (A.3 + $10,000,000):

   $_____________

E.

   Restricted Junior Payments (for the Fiscal Year ended ________)   

1.

  

Restricted Junior Payments of the type described in subsection 7.5(ii) made
during current Fiscal Year:

   $_____________

2.

  

Restricted Junior Payments of the type described in subsection 7.5(ii) made
during the term of the Credit Agreement:

  

$_____________

3.

  

Maximum permitted under subsection 7.5(ii) in any Fiscal Year:

   $2,500,000

4.

  

Maximum permitted under subsection 7.5(ii) during the term of the Credit
Agreement:

   $12,000,000

5.

  

Restricted Junior Payments of the type described in subsection 7.5(iii):

   $_____________

6.

  

Maximum permitted under subsection 7.5(iii) ((A.2 x .50) + $100,000,000):

   $_____________

F.

   Minimum Interest Coverage Ratio (for the four-Fiscal Quarter period ending
_____________, ____)   

1.

  

Consolidated Net Income:

   $_____________

2.

  

Consolidated Interest Expense:

   $_____________

3.

  

Provisions for taxes based on income:

   $_____________

4.

  

Total depreciation expense:

   $_____________

5.

  

Total amortization expense:

   $_____________

6.

  

Non-recurring cash charges or losses from discontinued operations and
extraordinary cash charges or losses

  

7.

  

Non-recurring cash gains, gains from discontinued operations and extraordinary
cash gains for such period:

  

8.

  

The lesser of (x) .05 x F.1 and (y) F.6-F.7)

   $_____________

9.

  

Other non-cash items reducing Consolidated Net Income:

   $_____________

10.

  

Other non-cash items increasing Consolidated Net Income:

   $_____________

11.

  

Consolidated EBITDA (F.1+ F.2+ F.3+ F.4+ F.5+ F.8+ F.9- F.10):

   $_____________

12.

  

Interest Coverage Ratio (F.11):(F.2):

   ____:1.00

13.

  

Minimum ratio required under subsection 7.6A:

   ____:1.00

G.

   Maximum Consolidated Leverage Ratio (as of _____________, ____)   

1.

  

Consolidated Total Debt:

   $_____________

2.

  

Consolidated EBITDA (F.11 above):

   $_____________

3.

  

Consolidated Leverage Ratio (G.1:G.2):

   ____:1.00

4.

  

Maximum ratio permitted under subsection 7.6B:

   3:00:1.00

 

   Exh. VII-4    Compliance Certificate



--------------------------------------------------------------------------------

H.

   Fundamental Changes   

1.

   Aggregate fair market value of assets sold in any one or more Asset Sales
during current Fiscal Year in one or more transactions of the type described in
subsection 7.7(vi):    $ _____________

2.

   Maximum permitted under subsection 7.7(vi) in any Fiscal Year:    $
75,000,000

3.

   Aggregate fair market value of assets sold in any one or more Assets Sales
after the Closing Date to the date hereof in one or more transactions of the
type described in subsection 7.7(vi):    $ _____________

4.

   Maximum permitted under subsection 7.7(vi) during the term of the Credit
Agreement:    $ 200,000,000

I.

   Consolidated Capital Expenditures   

1.

   Consolidated Capital Expenditures for Fiscal Year-to-date:    $ ____________

2.

   Consolidated Capital Expenditures for prior Fiscal Year:    $ ____________

3.

   Maximum Consolidated Capital Expenditures Amount permitted under subsection
7.8 for prior Fiscal Year    $ 40,000,000

4.

   Excess of permitted amount of Consolidated Capital Expenditures for prior
Fiscal Year over Consolidated Capital Expenditures in prior Fiscal Year (I.3 –
I.2):    $ ____________

5.

   Maximum permitted under subsection 7.8 ($40,000,000 + I.3)(without giving
effect to the last sentence thereof):    $ ____________

6.

   Cash repatriated by Foreign Subsidiaries during the Fiscal Year ending
September 30, 2006, less the portion of such amount utilized in prior periods:
   $ ____________

7.

   Remaining repatriated amounts available for capital expenditures
(I.6-(I.1-I.5 (if less than zero, enter “0”))):    $ ____________

 

   Exh. VII-5    Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF OPINION OF COMPANY COUNSEL

[SEE ATTACHED]

 

   Exh. VIII-1   

Opinion of            

Company Counsel



--------------------------------------------------------------------------------

EXHIBIT IX

[FORM OF] ASSIGNMENT AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

  Assignor:    ______________________________

2.

  Assignee:    ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]1]

3.

  Borrowers:    Sybron Dental Specialties, Inc., Kerr Corporation, Ormco
Corporation, Pinnacle Products, Inc., Hawe Neos Holding SA

4.

  Administrative Agent:    Credit Suisse, Cayman Islands Branch, as
administrative agent under the Credit Agreement

--------------------------------------------------------------------------------

1 Select as applicable.

 

   XI-1    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

5.

  Credit Agreement:    $250,000,000 Credit Agreement dated as of March 23, 2006
by and among Sybron Dental Specialties, Inc., a Delaware corporation, Kerr
Corporation, a Delaware corporation, Ormco Corporation, a Delaware corporation,
Pinnacle Products, Inc., a Wisconsin corporation, Hawe Neos Holding SA, a
corporation organized under the laws of Switzerland, the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Credit Suisse,
Cayman Islands Branch, as Administrative Agent, and the other agents named
therein.

6.

  Assigned Interest:   

 

Facility Assigned

  

Aggregate

Amount of
Commitment/Loans
for all Lenders2

   Amount of
Commitment/Loans
Assigned2   

Percentage

Assigned of
Commitment/Loans3

  Revolving Loans/Offshore Revolving Loans    $ _____________    $ _____________
   __________ % Swing Line Loans    $ _____________    $ _____________   
__________ % New Term Loans    $ _____________    $ _____________    __________
%

 

[7.

  Trade Date: ______________]4

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

      

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:   

      

Title:

--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

   XI-2    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

as Administrative Agent

By:

      

Title:

By:

      

Title:

 

[Consented to:]5

[SYBRON DENTAL SPECIALTIES, INC.

By:

      

Title:]

--------------------------------------------------------------------------------

5 To be added only if the consent of Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

   XI-3    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1

SYBRON DENTAL SPECIALTIES, INC.

KERR CORPORATION

ORMCO CORPORATION

PINNACLE PRODUCTS, INC.

HAWE NEOS HOLDINGS SA

$250,000,000 CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Loan Document, or any collateral
thereunder, (iii) the financial condition of Company, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Company, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement (subject to receipt of such consents
as may be required under the Credit Agreement), (ii) it meets all requirements
of an Eligible Assignee under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to subsection 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender,
and (v) if it is a Non-US Lender, attached to the Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and

 

   Exh. IX-1    Assignment Agreement



--------------------------------------------------------------------------------

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Partial Assignment. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, and any
assignment of all or any portion of a Revolving Loan Commitment, Offshore
Revolving Loan Commitment, New Term Loan Commitment, Revolving Loan, Offshore
Revolving Loans, New Term Loans or Letter of Credit participation shall be made
only as an assignment of the same proportionate part of the assigning Lender’s
Revolving Loan Commitment, Offshore Revolving Loan Commitment, New Term Loan
Commitment, Revolving Loans, Offshore Revolving Loans, New Term Loans and Letter
of Credit participations.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

   Exh. IX-2    Assignment Agreement



--------------------------------------------------------------------------------

EXHIBIT X

[FORM OF] SOLVENCY CERTIFICATE

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of March 23, 2006 (the “Credit
Agreement”) by and among Sybron Dental Specialties, Inc., a Delaware corporation
(“Company”), Kerr Corporation, a Delaware corporation (“Kerr”), Ormco
Corporation, a Delaware corporation (“Ormco”) and Pinnacle Products, Inc., a
Wisconsin corporation (“Pinnacle”; each of Company, Kerr, Ormco and Pinnacle are
each individually referred to herein as a “Domestic Borrower” and collectively,
on a joint and several basis, referred to herein as the “Domestic Borrowers”),
Hawe Neos Holding SA, a corporation organized under the laws of Switzerland
(“Offshore Borrower”; Offshore Borrower and each of the Domestic Borrowers are
each individually referred to herein as a “Borrower” and collectively referred
to herein as the “Borrowers”), the financial institutions that are, from time to
time, party thereto as lenders (each individually referred to herein as a
“Lender” and collectively as “Lenders”), Bank of America, N.A., as syndication
agent, The Bank of Tokyo—Mitsubishi UFJ, Ltd., Chicago Branch, Calyon New York
Branch and LaSalle Bank National Association, as co-documentation agents, and
Credit Suisse, Cayman Islands Branch, as administrative agent for Lenders (in
such capacity, “Administrative Agent”). Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.

A. I am, and at all pertinent times mentioned herein have been, the duly
qualified and acting chief financial officer of Company. In such capacity I am a
senior financial officer of Company and I have participated actively in the
management of its financial affairs and am familiar with its financial
statements and those of Company and its Subsidiaries. I have, together with
other officers of Company, acted on behalf of Company in connection with the
negotiation of the Credit Agreement and I am familiar with the terms and
conditions thereof.

B. I have reviewed the contents of this Certificate, and I have conferred with
counsel for Company for the purpose of discussing the meaning of its contents.

C. In connection with preparing for the consummation of the transactions and
financings contemplated by the Credit Agreement (the “Proposed Transactions”), I
have participated in the preparation of, and I have reviewed, pro forma
projections of net income and cash flows for Company and its Subsidiaries
required under Section 4.1E of the Credit Agreement (the “Projected Financial
Statements”). The Projected Financial Statements, attached hereto as Exhibit A,
give effect to the consummation of the Proposed Transactions and assume that the
debt obligations of Borrowers will be paid from the cash flow generated by the
operations of Company and its Subsidiaries and other cash resources. The
Projected Financial Statements were prepared on the basis of information
available at February 18, 2006. I know of no facts that have occurred since such
date that would lead me to believe that the Projected Financial Statements are
inaccurate in any material respect. The Projected Financial Statements do not
reflect (i) any potential changes in interest rates from those assumed in the
Projected Financial Statements, (ii) any potential material, adverse changes in
general business conditions, (iii) any potential changes in income tax laws or
(iv) any Permitted Acquisitions that may occur after the Closing Date and the
resultant restructuring charges.

 

   Exh. X-1    Solvency Certificate



--------------------------------------------------------------------------------

D. I have reviewed a pro forma summary balance sheet as of the Closing Date,
giving effect to the Proposed Transactions, reflecting a reasonable estimate of
the fair value of the assets of Company on a consolidated basis and the probable
liability on all its debts, contingent or otherwise, and reflecting our best
judgment as to the likely exposure that can reasonably be expected to result
from liabilities in light of all the facts and circumstances existing at this
time, recognizing that any such estimation is inherently subject to
uncertainties.

E. I have made such investigations and inquiries as I have deemed necessary and
prudent therefor and, specifically, have relied on historical information with
respect to revenues, expenses and other relevant items supplied by the
supervisory personnel of Company and its Subsidiaries directly responsible for
the various operations involved. The assumptions upon which the Projected
Financial Statements are based are stated therein. Although any assumptions and
any projections by necessity involve uncertainties and approximations, I
believe, based on my discussions with other members of management, that the
assumptions on which the Projected Financial Statements are based are
reasonable. Based thereon, I believe that the projections for Company and its
Subsidiaries, taken as a whole, reflected in the Projected Financial Statements
provide reasonable estimations of future performance, subject, as stated above,
to the uncertainties and approximations inherent in any projections.

Based on the foregoing, I certify the following:

1. None of Company and its Subsidiaries is now, nor will the incurrence of the
Obligations under the Credit Agreement and the incurrence of the other
obligations contemplated by the Proposed Transactions render any of Company and
its Subsidiaries “insolvent” as defined in this paragraph 1. The recipients of
this Certificate and I have agreed that, in this context, “insolvent” means that
the present fair value of assets is less than the amount that will be required
to pay the probable liability on existing debts as they become absolute and
matured. We have also agreed that the term “debts” includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent.

2. By the incurrence of the Obligations under the Credit Agreement and the
incurrence of the other obligations contemplated by the Proposed Transactions,
neither Company nor the other Loan Parties will incur debts beyond their ability
to pay as such debts mature. I have based my conclusion in part on the Projected
Financial Statements, which demonstrate that Company and the other Loan Parties
will have positive cash flow after paying all of its scheduled anticipated
indebtedness (including scheduled payments under the Credit Agreement, the other
obligations contemplated by the Proposed Transactions and other permitted
indebtedness). I have concluded that the realization of current assets in the
ordinary course of business will be sufficient to pay recurring current debt and
short-term and long-term debt service as such debts mature, and that the cash
flow (including earnings plus non-cash charges to earnings) will be sufficient
to provide cash necessary to repay the Loans and other Obligations under the
Credit Agreement, the other obligations contemplated by the Proposed
Transactions and other long-term indebtedness as such debt matures.

3. The incurrence of the Obligations under the Credit Agreement and the
incurrence of the other obligations contemplated by the Proposed Transactions
will not leave Company and its Subsidiaries with property remaining in its hands
constituting “unreasonably

 

   Exh. X-2    Solvency Certificate



--------------------------------------------------------------------------------

small capital.” In reaching this conclusion, I understand that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the businesses conducted or
anticipated to be conducted by Company and its Subsidiaries in light of the
Projected Financial Statements and available credit capacity.

4. To the best of my knowledge, Company and its Subsidiaries has not executed
the Credit Agreement or any documents mentioned therein, or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.

I understand that Administrative Agent and Lenders are relying on the truth and
accuracy of the foregoing in connection with the extension of credit to
Borrowers pursuant to the Credit Agreement.

The foregoing certification and information are, to the best of my knowledge and
belief, true and correct and execute this Certificate this 23rd day of March,
2006.

 

SYBRON DENTAL SPECIALTIES, INC.

By:

      

Name:

 

Title:

 

   Exh. X-3    Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT XI

[FORM OF] BORROWERS’ GUARANTY

This BORROWERS’ GUARANTY is entered into as of March 23, 2006 by the undersigned
(each a “Guarantor”, collectively referred to herein as the “Guarantors”) in
favor of and for the benefit of Credit Suisse, Cayman Islands Branch, as agent
for and representative of (in such capacity herein called “Guarantied Party”),
the financial institutions (“Lenders”) party to the Credit Agreement referred to
below, and for the benefit of the other Beneficiaries (as hereinafter defined).

RECITALS.

A. Sybron Dental Specialties, Inc., a Delaware corporation (“Company”), Kerr
Corporation, a Delaware corporation (“Kerr”), Ormco Corporation, a Delaware
corporation (“Ormco”), and Pinnacle Products, Inc., a Wisconsin corporation
(“Pinnacle”; each of Company, Kerr, Ormco and Pinnacle are individually referred
to herein as a “Domestic Borrower” and collectively, on a joint and several
basis, as the “Domestic Borrowers”), Hawe Neos Holding SA, a corporation
organized under the laws of Switzerland (“Offshore Borrower”) have entered into
that certain Credit Agreement, dated as of March 23, 2006 with the financial
institutions that are, from time to time, party thereto as lenders (each
individually referred to herein as a “Lender” and collectively as “Lenders”),
Bank of America, N.A., as syndication agent, The Bank of Tokyo - Mitsubishi UFJ,
Ltd., Chicago Branch, Calyon New York Branch and LaSalle Bank National
Association, as co-documentation agents, and Guarantied Party (said Credit
Agreement, as it may hereafter be amended, supplemented or otherwise modified
from time to time, being the “Credit Agreement”; capitalized terms defined
therein and not otherwise defined herein are being used herein as therein
defined).

B. Company and other Loan Parties may from time to time enter, or may from time
to time have entered, into one or more Secured Hedge Agreements (as such term is
defined in the Domestic Pledge Agreement) with one or more Hedge Agreement
Counterparties (as such term is defined in the Domestic Pledge Agreement), and
it is desired that the Hedge Agreement Obligations of Company and any other Loan
Party under the Secured Hedge Agreements, together with all obligations of
Company and the other Subsidiaries of Company under the Credit Agreement and the
other Loan Documents, be guarantied hereunder.

C. Guarantied Party, Lenders and each Hedge Agreement Counterparty for which
Guarantied Party has received the notice required by Section 18 hereof are
sometimes referred to herein as “Beneficiaries”.

D. A portion of the proceeds of the Loans may be advanced to other Guarantors
that are Subsidiaries of Company, and thus the Guarantied Obligations (as
hereinafter defined) are being incurred for and will inure to the benefit of
Guarantors (which benefits are hereby acknowledged).

E. It is a condition precedent to the making of the initial Loans under the
Credit Agreement that each Domestic Borrower guaranty the obligations of
Offshore Borrower and each other Domestic Borrower (Offshore Borrower and each
of the Domestic Borrowers are

 

   Exh. XI-1    Borrowers’ Guaranty



--------------------------------------------------------------------------------

each individually referred to herein as a “Borrower” and collectively, as the
“Borrowers”) thereunder be guarantied by Guarantors.

F. Each Guarantor is willing irrevocably and unconditionally to guaranty the
obligations of each other Borrower and the other Loan Parties.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder and to
induce Hedge Agreement Counterparties to enter into Secured Hedge Agreements,
Guarantors hereby agree as follows:

1. Guaranty. (a) In order to induce Lenders to extend credit to Borrowers
pursuant to the Credit Agreement and the entry by Hedge Agreement Counterparties
into Secured Hedge Agreements, each Guarantor irrevocably and unconditionally
guarantees, as primary obligors and not merely as sureties, the due and punctual
payment in full of all Guarantied Obligations (as hereinafter defined) of each
other Borrower and each other Loan Party when the same shall become due, whether
at stated maturity, by acceleration, demand or otherwise (including, but not
limited to, amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any
other Insolvency Laws, as the case may be). The term “Guarantied Obligations” is
used herein in its most comprehensive sense and includes any and all Obligations
of each Borrower and all obligations of each Borrower and each other Loan Party
under the Secured Hedge Agreements, now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, whether due or not
due, and however arising under or in connection with the Credit Agreement, the
Secured Hedge Agreements, this Guaranty and the other Loan Documents, including
those arising under successive borrowing transactions under the Credit Agreement
which shall either continue such obligations of such Borrowers and other Loan
Parties or from time to time renew them after they have been satisfied.

Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Borrower or any other Loan Party (or, if interest on any portion of the
Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceeding had not been commenced)
shall be included in the Guarantied Obligations because it is the intention of
each Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve any
Borrower or any other Loan Party of any portion of such Guarantied Obligations.

In the event that all or any portion of the Guarantied Obligations is paid by
any Borrower or any other Loan Party, the obligations of each Guarantor
hereunder shall continue

 

   Exh. XI-2    Borrowers’ Guaranty



--------------------------------------------------------------------------------

and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

Subject to the other provisions of this Section 1, upon the failure of any
Borrower or any other Loan Party to pay any of the Guarantied Obligations when
and as the same shall become due, each Guarantor will upon demand pay, or cause
to be paid, in cash, to Guarantied Party for the ratable benefit of
Beneficiaries, an amount equal to the aggregate of the unpaid Guarantied
Obligations.

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (x) in respect of intercompany indebtedness to any Borrower or
other affiliates of any Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(y) under any guaranty of Subordinated Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 1(b),
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.

(c) Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.

2. Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and performance and not of collectibility; (b) Guarantied Party may
enforce this Guaranty upon the occurrence and during the continuation of an
Event of

 

   Exh. XI-3    Borrowers’ Guaranty



--------------------------------------------------------------------------------

Default under the Credit Agreement or the occurrence of an early termination
date or similar event under any Secured Hedge Agreement notwithstanding the
existence of any dispute between any Borrower or any other Loan Party and any
Beneficiary with respect to the existence of such event; (c) the obligations of
each Guarantor hereunder are independent of the obligations of Borrowers or any
other Loan Party under the Loan Documents or the Secured Hedge Agreements and
the obligations of any other guarantor and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not any action is
brought against any Borrower, any other Loan Party or any of such other
guarantors and whether or not any Borrower or any other Loan Party is joined in
any such action or actions; and (d) a payment of a portion, but not all, of the
Guarantied Obligations by one or more Guarantors shall in no way limit, affect,
modify or abridge the liability of such or any other Guarantor for any portion
of the Guarantied Obligations that has not been paid. This Guaranty is a
continuing guaranty and shall be binding upon each Guarantor and its successors
and assigns, and each Guarantor irrevocably waives any right (including without
limitation any such right arising under California Civil Code Section 2815) to
revoke this Guaranty as to future transactions giving rise to any Guarantied
Obligations.

3. Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, the
Secured Hedge Agreements and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to Guarantied Party or the other
Beneficiaries, or any of them, under the Loan Documents or the Secured Hedge
Agreements.

4. No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other

 

   Exh. XI-4    Borrowers’ Guaranty



--------------------------------------------------------------------------------

guaranty of or security for the payment of the Guarantied Obligations, (b) any
waiver or modification of, or any consent to departure from, any of the terms or
provisions of the Credit Agreement, any of the other Loan Documents, the Secured
Hedge Agreements or any agreement or instrument executed pursuant thereto, or of
any other guaranty or security for the Guarantied Obligations, (c) the
Guarantied Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guarantied Obligations, even though Guarantied Party or the other
Beneficiaries, or any of them, might have elected to apply such payment to any
part or all of the Guarantied Obligations, (e) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations, (f) any defenses, set-offs or counterclaims which
any Borrower or other Loan Party may assert against Guarantied Party or any
Beneficiary in respect of the Guarantied Obligations, including but not limited
to failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (g) any other act
or thing or omission, or delay to do any other act or thing, which may or might
in any manner or to any extent vary the risk of a Guarantor as an obligor in
respect of the Guarantied Obligations.

5. Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against any other
Borrower or any other Loan Party, any other guarantor of the Guarantied
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any other Borrower or any other Loan Party, any other guarantor of the
Guarantied Obligations or any other Person, (iii) proceed against or have resort
to any balance of any deposit account or credit on the books of any Beneficiary
in favor of any other Borrower or any other Loan Party or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any other Borrower or any other Loan Party including, without
limitation, any defense based on or arising out of the lack of validity or the
unenforceability of the Guarantied Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any other
Borrower or any other Loan Party from any cause other than payment in full of
the Guarantied Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guarantied Party’s or any other Beneficiary’s errors or
omissions in the administration of the Guarantied Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement, notices of default or early termination under any Secured Hedge
Agreement or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to any other
Borrower or any other Loan Party and notices of any of the matters referred to
in Sections 3 and 4 and any right to

 

   Exh. XI-5    Borrowers’ Guaranty



--------------------------------------------------------------------------------

consent to any thereof; and (g) to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms of this Guaranty.

As used in this paragraph, any reference to “the principal” includes any
Borrower or the other Loan Parties, and any reference to “the creditor” includes
Guarantied Party and each other Beneficiary. In accordance with Section 2856 of
the California Civil Code (a) each Guarantor waives any and all rights and
defenses available to it by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code, including without limitation any and all rights or
defenses such Guarantor or any other guarantor of the Guarantied Obligations may
have because the Guarantied Obligations are secured by real property. This
means, among other things: (1) the creditor may collect from such Guarantor
without first foreclosing on any real or personal property collateral pledged by
the principal; and (2) if the creditor forecloses on any real property
collateral pledged by the principal: (A) the amount of the Guarantied
Obligations may be reduced only by the price for which the collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price
and (B) the creditor may collect from such Guarantor even if the creditor, by
foreclosing on the real property collateral, has destroyed any right such
Guarantor may have to collect from the principal. This is an unconditional and
irrevocable waiver of any right and defenses such Guarantor may have because the
Guarantied Obligations are secured by real property. These rights and defenses
include, but are not limited to, any rights and defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure. Each
Guarantor also waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a Guarantied Obligation,
has destroyed such Guarantor’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise; and even though that election of remedies by the creditor, such as
nonjudicial foreclosure with respect to security for an obligation of any other
guarantor of any of the Guarantied Obligations, has destroyed such Guarantor’s
rights of contribution against such other guarantor. No other provision of this
Guaranty shall be construed as limiting the generality of any of the covenants
and waivers set forth in this paragraph. As provided below, this Guaranty shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles. This paragraph is included solely out of an abundance of caution,
and shall not be construed to mean that any of the above-referenced provisions
of California law are in any way applicable to this Guaranty or to any of the
Guarantied Obligations.

6. Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any other
Borrower or any other Loan Party or any of such Borrower’s or Loan Party’s
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
other Borrower or any other Loan Party, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any other Borrower or any other Loan Party, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter

 

   Exh. XI-6    Borrowers’ Guaranty



--------------------------------------------------------------------------------

held by any Beneficiary. In addition, until the Guarantied Obligations shall
have been paid in full and the Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor of any of the Guarantied Obligations. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any other Borrower or any other
Loan Party or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights Guarantied Party or the other Beneficiaries may have
against any other Borrower or any other Loan Party, to all right, title and
interest Guarantied Party or the other Beneficiaries may have in any such
collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.

Any indebtedness of any other Borrower or any other Loan Party now or hereafter
held by any Guarantor is subordinated in right of payment to the Guarantied
Obligations, and any such indebtedness of any other Borrower or any other Loan
Party to a Guarantor collected or received by such Guarantor after an Event of
Default has occurred and is continuing, and any amount paid to a Guarantor on
account of any subrogation, reimbursement, indemnification or contribution
rights referred to in the preceding paragraph when all Guarantied Obligations
have not been paid in full, shall be held in trust for Guarantied Party on
behalf of Beneficiaries and shall forthwith be paid over to Guarantied Party for
the benefit of Beneficiaries to be credited and applied against the Guarantied
Obligations.

7. Expenses. Guarantors jointly and severally agree to pay, or cause to be paid,
on demand, and to save Guarantied Party and the other Beneficiaries harmless
against liability for, (i) any and all costs and expenses (including reasonable
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.

8. Financial Condition of Borrowers. No Beneficiary shall have any obligation,
and each Guarantor waives any duty on the part of any Beneficiary, to disclose
or discuss with such Guarantor its assessment, or such Guarantor’s assessment,
of the financial condition of any other Borrower, any other Loan Party or any
matter or fact relating to the business, operations or condition of any other
Borrower or any other Loan Party. Each Guarantor has adequate means to obtain
information from each other Borrower and each other Loan Party on a continuing
basis concerning the financial condition of such Borrower or such Loan Party and
its ability to perform its obligations under the Loan Documents, the Secured
Hedge Agreements and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each other Borrower or Loan Party
and of all circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations.

 

   Exh. XI-7    Borrowers’ Guaranty



--------------------------------------------------------------------------------

9. Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries, each of the representations and warranties made in the Credit
Agreement by Borrowers as to such Guarantor, its assets, financial condition,
operations, organization, legal status, business and the Loan Documents to which
it is a party.

10. Covenants. Each Guarantor agrees that, so long as any part of the Guarantied
Obligations shall remain unpaid, any Letter of Credit shall be outstanding, any
Lender shall have any Commitment or any Hedge Agreement Counterparty shall have
any obligation under any Secured Hedge Agreement, such Guarantor will, unless
Requisite Lenders shall otherwise consent in writing, perform or observe, and
cause its Subsidiaries to perform or observe, all of the terms, covenants and
agreements that the Loan Documents state that Company or any Borrower is to
cause a Guarantor and such Subsidiaries to perform or observe.

11. Set Off. In addition to any other rights any Beneficiary may have under law
or in equity, if any amount shall at any time be due and owing by a Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time, without prior notice (any such prior notice being
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness evidence
by certificates of deposit, whether matured or unmatured) and any other
indebtedness of such Beneficiary owing to a Guarantor and any other property of
such Guarantor held by a Beneficiary to or for the credit or the account of such
Guarantor against and on account of the Guarantied Obligations and liabilities
of such Guarantor to any Beneficiary under this Guaranty, so long as such
Guarantor receives reasonable notice after such set off or appropriation.

12. Discharge of Guaranty Upon Sale of Guarantor. If all of the stock of a
Guarantor or any of its successors in interest under this Guaranty shall be sold
or otherwise disposed of (including by merger or consolidation) in a sale or
other disposition not prohibited by the Credit Agreement or otherwise consented
to by each Lender, such Guarantor or such successor in interest, as the case may
be, may request Guarantied Party to execute and deliver documents or instruments
necessary to evidence the release and discharge of this Guaranty as provided in
subsection 10.16 of the Credit Agreement.

13. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantors. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

14. Judgment Currency.

Each payment to be made by any Guarantor hereunder shall be payable in the
currency or currencies in which such obligations are denominated without set-off
or counterclaim. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the

 

   Exh. XI-8    Borrowers’ Guaranty



--------------------------------------------------------------------------------

Guarantied Party or a Beneficiary could purchase the Original Currency with such
Other Currency in New York, New York on the Business Day immediately preceding
the day on which any such judgment, or any relevant part thereof, is given.

The obligations of each Guarantor in respect of any sum due from it to the
Guarantied Party or Beneficiary hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Guarantied Party or Beneficiary of any sum adjudged to
be so due in such Other Currency such Guarantied Party or Beneficiary may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the Original Currency so purchased is less than the sum
originally due to such Guarantied Party or Beneficiary in the Original Currency,
such Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Guarantied Party or Beneficiary against such loss,
and if the Original Currency so purchased exceeds the sum originally due to such
Guarantied Party or Beneficiary in the Original Currency, such Guarantied Party
or Beneficiary shall remit such excess to such Guarantor.

15. Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or any Borrower or any other Loan Party or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents, Secured Hedge Agreements or any agreement between one
or more Guarantors and one or more Beneficiaries or between any Borrower or any
other Loan Party and one or more Beneficiaries. Any forbearance or failure to
exercise, and any delay by any Beneficiary in exercising, any right, power or
remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.

 

   Exh. XI-9    Borrowers’ Guaranty



--------------------------------------------------------------------------------

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each Guarantor and, by its acceptance of
the benefits hereof, Guarantied Party each (i) acknowledges that this waiver is
a material inducement for such Guarantor and Guarantied Party to enter into a
business relationship, that such Guarantor and Guarantied Party have already
relied on this waiver in entering into this Guaranty or accepting the benefits
thereof, as the case may be, and that each will continue to rely on this waiver
in their related future dealings, and (ii) further warrants and represents that
each has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.

16. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guarantied Party of written or telephonic notification of such execution
and authorization of delivery thereof.

 

   Exh. XI-10    Borrowers’ Guaranty



--------------------------------------------------------------------------------

17. Guarantied Party as Agent.

(a) Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of (i) Requisite
Lenders, or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the holders of a
majority of (A) the aggregate notional amount under all Secured Hedge Agreements
(including Secured Hedge Agreements that have been terminated) or (B) if all
Secured Hedge Agreements have been terminated in accordance with their terms,
the aggregate amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Secured Hedge Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”).

(b) Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Guarantied Party under this Guaranty
and appointment of a successor Administrative Agent pursuant to subsection 9.5
of the Credit Agreement shall also constitute appointment of a successor
Guarantied Party under this Guaranty. Upon the acceptance of any appointment as
Administrative Agent under subsection 9.5 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Guarantied Party under this Guaranty, and the retiring
Guarantied Party under this Guaranty shall promptly (i) transfer to such
successor Guarantied Party all sums held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Guarantied Party under this Guaranty, and
(ii) take such other actions as may be necessary or appropriate in connection
with the assignment to such successor Guarantied Party of the rights created
hereunder, whereupon such retiring Guarantied Party shall be discharged from its
duties and obligations under this Guaranty. After any retiring Guarantied
Party’s resignation hereunder as Guarantied Party, the provisions of this
Guaranty shall inure to its benefits as to any actions taken or omitted to be
taken by it under this Guaranty while it was Guarantied Party hereunder.

18. Notice of Secured Hedge Agreements. Guarantied Party shall not be deemed to
have any duty whatsoever with respect to any Hedge Agreement Counterparty until
it shall have received written notice in form and substance satisfactory to
Guarantied Party from Borrowers’ Agent, a Guarantor or such Hedge Agreement
Counterparty as to the existence and terms of the applicable Secured Hedge
Agreement.

 

   Exh. XI-11    Borrowers’ Guaranty



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

   Exh. XI-12    Borrowers’ Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 15, have caused
this Guaranty to be duly executed and delivered by their respective officers or
authorized representatives thereunto duly authorized as of the date first
written above.

 

BORROWERS:       SYBRON DENTAL SPECIALTIES, INC.       KERR CORPORATION      
ORMCO CORPORATION       PINNACLE PRODUCTS, INC.      

By:

            

Name:

           

Title:

 

Authorized Representative

      Address:   c/o Sybron Dental Specialties, Inc.           100 Bayview
Circle, Suite 6000           Newport Beach, CA 92660-8915           Attention:  

Vice President-

General Counsel

          Telecopy:   (949) 255-8743 GUARANTIED PARTY:       CREDIT SUISSE,
CAYMAN ISLANDS BRANCH, as agent for and representative of the Lenders and the
other Beneficiaries      

By:

            

Name:

           

Title:

       

By:

            

Name:

           

Title:

        Address:   One Madison Avenue, 2nd Floor           New York, NY 10010  
        Attention:  Agency Manager           Telefacsimile:   (212) 538-9884

 

   Exh. XII-1    Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT XII

[FORM OF] SUBSIDIARY GUARANTY

This SUBSIDIARY GUARANTY is entered into as of March 23, 2006 by the undersigned
(each a “Guarantor”, and together with any future Subsidiaries executing this
Guaranty, being collectively referred to herein as the “Guarantors”) in favor of
and for the benefit of Credit Suisse, Cayman Islands Branch, as agent for and
representative of (in such capacity herein called “Guarantied Party”) the
financial institutions (“Lenders”) party to the Credit Agreement referred to
below, and for the benefit of the other Beneficiaries (as hereinafter defined).

RECITALS.

A. Sybron Dental Specialties, Inc., a Delaware corporation (“Company”), Kerr
Corporation, a Delaware corporation (“Kerr”), Ormco Corporation, a Delaware
corporation (“Ormco”), and Pinnacle Products, Inc., a Wisconsin corporation
(“Pinnacle”; each of Company, Kerr, Ormco and Pinnacle are individually referred
to herein as a “Domestic Borrower” and collectively, on a joint and several
basis, as the “Domestic Borrowers”), Hawe Neos Holding SA, a corporation
organized under the laws of Switzerland (“Offshore Borrower”; Offshore Borrower
and each of the Domestic Borrowers are each individually referred to herein as a
“Borrower” and collectively, as the “Borrowers”), have entered into that certain
Credit Agreement, dated as of March 23, 2006 with the financial institutions
that are, from time to time, party thereto as lenders (each individually
referred to herein as a “Lender” and collectively as “Lenders”), Bank of
America, N.A., as syndication agent, The Bank of Tokyo - Mitsubishi UFJ, Ltd.,
Chicago Branch, Calyon New York Branch and LaSalle Bank National Association, as
co-documentation agents and Guarantied Party (said Credit Agreement, as it may
hereafter be amended, supplemented or otherwise modified from time to time,
being the “Credit Agreement”; capitalized terms defined therein and not
otherwise defined herein are being used herein as therein defined).

B. Company and other Loan Parties may from time to time enter, or may from time
to time have entered, into one or more Secured Hedge Agreements (as such term is
defined in the Domestic Pledge Agreement) with one or more Hedge Agreement
Counterparties (as such term is defined in the Domestic Pledge Agreement), and
it is desired that the Hedge Agreement Obligations of Company and any other Loan
Party under the Secured Hedge Agreements, together with all obligations of
Company and the Subsidiaries of Company under the Credit Agreement and the other
Loan Documents, be guarantied hereunder.

C. Guarantied Party, Lenders and each Hedge Agreement Counterparty for which
Guarantied Party has received the notice required by Section 19 hereof are
sometimes referred to herein as “Beneficiaries”.

D. A portion of the proceeds of the Loans may be advanced to other Guarantors
that are Subsidiaries of Company, and thus the Guarantied Obligations (as
hereinafter defined) are being incurred for and will inure to the benefit of
Guarantors (which benefits are hereby acknowledged).

 

   Exh. XII-2    Subsidiary Guaranty



--------------------------------------------------------------------------------

E. It is a condition precedent to the making of the initial Loans under the
Credit Agreement that Borrowers’ obligations thereunder be guarantied by
Guarantors.

F. Guarantors are willing irrevocably and unconditionally to guaranty such
obligations of Borrowers and the other Loan Parties.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder and to
induce Hedge Agreement Counterparties to enter into Secured Hedge Agreements,
Guarantors hereby agree as follows:

1. Guaranty. (a) In order to induce Lenders to extend credit to Borrowers
pursuant to the Credit Agreement and the entry by Hedge Agreement Counterparties
into the Secured Hedge Agreements, Guarantors jointly and severally irrevocably
and unconditionally guaranty, as primary obligors and not merely as sureties,
the due and punctual payment in full of all Guarantied Obligations (as
hereinafter defined) when the same shall become due, whether at stated maturity,
by acceleration, demand or otherwise (including, but not limited to, amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any other
Insolvency Laws, as the case may be). The term “Guarantied Obligations” is used
herein in its most comprehensive sense and includes any and all Obligations of
Borrowers and all obligations of each Loan Party under the Secured Hedge
Agreements, now or hereafter made, incurred or created, whether absolute or
contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with the Credit Agreement, the Secured Hedge
Agreements, this Guaranty and the other Loan Documents, including those arising
under successive borrowing transactions under the Credit Agreement which shall
either continue such obligations of such Borrowers or from time to time renew
them after they have been satisfied.

Each Guarantor acknowledges that a portion of the Loans may be advanced to it,
that Letters of Credit may be issued for the benefit of its business and that
the Guarantied Obligations are being incurred for and will inure to its benefit.

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Borrower or any other Loan Party (or, if interest on any portion of the
Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceeding had not been commenced)
shall be included in the Guarantied Obligations because it is the intention of
each Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve any
Borrower or any other Loan Party of any portion of such Guarantied Obligations.

In the event that all or any portion of the Guarantied Obligations is paid by
any Borrower or any other Loan Party, the obligations of each Guarantor
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any

 

   Exh. XII-3    Subsidiary Guaranty



--------------------------------------------------------------------------------

part of such payment(s) is rescinded or recovered directly or indirectly from
Guarantied Party or any other Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments that are so rescinded or recovered shall
constitute Guarantied Obligations.

Subject to the other provisions of this Section 1, upon the failure of any
Borrower or any other Loan Party to pay any of the Guarantied Obligations when
and as the same shall become due, each Guarantor will upon demand pay, or cause
to be paid, in cash, to Guarantied Party for the ratable benefit of
Beneficiaries, an amount equal to the aggregate of the unpaid Guarantied
Obligations.

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Loan Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (x) in respect of intercompany indebtedness to any Borrower or
other affiliates of any Borrower to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(y) under any guaranty of Subordinated Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 1(b),
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.

(c) Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 1(c), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.

2. Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and performance and not of collectibility; (b) Guarantied Party may
enforce this Guaranty upon the occurrence and during the continuation of an
Event of Default under the Credit Agreement or the occurrence of an early
termination date or similar

 

   Exh. XII-4    Subsidiary Guaranty



--------------------------------------------------------------------------------

event under any Secured Hedge Agreement notwithstanding the existence of any
dispute between any Borrower or any other Loan Party and any Beneficiary with
respect to the existence of such event; (c) the obligations of each Guarantor
hereunder are independent of the obligations of Borrowers or any other Loan
Party under the Loan Documents or the Secured Hedge Agreements and the
obligations of any other guarantor and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not any action is
brought against any Borrower, any other Loan Party or any of such other
guarantors and whether or not any Borrower or any other Loan Party is joined in
any such action or actions; and (d) a payment of a portion, but not all, of the
Guarantied Obligations by one or more Guarantors shall in no way limit, affect,
modify or abridge the liability of such or any other Guarantor for any portion
of the Guarantied Obligations that has not been paid. This Guaranty is a
continuing guaranty and shall be binding upon each Guarantor and its successors
and assigns, and each Guarantor irrevocably waives any right (including without
limitation any such right arising under California Civil Code Section 2815) to
revoke this Guaranty as to future transactions giving rise to any Guarantied
Obligations.

3. Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, the
Secured Hedge Agreements and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and (f) exercise any other rights available to Guarantied Party or the other
Beneficiaries, or any of them, under the Loan Documents or the Secured Hedge
Agreements.

4. No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or

 

   Exh. XII-5    Subsidiary Guaranty



--------------------------------------------------------------------------------

modification of, or any consent to departure from, any of the terms or
provisions of the Credit Agreement, any of the other Loan Documents, the Secured
Hedge Agreements or any agreement or instrument executed pursuant thereto, or of
any other guaranty or security for the Guarantied Obligations, (c) the
Guarantied Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guarantied Obligations, even though Guarantied Party or the other
Beneficiaries, or any of them, might have elected to apply such payment to any
part or all of the Guarantied Obligations, (e) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations, (f) any defenses, set-offs or counterclaims which
any Borrower or other Loan Party may assert against Guarantied Party or any
Beneficiary in respect of the Guarantied Obligations, including but not limited
to failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury, and (g) any other act
or thing or omission, or delay to do any other act or thing, which may or might
in any manner or to any extent vary the risk of a Guarantor as an obligor in
respect of the Guarantied Obligations.

5. Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against any Borrower,
any other Loan Party, any other guarantor of the Guarantied Obligations or any
other Person, (ii) proceed against or exhaust any security held from any
Borrower, any other Loan Party, any other guarantor of the Guarantied
Obligations or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of any Borrower, any other Loan Party or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any other Loan Party including, without limitation, any
defense based on or arising out of the lack of validity or the unenforceability
of the Guarantied Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of any Borrower or any other Loan
Party from any cause other than payment in full of the Guarantied Obligations;
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon
Guarantied Party’s or any other Beneficiary’s errors or omissions in the
administration of the Guarantied Obligations, except behavior that amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
that are or might be in conflict with the terms of this Guaranty and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Guaranty, notices of default under the Credit Agreement, notices of
default or early termination under any Secured Hedge Agreement or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower or any other Loan Party and notices of any
of the matters referred to in Sections 3 and 4 and any right to consent to any
thereof; and (g) to the fullest extent permitted by law, any defenses or
benefits that may be derived from or afforded by

 

   Exh. XII-6    Subsidiary Guaranty



--------------------------------------------------------------------------------

law which limit the liability of or exonerate guarantors or sureties, or which
may conflict with the terms of this Guaranty.

As used in this paragraph, any reference to “the principal” includes any
Borrower or other Loan Party, and any reference to “the creditor” includes
Guarantied Party and each other Beneficiary. In accordance with Section 2856 of
the California Civil Code (a) each Guarantor waives any and all rights and
defenses available to it by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code, including without limitation any and all rights or
defenses such Guarantor or any other guarantor of the Guarantied Obligations may
have because the Guarantied Obligations are secured by real property. This
means, among other things: (1) the creditor may collect from such Guarantor
without first foreclosing on any real or personal property collateral pledged by
the principal; and (2) if the creditor forecloses on any real property
collateral pledged by the principal: (A) the amount of the Guarantied
Obligations may be reduced only by the price for which the collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price
and (B) the creditor may collect from such Guarantor even if the creditor, by
foreclosing on the real property collateral, has destroyed any right such
Guarantor may have to collect from the principal. This is an unconditional and
irrevocable waiver of any right and defenses such Guarantor may have because the
Guarantied Obligations are secured by real property. These rights and defenses
include, but are not limited to, any rights and defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure. Each
Guarantor also waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a Guarantied Obligation,
has destroyed such Guarantor’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise; and even though that election of remedies by the creditor, such as
nonjudicial foreclosure with respect to security for an obligation of any other
guarantor of any of the Guarantied Obligations, has destroyed such Guarantor’s
rights of contribution against such other guarantor. No other provision of this
Guaranty shall be construed as limiting the generality of any of the covenants
and waivers set forth in this paragraph. As provided below, this Guaranty shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles. This paragraph is included solely out of an abundance of caution,
and shall not be construed to mean that any of the above-referenced provisions
of California law are in any way applicable to this Guaranty or to any of the
Guarantied Obligations.

6. Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Each Guarantor waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against any Borrower
or any other Loan Party or any of such Borrower’s or such Loan Party’s assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower or any other Loan Party, (b) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against any Borrower or any other Loan Party, and (c) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
any Beneficiary. In addition, until the Guarantied Obligations shall have been
paid in full and the

 

   Exh. XII-7    Subsidiary Guaranty



--------------------------------------------------------------------------------

Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor of any of the
Guarantied Obligations. Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower, any other Loan Party or against any collateral or
security, and any rights of contribution such Guarantor may have against any
such other guarantor, shall be junior and subordinate to any rights Guarantied
Party or the other Beneficiaries may have against any Borrower or any other Loan
Party, to all right, title and interest Guarantied Party or the other
Beneficiaries may have in any such collateral or security, and to any right
Guarantied Party or the other Beneficiaries may have against such other
guarantor.

Any indebtedness of any Borrower or any other Loan Party now or hereafter held
by any Guarantor is subordinated in right of payment to the Guarantied
Obligations, and any such indebtedness of any Borrower or any other Loan Party
to a Guarantor collected or received by such Guarantor after an Event of Default
has occurred and is continuing, and any amount paid to a Guarantor on account of
any subrogation, reimbursement, indemnification or contribution rights referred
to in the preceding paragraph when all Guarantied Obligations have not been paid
in full, shall be held in trust for Guarantied Party on behalf of Beneficiaries
and shall forthwith be paid over to Guarantied Party for the benefit of
Beneficiaries to be credited and applied against the Guarantied Obligations.

7. Expenses. Guarantors jointly and severally agree to pay, or cause to be paid,
on demand, and to save Guarantied Party and the other Beneficiaries harmless
against liability for, (i) any and all costs and expenses (including reasonable
fees, costs of settlement, and disbursements of counsel and allocated costs of
internal counsel) incurred or expended by Guarantied Party or any other
Beneficiary in connection with the enforcement of or preservation of any rights
under this Guaranty and (ii) any and all costs and expenses (including those
arising from rights of indemnification) required to be paid by Guarantors under
the provisions of any other Loan Document.

8. Financial Condition of Borrowers. No Beneficiary shall have any obligation,
and each Guarantor waives any duty on the part of any Beneficiary, to disclose
or discuss with such Guarantor its assessment, or such Guarantor’s assessment,
of the financial condition of any Borrower, any other Loan Party or any matter
or fact relating to the business, operations or condition of any Borrower or any
other Loan Party. Each Guarantor has adequate means to obtain information from
each Borrower and each other Loan Party on a continuing basis concerning the
financial condition of such Borrower and such other Loan Party and its ability
to perform its obligations under the Loan Documents and the Secured Hedge
Agreements and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of each Borrower and each other Loan Party
and of all circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations.

9. Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries, each of the representations and warranties made in the Credit
Agreement by

 

   Exh. XII-8    Subsidiary Guaranty



--------------------------------------------------------------------------------

Borrowers as to such Guarantor, its assets, financial condition, operations,
organization, legal status, business and the Loan Documents to which it is a
party.

10. Covenants. Each Guarantor agrees that, so long as any part of the Guarantied
Obligations shall remain unpaid, any Letter of Credit shall be outstanding, any
Lender shall have any Commitment or any Hedge Agreement Counterparty shall have
any obligation under any Secured Hedge Agreement, such Guarantor will, unless
Requisite Lenders shall otherwise consent in writing, perform or observe, and
cause its Subsidiaries to perform or observe, all of the terms, covenants and
agreements that the Loan Documents state that Company or any Borrower is to
cause a Guarantor and such Subsidiaries to perform or observe.

11. Set Off. In addition to any other rights any Beneficiary may have under law
or in equity, if any amount shall at any time be due and owing by a Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time, without prior notice (any such prior notice being
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness evidence
by certificates of deposit, whether matured or unmatured) and any other
indebtedness of such Beneficiary owing to a Guarantor and any other property of
such Guarantor held by a Beneficiary to or for the credit or the account of such
Guarantor against and on account of the Guarantied Obligations and liabilities
of such Guarantor to any Beneficiary under this Guaranty, so long as such
Guarantor receives reasonable notice after such set off or appropriation.

12. Discharge of Guaranty Upon Sale of Guarantor. If all of the stock of a
Guarantor or any of its successors in interest under this Guaranty shall be sold
or otherwise disposed of (including by merger or consolidation) in a sale or
other disposition not prohibited by the Credit Agreement or otherwise consented
to by Requisite Lenders, such Guarantor or such successor in interest, as the
case may be, may request Guarantied Party to execute and deliver documents or
instruments necessary to evidence the release and discharge of this Guaranty as
provided in subsection 10.16 of the Credit Agreement.

13. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantors. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

14. Judgment Currency.

Each payment to be made by any Guarantor hereunder shall be payable in the
currency or currencies in which such obligations are denominated without set-off
or counterclaim. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Guarantied Party or a Beneficiary could purchase the Original Currency with such
Other

 

   Exh. XII-9    Subsidiary Guaranty



--------------------------------------------------------------------------------

Currency in New York, New York on the Business Day immediately preceding the day
on which any such judgment, or any relevant part thereof, is given.

The obligations of each Guarantor in respect of any sum due from it to the
Guarantied Party or Beneficiary hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Business Day
following receipt by such Guarantied Party or Beneficiary of any sum adjudged to
be so due in such Other Currency such Guarantied Party or Beneficiary may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the Original Currency so purchased is less than the sum
originally due to such Guarantied Party or Beneficiary in the Original Currency,
such Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Guarantied Party or Beneficiary against such loss,
and if the Original Currency so purchased exceeds the sum originally due to such
Guarantied Party or Beneficiary in the Original Currency, such Guarantied Party
or Beneficiary shall remit such excess to such Guarantor.

15. Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or any Borrower or any other Loan Party or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents, Secured Hedge Agreements or any agreement between one
or more Guarantors and one or more Beneficiaries or between any Borrower or any
other Loan Party and one or more Beneficiaries. Any forbearance or failure to
exercise, and any delay by any Beneficiary in exercising, any right, power or
remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY

 

   Exh. XII-10    Subsidiary Guaranty



--------------------------------------------------------------------------------

STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS GUARANTY. Each Guarantor agrees that service of
all process in any such proceeding in any such court may be made by registered
or certified mail, return receipt requested, to such Guarantor at its address
set forth below its signature hereto, such service being acknowledged by such
Guarantor to be sufficient for personal jurisdiction in any action against such
Guarantor in any such court and to be otherwise effective and binding service in
every respect. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Guarantied Party or
any Beneficiary to bring proceedings against such Guarantor in the courts of any
other jurisdiction.

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each Guarantor and, by its acceptance of
the benefits hereof, Guarantied Party each (i) acknowledges that this waiver is
a material inducement for such Guarantor and Guarantied Party to enter into a
business relationship, that such Guarantor and Guarantied Party have already
relied on this waiver in entering into this Guaranty or accepting the benefits
thereof, as the case may be, and that each will continue to rely on this waiver
in their related future dealings, and (ii) further warrants and represents that
each has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.

16. Additional Guarantors. The initial Guarantor(s) hereunder shall be such of
the Subsidiaries of Company as are signatories hereto on the date hereof.
Subject to the terms of Section 6.8 of the Credit Agreement, from time to time
subsequent to the date hereof, Domestic Subsidiaries of Company (including any
Domestic Subsidiary that ceases to be an Immaterial Domestic Subsidiary) may
become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty. A form of such a
counterpart is attached as Exhibit A. Upon delivery of any such counterpart to
Guarantied Party, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of

 

   Exh. XII-11    Subsidiary Guaranty



--------------------------------------------------------------------------------

the Guarantied Party not to cause any Subsidiary of Company to become an
Additional Guarantor hereunder. This Guaranty shall be fully effective as to any
Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder.

17. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guarantied Party of written or telephonic notification of such execution
and authorization of delivery thereof.

18. Guarantied Party as Agent.

(a) Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of (i) Requisite
Lenders, or (ii) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the holders of a
majority of (A) the aggregate notional amount under all Secured Hedge Agreements
(including Secured Hedge Agreements that have been terminated) or (B) if all
Secured Hedge Agreements have been terminated in accordance with their terms,
the aggregate amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Secured Hedge Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”).

(b) Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Guarantied Party under this Guaranty
and appointment of a successor Administrative Agent pursuant to subsection 9.5
of the Credit Agreement shall also constitute appointment of a successor
Guarantied Party under this Guaranty. Upon the acceptance of any appointment as
Administrative Agent under subsection 9.5 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Guarantied Party under this Guaranty, and the retiring
Guarantied Party under this Guaranty shall promptly (i) transfer to such
successor Guarantied Party all sums held hereunder, together with all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Guarantied Party under this Guaranty, and
(ii) take such other actions as may

 

   Exh. XII-12    Subsidiary Guaranty



--------------------------------------------------------------------------------

be necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty. After any retiring Guarantied Party’s resignation hereunder as
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was Guarantied Party hereunder.

19. Notice of Secured Hedge Agreements. Guarantied Party shall not be deemed to
have any duty whatsoever with respect to any Hedge Agreement Counterparty until
it shall have received written notice in form and substance satisfactory to
Guarantied Party from Borrowers’ Agent, a Guarantor or such Hedge Agreement
Counterparty as to the existence and terms of the applicable Secured Hedge
Agreement.

[Remainder of page intentionally left blank.]

 

   Exh. XII-13    Subsidiary Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 15, have caused
this Guaranty to be duly executed and delivered by their respective officers or
authorized representative thereunto duly authorized as of the date first written
above.

 

SUBSIDIARY     GUARANTORS:     ALLESEE ORTHODONTIC APPLIANCES,     INC.    
METREX RESEARCH CORPORATION     SYBRON CANADA HOLDINGS, INC.     ATTACHMENTS
INTERNATIONAL, INC.      

By:

            

Name:

       

Title: Authorized Representative

     

Address:

 

c/o Sybron Dental Specialties, Inc.

       

100 Bayview Circle, Suite 6000

       

Newport Beach, CA 92660-8915

       

Attention: Vice-President

       

                    General Counsel

       

Telecopy:  (949) 255-8743

GUARANTIED PARTY:     CREDIT SUISSE, CAYMAN ISLANDS    

BRANCH, as agent for and representative of

   

the Lenders and the other Beneficiaries

     

By:

            

Name:

       

Title:

     

By:

            

Name:

       

Title:

     

Address:

 

One Madison Avenue, 2nd Floor

       

New York, NY 10010

       

Attention: Agency Manager

       

Telefacsimile: (212) 538-9884

 

   Exh. XII-14    Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

This COUNTERPART (this “Counterpart”), dated _______, 20__, is delivered
pursuant to Section 16 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Guaranty, dated as of
March 23, 2006 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Credit Suisse, Cayman Islands Branch, as Guarantied Party. The
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance with Section 16 thereof
and agrees to be bound by all of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer or authorized representative thereunto
duly authorized as of ______________, 20__.

 

[NAME OF ADDITIONAL GUARANTOR]

By:

    

[Title:

  ]

    Address: 

              

 

   Exh. XII-15    Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT XIII

[FORM OF] DOMESTIC PLEDGE AGREEMENT

This DOMESTIC PLEDGE AGREEMENT (this “Agreement”) is dated as of March 23, 2006
and entered into by and among Sybron Dental Specialties, Inc., a Delaware
Corporation (“Company”), Kerr Corporation, a Delaware corporation (“Kerr”),
Ormco Corporation, a Delaware corporation (“Ormco”) and Pinnacle Products, Inc.,
a Wisconsin corporation (“Pinnacle”; each of Company, Kerr, Ormco and Pinnacle
being a “Domestic Borrower” and collectively, the “Domestic Borrowers”), each of
the other undersigned direct and indirect Domestic Subsidiaries of Company (each
of such undersigned Subsidiaries being a “Subsidiary Pledgor” and collectively
“Subsidiary Pledgors”), and each Additional Pledgor that becomes a party hereto
after the date hereof in accordance with Section 16 hereof (each of Domestic
Borrowers, Subsidiary Pledgors and each Additional Pledgor being a “Pledgor” and
collectively “Pledgors”); Credit Suisse, Cayman Islands Branch, as agent for and
representative of (in such capacity herein called “Secured Party”) the financial
institutions (“Lenders”) party to the Credit Agreement referred to below (the
terms defined therein and not otherwise defined herein being used herein as
therein defined or as defined in the UCC (as hereinafter defined)) and any Hedge
Agreement Counterparties (as hereinafter defined).

PRELIMINARY STATEMENTS

A. Each Pledgor is or may become the legal and beneficial owner of certain
shares of stock, partnership interests, limited partnership interests, interests
in Joint Ventures, limited liability company interests and other equity
interests (“Equity Interests”) in one or more Persons.

B. Secured Party and Lenders have entered into a Credit Agreement dated as of
March 23, 2006 (said Credit Agreement, as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) with the Domestic Borrowers, Hawe Neos Holding SA, a corporation
organized under the laws of Switzerland (“Offshore Borrower”; Offshore Borrower
and each of the Domestic Borrowers are each individually referred to herein as a
“Borrower” and collectively as the “Borrowers”) pursuant to which Lenders have
made certain commitments, subject to the terms and conditions set forth in the
Credit Agreement, to extend certain credit facilities to the Borrowers.

C. Company and other Loan Parties may from time to time enter, or may from time
to time have entered, into one or more other Interest Rate Agreements
(collectively, the “Lender Party Interest Rate Agreements”) or Currency
Agreements (collectively, the “Lender Party Currency Agreements”; the Lender
Party Currency Agreements together with the Lender Party Interest Rate
Agreements are referred to herein as “Secured Hedge Agreements”) with Secured
Party or one or more Persons that are Lenders or Affiliates of Lenders or
Secured Party at the time such Secured Hedge Agreements are entered into (in
such capacity, each such Person is individually referred to herein as a “Hedge
Agreement Counterparty” and collectively as the “Hedge Agreement
Counterparties”) in accordance with the terms of the Credit Agreement, and it is
desired that such obligations of Company and any other Loan Party under the
Secured Hedge Agreements, including without limitation the

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

obligation of Company or such Loan Party to make payments thereunder in the
event of early termination thereof (all such obligations being the “Hedge
Agreement Obligations”), together with all obligations of Company and the other
Loan Parties under the Credit Agreement and the other Loan Documents, be secured
hereunder.

D. Secured Party, Lenders and each Hedge Agreement Counterparty for which
Secured Party has received the notice required by Section 15(c) hereof are
sometimes referred to herein as “Beneficiaries.”

E. Domestic Borrowers have executed and delivered that certain Borrowers’
Guaranty dated as of the date hereof (as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, being the “Borrowers’
Guaranty”) in favor of Secured Party for the benefit of Lenders and any Hedge
Agreement Counterparties, pursuant to which each Borrower has guarantied the
prompt payment and performance when due of all Obligations of all other
Borrowers under the Credit Agreement and all obligations of Loan Parties under
the Secured Hedge Agreements, including without limitation the obligation of any
Borrower or any other Loan Party to make payments thereunder in the event of
early termination thereof.

F. Each Subsidiary Pledgor has executed and delivered that certain Subsidiary
Guaranty dated as of the date hereof (as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, being the “Subsidiary
Guaranty”) in favor of Secured Party for the benefit of Lenders and any Hedge
Agreement Counterparties, pursuant to which each Subsidiary Pledgor has
guarantied the prompt payment and performance when due of all Obligations of
Borrowers under the Credit Agreement and all obligations of any Borrower or any
other Loan Party under the Secured Hedge Agreements, including without
limitation the obligation of any Borrower or any other Loan Party to make
payments thereunder in the event of early termination thereof.

G. It is a condition precedent to the initial extensions of credit by Lenders
under the Credit Agreement that Pledgors shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement and to induce Hedge Agreement
Counterparties to enter into the Secured Hedge Agreements, each Pledgor hereby
agrees with Secured Party as follows:

Section 1. Pledge of Security.

Each Pledgor hereby pledges and assigns to Secured Party, and hereby grants to
Secured Party a security interest in, all of such Pledgor’s right, title and
interest in and to the following, in each case whether now or hereinafter
existing, or in which such Pledgor now has or hereafter acquires an interest and
wherever the same may be located (the “Collateral”):

(a) all Equity Interests in a Person that is or becomes a direct subsidiary of
such Pledgor now or hereafter owned by such Pledgor, except Kerr U.K. Ltd.,
Ormco (Europe) AG, Ormex S.A. de C.V., Ormco de Mexico S.A. de C.V., SDS de
Mexico S.A. de C.V., Ormco Pty. Limited, Socodent S.A.S., Maquiladora ACI-Mex
S.A. de C.V., Ormco GmbH, Ormco B.V.,

 

   Exh. XIII-2    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Kerr Australia Pty. Limited, Kerr Italia S.p.A., Kerr (Europe) AG, Kerr GmbH,
Sybron Dental Specialties Japan, Inc., Sybron Canada Limited Partner Company,
Sybron Canada General Partner Company and KERRSPOFA LTD. (unless any of such
entities are an Offshore Borrower), whether such Equity Interests are classified
as investment property or general intangibles under the Uniform Commercial Code
as in effect in the State of New York (“UCC”), including without limitation all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any Equity Interest, and including those owned on
the date hereof and described in Schedule I for such Pledgor, the certificates
or other instruments representing any of the foregoing and any interest of such
Pledgor in the entries on the books of any securities intermediary pertaining
thereto (the “Pledged Equity”), and all distributions, dividends, returns of
capital, cash, warrants, options, rights, instruments, rights to vote or manage
the business of such Person pursuant to organizational documents governing the
rights and obligations of the stockholders, partners, members or other owners
thereof and other property received, receivable or otherwise distributed in
respect of or in exchange therefor; provided, that if the issuer of any of such
Pledged Equity is a controlled foreign corporation (used hereinafter as such
term is defined in Section 957(a) or a successor provision of the Internal
Revenue Code) (such Pledged Equity, are referred to herein as “Foreign Pledged
Shares”), notwithstanding anything herein to the contrary, in no event shall the
Secured Party be entitled to realize on, foreclose against or otherwise have
recourse to Foreign Pledged Shares in order to satisfy any Domestic Obligations
(defined below) in excess of the number of shares or other equity interests of
such issuer possessing up to but not exceeding 65% of the voting power of all
classes of capital stock or other equity interests entitled to vote of such
issuer, and all dividends, cash, warrants, rights, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Foreign Pledged
Shares;

(b) all books, records, ledger cards, files, correspondence, computer programs,
tapes, disks and related data processing software that at any time evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon;

(c) to the extent not covered by clauses (a) and (b) above, all proceeds of any
or all of the foregoing Collateral. For purposes of this Agreement, the term
“proceeds” includes whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to Pledgors or Secured
Party from time to time with respect to any of the Collateral.

Notwithstanding the foregoing, there shall be no limitations on the realization,
foreclosure against or other recourse of the Secured Party against the Foreign
Pledged Stock in connection with or on account of the satisfaction of any
Offshore Obligations or any Hedge Agreement Obligations of Offshore Borrower or
any Foreign Subsidiary. As used herein, “Domestic Obligations” means the
Obligations and Hedge Agreement Obligations of the Domestic Borrowers and any
other Domestic Subsidiary.

Each item of Collateral listed in this Section 1 that is defined in Article 8 or
9 of the UCC shall have the meaning set forth in the UCC, it being the intention
of the Pledgors that

 

   Exh. XIII-3    Domestic Pledge Agreement



--------------------------------------------------------------------------------

the description of the Collateral set forth above be construed to include the
broadest possible range of assets, except for assets expressly excluded as set
forth above.

Section 2. Security for Obligations.

Subject to the limitations on the grant of the security interest with respect to
Foreign Pledged Shares set forth above, this Agreement secures, and the
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including without limitation the payment of
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any other Insolvency Laws, as the case
may be), of, (a) with respect to Borrowers, all obligations and liabilities of
every nature of Borrowers now or hereafter existing under or arising out of or
in connection with the Credit Agreement, the other Loan Documents, including
without limitation the Borrowers’ Guaranty, and any Secured Hedge Agreement, and
(b) with respect to each Subsidiary Pledgor and Additional Pledgor, all
obligations and liabilities of every nature of Subsidiary Pledgors now or
hereafter existing under or arising out of or in connection with the Subsidiary
Guaranty, any other Loan Document and any Secured Hedge Agreements, in each case
together with all extensions or renewals thereof, whether for principal,
interest (including without limitation interest that, but for the filing of a
petition in bankruptcy or the applicable proceeding under such other Insolvency
Laws, as the case may be, with respect to any Pledgor or Offshore Borrower,
would accrue on such obligations, whether or not a claim is allowed against such
Pledgor or Offshore Borrower for such interest in the related bankruptcy
proceeding or under any other Insolvency Laws, as the case may be),
reimbursement of amounts drawn under Letters of Credit, payments for early
termination of Secured Hedge Agreements, fees, expenses, indemnities or
otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any
Beneficiary as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Pledgors now or hereafter existing under this
Agreement (all such obligations of Pledgors being the “Secured Obligations”).

Section 3. Delivery of Collateral.

All certificates or instruments representing or evidencing the Collateral shall
be delivered to and held by or on behalf of Secured Party pursuant hereto and
shall be in suitable form for transfer by delivery or, as applicable, shall be
accompanied by each Pledgor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party. Upon the occurrence and during the continuation
of an Event of Default (as defined in Section 11), Secured Party shall have the
right, without notice to Pledgors, to transfer to or to register in the name of
Secured Party or any of its nominees any or all of the Collateral, subject to
the revocable rights specified in Section 7(a). In addition, Secured Party shall
have the right at any time to exchange certificates or instruments representing
or evidencing Collateral for certificates or instruments of smaller or larger
denominations.

 

   Exh. XIII-4    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 4. Representations and Warranties.

Each Pledgor represents and warrants as follows:

(a) Due Authorization, etc. of Collateral. All of the Pledged Equity described
on Schedule I for such Pledgor has been duly authorized and validly issued and
is fully paid and non-assessable, subject to the personal liability that may be
imposed on the shareholders of any Wisconsin corporation by
Section 180.0622(2)(b) of the Wisconsin Business Corporation Law.

(b) Description of Collateral. The Pledged Equity constitutes all of the issued
and outstanding Equity Interests in each issuer thereof (subject to the proviso
to Section 1(a)), and there are no outstanding warrants, options or other rights
to purchase, or other agreements outstanding with respect to, or property that
is now or hereafter convertible into, or that requires the issuance or sale of,
any Pledged Equity. Schedule I sets forth all of the Pledged Equity owned by
each Pledgor.

(c) Ownership of Collateral. Such Pledgor is the legal, record and beneficial
owner of the Collateral and its interests in the Collateral are free and clear
of any Lien except for Permitted Encumbrances.

(d) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the pledge by such Pledgor of the Collateral pursuant to this Agreement and
the grant by such Pledgor of the security interest granted hereby, (ii) the
execution, delivery or performance of this Agreement by such Pledgor, or
(iii) the exercise by Secured Party of the voting or other rights, or the
remedies in respect of the Collateral, provided for in this Agreement (except as
may be required in connection with a disposition of Collateral by laws affecting
the offering and sale of securities generally).

(e) Perfection. Upon (i) the filing of UCC financing statements naming such
Pledgor as “debtor”, naming Secured Party as “secured party” and describing the
Collateral in the filing offices listed on Schedule II and (ii) in the case of
Collateral consisting of certificated securities, in addition to filing such
financing statements, delivery of the certificates representing such
certificated securities to Secured Party, in each case duly endorsed or
accompanied by duly executed instruments of assignment or transfer in blank the
security interests in the Collateral, granted to Secured Party for the ratable
benefit of the Beneficiaries, will constitute perfected security interests
therein prior to all other Liens, securing the payment of the Secured
Obligations.

(f) Office Locations; Type and Jurisdiction of Organization. Such Pledgor’s name
as it appears in official filings in its jurisdiction of organization, type of
organization (i.e. corporation, limited partnership, etc.), jurisdiction of
organization, principal place of business, chief executive office, office where
such Pledgor keeps its records regarding the Collateral, and organization number
provided by the applicable Government Authority of the jurisdiction of
organization are set forth on Schedule III annexed hereto or in the applicable
Counterpart.

(g) Names. No Pledgor (or predecessor by merger or otherwise of such Pledgor)
has, within the five year period preceding the date hereof, or, in the case of
an Additional

 

   Exh. XII-5    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Pledgor, the date of the applicable Counterpart, had a different name from the
name of such Pledgor listed on the signature pages hereof, except the names set
forth on Schedule III annexed hereto or in the applicable Counterpart.

(h) Margin Regulations. The pledge of the Collateral pursuant to this Agreement
does not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

(i) Other Information. All information heretofore, herein or hereafter supplied
to Secured Party by or on behalf of such Pledgor with respect to the Collateral
is accurate and complete in all respects.

The representations and warranties as to the information set forth in Schedules
referred to herein are made, as to each Pledgor (other than Additional
Pledgors), as of the date hereof and, as to each Additional Pledgor, as of the
date of the applicable Counterpart, except that, in the case of a Pledge
Amendment, such representations and warranties are made as of the date of such
Pledge Amendment.

Section 5. Covenants.

Each Pledgor shall:

(a) not, except as expressly permitted by the Credit Agreement, (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, (ii) create or suffer to exist any Lien
upon or with respect to any of the Collateral, except for Permitted
Encumbrances, or (iii) permit any issuer of Pledged Equity to merge or
consolidate unless all the outstanding Equity Interests of the surviving or
resulting Person are, upon such merger or consolidation, pledged hereunder
(subject to the proviso to Section 1(a)) and no cash, securities or other
property is distributed in respect of the outstanding shares of any other
constituent Person;

(b) (i) cause each issuer of Pledged Equity not to issue any Equity Interests in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Pledgor, (ii) subject to the proviso to Section 1(a), pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional Equity Interests of each issuer of Pledged Equity, and
(iii) subject to the proviso to Section 1(a), pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all Equity Interests
of any Person that, after the date of this Agreement, becomes, as a result of
any occurrence, a direct Domestic Subsidiary (or ceases to be an Immaterial
Domestic Subsidiary) of such Pledgor or a direct foreign Subsidiary of such
foreign Pledgor, if such Subsidiary is an Offshore Borrower; provided, however,
that such Pledgor shall not be required to comply with the requirements in
clause (iii) of this sentence with respect to Domestic Subsidiaries formed or
acquired after the date hereof to the extent (and so long as) such Domestic
Subsidiaries constitute Immaterial Domestic Subsidiaries;

(c) at its expense (i) perform and comply in all material respects with all
terms and provisions of any agreement related to the Collateral required to be
performed or complied with by it, (ii) maintain all such agreements in full
force and effect, and (iii) enforce all such agreements in accordance with their
terms;

 

   Exh. XIII-6    Domestic Pledge Agreement



--------------------------------------------------------------------------------

(d) give Secured Party at least 30 days’ prior written notice of any (i) change
in such Pledgor’s name, identity or corporate structure and
(ii) reincorporation, reorganization or other action that results in a change of
the jurisdiction or organization of such Pledgor;

(e) promptly deliver to Secured Party all written notices received by it with
respect to the Collateral;

(f) except as expressly permitted by the Credit Agreement, pay promptly when due
all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims against, the Collateral, except to the extent the
validity thereof is being contested in good faith; provided that such Pledgor
shall in any event pay such taxes, assessments, charges, levies or claims not
later than five days prior to the date of any proposed sale under any judgment,
writ or warrant of attachment entered or filed against such Pledgor or any of
the Collateral as a result of the failure to make such payment; and

(g) if any Pledged Equity is not a security pursuant to Section 8-103 of the
UCC, not take any action that, under such Section, converts such Pledged Equity
into a security without causing the issuer thereof to issue to it certificates
or instruments evidencing such Pledged Equity, which it shall promptly deliver
to Secured Party as provided in this Section 5.

Section 6. Further Assurances; Pledge Amendments.

(a) Each Pledgor agrees that from time to time, at the expense of such Pledgor,
such Pledgor will promptly execute and deliver, and cause to be executed and
delivered, at request of Secured Party, agreements establishing that Secured
Party has control over all Collateral and all further instruments and documents,
and take all further action, that may be necessary or desirable, or that Secured
Party reasonably may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Pledgor will:
(i) execute (if necessary), file and/or authorize the filing of such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby and (ii) at Secured Party’s request, appear in and defend any
action or proceeding that may affect such Pledgor’s title to or Secured Party’s
security interest in all or any part of the Collateral. Each Pledgor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without any further consent, authorization or signature of such
Pledgor.

(b) Each Pledgor further agrees that it will, upon obtaining any additional
Equity Interest, promptly (and in any event within twenty (20) Business Days)
deliver to Secured Party a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Schedule IV annexed hereto (a “Pledge Amendment”), in
respect of the additional Pledged Equity to be pledged pursuant to this
Agreement. Each Pledgor hereby authorizes Secured Party to attach each Pledge
Amendment to this Agreement and agrees that all Pledge Equity of such Pledgor
listed on any Pledge Amendment shall for all purposes hereunder be considered
Collateral of such Pledgor; provided that the failure of such Pledgor to execute
a Pledge Amendment with

 

   Exh. XIII-7    Domestic Pledge Agreement



--------------------------------------------------------------------------------

respect to any additional Pledged Equity shall not impair the security interest
of Secured Party therein or otherwise adversely affect the rights and remedies
of Secured Party hereunder with respect thereto. Upon each such acquisition, the
representations and warranties contained in Section 4 hereof shall be deemed to
have been made by such Pledgor as to the Collateral described in such Pledge
Amendment.

Section 7. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that such Pledgor shall not exercise or refrain
from exercising any such right if Secured Party shall have notified such Pledgor
that, in Secured Party’s judgment, such action would have a material adverse
effect on the value of the Collateral or any part thereof; and provided further,
such Pledgor shall give Secured Party at least five Business Days’ prior written
notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right (it being understood, however, that
neither (A) the voting by such Pledgor of any Pledged Equity for or such
Pledgor’s consent to the election of directors or other members of a governing
body of an issuer of Pledged Equity at a regularly scheduled annual or other
meeting of stockholders or holders of equity interests or with respect to
incidental matters at any such meeting, nor (B) such Pledgor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section, and no notice of any such
voting or consent need be given to Secured Party);

(ii) each Pledgor shall be entitled to receive and retain any and all dividends,
other distributions and interest paid in respect of the Collateral; provided,
however, that any and all

(A) dividends, other distributions and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and

(C) cash paid, payable or otherwise distributed in respect of principal or in
redemption of or in exchange for any Collateral,

shall be, and shall forthwith be delivered to Secured Party to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to Secured Party as Collateral in the same
form as so received (with all necessary endorsements); and

 

   Exh. XIII-8    Domestic Pledge Agreement



--------------------------------------------------------------------------------

(iii) Secured Party shall promptly execute and deliver (or cause to be executed
and delivered) to such Pledgor all such proxies, dividend payment orders and
other instruments as such Pledgor may from time to time reasonably request for
the purpose of enabling such Pledgor to exercise the voting and other consensual
rights which it is entitled to exercise pursuant to clause (i) above and to
receive the dividends, distributions, principal or interest payments which it is
authorized to receive and retain pursuant to clause (ii) above

(b) Upon the occurrence and during the continuation of an Event of Default:

(i) upon written notice from Secured Party to Pledgors, all rights of Pledgors
to exercise the voting and other consensual rights that they would otherwise be
entitled to exercise pursuant to Section 7(a)(i) shall cease, and all such
rights shall thereupon become vested in Secured Party who shall thereupon have
the sole right to exercise such voting and other consensual rights;

(ii) except as otherwise provided in the Credit Agreement, all rights of
Pledgors to receive the dividends, other distributions and interest payments
that they would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to receive and hold as
Collateral such dividends, other distributions and interest payments; and

(iii) all dividends, principal, interest payments and other distributions that
are received by Pledgors contrary to the provisions of paragraph (ii) of this
Section 7(b) shall be received in trust for the benefit of Secured Party, shall
be segregated from other funds of Pledgors and shall forthwith be paid over to
Secured Party as Collateral in the same form as so received (with any necessary
endorsements).

(c) In order to permit Secured Party to exercise the voting and other consensual
rights that it may be entitled to exercise pursuant to Section 7(b)(i) and to
receive all dividends and other distributions which it may be entitled to
receive under Section 7(a)(ii) or Section 7(b)(ii), (i) each Pledgor shall
promptly execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies, dividend payment orders and other instruments as Secured
Party may from time to time reasonably request and (ii) without limiting the
effect of the immediately preceding clause (i), each Pledgor hereby grants to
Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including without limitation giving or
withholding written consents of holders of Equity Interests, calling special
meetings of holders of Equity Interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including without limitation any transfer of any Pledged Equity on the record
books of the issuer thereof) by any other Person (including without limitation
the issuer of the Pledged Equity or any officer or agent thereof), upon the
occurrence and during the continuance of an Event of Default.

 

   Exh. XIII-9    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 8. Secured Party Appointed Attorney-in-Fact.

Each Pledgor hereby irrevocably appoints Secured Party as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of such Pledgor, Secured Party or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation:

(a) to file one or more financing or continuation statements, or amendments
thereto, relative to all or any part of the Collateral without further consent,
authorization or signature of such Pledgor;

(b) upon the occurrence and during the continuance of an Event of Default, to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral;

(c) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any instruments made payable to such Pledgor
representing any dividend, or other distribution in respect of the Collateral or
any part thereof;

(d) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral;

(e) to pay or discharge taxes or Liens (other than Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Pledgor to
Secured Party, due and payable immediately without demand; and

(f) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and such Pledgor’s expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Collateral and Secured Party’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as such Pledgor might do.

Section 9. Secured Party May Perform; No Assumption.

(a) If any Pledgor fails to perform any agreement contained herein, Secured
Party may itself perform, or cause performance of, such agreement, and the
expenses of Secured Party incurred in connection therewith shall be payable by
such Pledgor under Section 13(b).

(b) Anything contained herein to the contrary notwithstanding, (i) each Pledgor
shall remain liable under any agreements included in or related to the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent

 

   Exh. XIII-10    Domestic Pledge Agreement



--------------------------------------------------------------------------------

as if this Agreement had not been executed, (ii) the exercise by Secured Party
of any of its rights hereunder shall not release any Pledgor from any of its
duties or obligations under any such agreements, and (iii) Secured Party shall
not have any obligation or liability under any such agreements by reason of this
Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

Section 10. Standard of Care.

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral, it being
understood that Secured Party shall have no responsibility for (a) ascertaining
or taking action with respect to calls, conversions, exchanges, tenders or other
matters relating to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, (b) taking any necessary steps (other
than steps taken in accordance with the standard of care set forth above to
maintain possession of the Collateral) to preserve rights against any prior
parties or any other rights pertaining to any Collateral, (c) taking any
necessary steps to collect or realize upon the Secured Obligations or any
guarantee therefor, or any part thereof, or any of the Collateral, or
(d) initiating any action to protect the Collateral against the possibility of a
decline in market value. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Secured Party accords its own property consisting of negotiable securities.

Section 11. Remedies.

(a) If any Event of Default (as defined in the Credit Agreement) or, after
payment in full of Obligations under the Credit Agreement (together with
termination of all Commitments and cancellation or expiration of all Letters of
Credit), the occurrence of an Early Termination Date (as defined in a Master
Agreement in the form prepared by the International Swap and Derivatives
Association, Inc. or a similar event under any similar swap agreement) under any
Secured Hedge Agreement (either such occurrence being an “Event of Default” for
purposes of this Agreement) shall have occurred and be continuing, Secured Party
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and Secured Party may also in its sole
discretion, without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange
or broker’s board or at any of Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral. Secured Party or any Beneficiary may be the purchaser of any or
all of the Collateral at any such sale, and Secured Party, as agent for and
representative of Lenders and Hedge Agreement Counterparties (but not any Lender
or Lenders or Hedge Agreement Counterparty or Hedge Agreement Counterparties in
its or their respective individual capacities unless Requisite

 

   Exh. XIII-11    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Obligees (as defined in Section 15) shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by Secured Party at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of Pledgors, and each Pledgor hereby waives
(to the extent permitted by applicable law) all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Pledgor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Pledgors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as from time to time amended (the “Securities Act”),
and applicable state securities laws, Secured Party may be compelled, with
respect to any sale of all or any part of the Collateral conducted without prior
registration or qualification of such Collateral under the Securities Act and/or
such state securities laws, to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including without limitation a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances and
the registration rights granted to Secured Party by such Pledgor pursuant hereto
and notwithstanding the provisions of Section 9-610(b) of the UCC, which each
Pledgor waives, each Pledgor agrees that any such private sale shall be deemed
to have been made in a commercially reasonable manner and that Secured Party
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.

(c) If Secured Party determines to exercise its right to sell any or all of the
Collateral, upon written request, each Pledgor shall and shall cause each issuer
of any Pledged Equity to be sold hereunder from time to time to furnish to
Secured Party all such information as Secured Party may request in order to
determine the amount of Collateral that may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

   Exh. XIII-12    Domestic Pledge Agreement



--------------------------------------------------------------------------------

(d) If Secured Party shall determine to exercise its right to sell all or any of
the Collateral, each Pledgor agrees that, upon request of Secured Party (which
request may be made by Secured Party in its sole discretion), such Pledgor will,
at its own expense:

(i) execute and deliver, and cause each issuer of the Collateral contemplated to
be sold and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of Secured Party, advisable to
register such Collateral under the provisions of the Securities Act and to cause
the registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished,
and to make all amendments and supplements thereto and to the related prospectus
which, in the opinion of Secured Party, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

(ii) use its best efforts to qualify the Collateral under all applicable state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of the Collateral, as requested by Secured Party;

(iii) cause each such issuer to make available to its security holders, as soon
as practicable, an earnings statement which will satisfy the provisions of
Section 11(a) of the Securities Act;

(iv) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law; and

(v) bear all costs and expenses, including without limitation reasonable
attorneys’ fees, of carrying out its obligations under this Section 11(d).

Each Pledgor further agrees that a breach of any of the covenants contained in
Section 11 will cause irreparable injury to Secured Party, that Secured Party
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in Sections 11 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section 11(d) shall in any way be construed to alter adversely
to Secured Party the rights of Secured Party hereunder.

Section 12. Application of Proceeds.

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.

 

   Exh. XIII-13    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 13. Indemnity and Expenses.

(a) Pledgors jointly and severally agree to indemnify Secured Party and each
Beneficiary from and against any and all claims, losses and liabilities in any
way relating to, growing out of or resulting from this Agreement and the
transactions contemplated hereby (including without limitation enforcement of
this Agreement), except to the extent such claims, losses or liabilities result
solely from Secured Party’s or such Beneficiary’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

(b) Pledgors jointly and severally agree to pay to Secured Party upon demand the
amount of any and all costs and expenses, including without limitation the
reasonable fees and expenses of its counsel and of any experts and agents, that
Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by any Pledgor to perform or observe any of the provisions hereof.

(c) The obligations of Pledgors in this Section 13 shall (i) survive the
termination of this Agreement and the discharge of Pledgors’ other obligations
under this Agreement, the Secured Hedge Agreements, the Credit Agreement and the
other Loan Documents and (ii), as to any Pledgor that is a party to a Subsidiary
Guaranty, be subject to the provisions of Section 1(b) thereof.

(d) Without limiting the generality of subsections 10.4 and 10.5 of the Credit
Agreement, in the event of any public sale described herein, each Pledgor agrees
to indemnify and hold harmless Secured Party, each Lender and each Hedge
Agreement Counterparty and each of their respective directors, officers,
employees and agents from and against any loss, fee, cost, expense, damage,
liability or claim, joint or several, to which any such Persons may become
subject or for which any of them may be liable, under the Securities Act or
otherwise, insofar as such losses, fees, costs, expenses, damages, liabilities
or claims (or any litigation commenced or threatened in respect thereof) arise
out of or are based upon an untrue statement or alleged untrue statement of a
material fact made by a Pledgor and contained in any preliminary prospectus,
registration statement, prospectus or other such document published or filed in
connection with such public sale, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission by a Pledgor to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse Secured Party and such
other Persons for any legal or other expenses reasonably incurred by Secured
Party and such other Persons in connection with any litigation, of any nature
whatsoever, commenced or threatened in respect thereof (including without
limitation any and all fees, costs and expenses whatsoever reasonably incurred
by Secured Party and such other Persons and counsel for Secured Party and such
other Persons in investigating, preparing for, defending against or providing
evidence, producing documents or taking any other action in respect of, any such
commenced or threatened litigation or any claims asserted). This indemnity shall
be in addition to any liability which any Pledgors may otherwise have and shall
extend upon the same terms and conditions to each Person, if any, that controls
Secured Party or such Persons within the meaning of the Securities Act.

 

   Exh. XIII-14    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 14. Continuing Security Interest; Transfer of Loans.

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of all
Secured Obligations, the cancellation or termination of the Commitments and the
cancellation or expiration of all outstanding Letters of Credit, (b) be binding
upon each Pledgor, its successors and assigns, and (c) inure, together with the
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and its successors, transferees and assigns. Without limiting the generality of
the foregoing clause (c), (A) but subject to the provisions of subsection 10.1
of the Credit Agreement, any Lender may assign or otherwise transfer any Loans
held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lenders herein or
otherwise and (B) any Hedge Agreement Counterparty may assign or otherwise
transfer any Secured Hedge Agreement to which it is a party to any other Person
in accordance with the terms of such Secured Hedge Agreement, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Hedge Agreement Counterparty herein or otherwise. Upon the
payment in full of all Secured Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Pledgors. Upon any such termination Secured Party
will, at Pledgors’ expense, execute and deliver to Pledgors such documents as
Pledgors shall reasonably request to evidence such termination. In addition,
upon the proposed sale, transfer or other disposition of any Collateral by a
Pledgor in accordance with the Credit Agreement for which such Pledgor desires
to obtain a security interest release from Secured Party, a security interest
release may be obtained pursuant to the provisions of subsection 10.16 of the
Credit Agreement.

Section 15. Secured Party as Agent.

(a) Secured Party has been appointed to act as Secured Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Agreement
Counterparties. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
without limitation the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 11 in accordance with the instructions of (i) Requisite Lenders,
(ii) after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments, the holders of a majority of the
aggregate notional amount under all Secured Hedge Agreements (including without
limitation Secured Hedge Agreements that have been terminated) or (iii) if all
Hedge Agreement Agreements have been terminated in accordance with their terms,
the aggregate amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Secured Hedge Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”). In furtherance of the
foregoing provisions of this Section 15(a), each Hedge Agreement Counterparty,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Hedge Agreement Counterparty that all rights and

 

   Exh. XIII-15    Domestic Pledge Agreement



--------------------------------------------------------------------------------

remedies hereunder may be exercised solely by Secured Party for the benefit of
Lenders and Hedge Agreement Counterparties in accordance with the terms of this
Section 15(a).

(b) Secured Party shall at all times be the same Person that is Administrative
Agent under the Credit Agreement. Written notice of resignation by
Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Secured Party under this Agreement and
appointment of a successor Administrative Agent pursuant to subsection 9.5 of
the Credit Agreement shall also constitute appointment of a successor Secured
Party under this Agreement. Upon the acceptance of any appointment as
Administrative Agent under subsection 9.5 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Secured Party under this Agreement, and the retiring Secured
Party under this Agreement shall promptly (i) transfer to such successor Secured
Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute and deliver to such successor Secured
Party such amendments to financing statements and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor Secured Party of the rights created hereunder, whereupon such retiring
Secured Party shall be discharged from its duties and obligations under this
Agreement. After any retiring Administrative Agent’s resignation hereunder as
Secured Party, the provisions of this Agreement shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Agreement while it
was Secured Party hereunder.

(c) Secured Party shall not be deemed to have any duty whatsoever with respect
to any Hedge Agreement Counterparty until it shall have received written notice
in form and substance satisfactory to Secured Party from a Pledgor or the Hedge
Agreement Counterparty as to the existence and terms of the applicable Secured
Pledge Agreement.

Section 16. Additional Pledgors.

The initial Subsidiary Pledgors hereunder shall be such of the Subsidiaries of
Company as set forth on Schedule VI annexed hereto. Subject to the terms of
Section 6.8 of the Credit Agreement, from time to time subsequent to the date
hereof, additional Domestic Subsidiaries of Company (including any Domestic
Subsidiary that ceases to be an Immaterial Domestic Subsidiary) may become
parties hereto as additional Pledgors (each an “Additional Pledgor”), by
executing a counterpart of this Agreement substantially in the form of Schedule
V annexed hereto. Upon delivery of any such counterpart to Secured Party, notice
of which is hereby waived by Pledgors, each such Additional Pledgor shall be a
Pledgor and shall be as fully a party hereto as if such Additional Pledgor were
an original signatory hereto. Each Pledgor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Pledgor hereunder, nor by any election of Secured Party not to
cause any Subsidiary of Company to become an Additional Pledgor hereunder. This
Agreement shall be fully effective as to any Pledgor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Pledgor hereunder.

 

   Exh. XIII-16    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 17. Amendments, Etc.

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Pledgor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by Pledgors;
provided this Agreement may be modified by the execution of a counterpart by an
Additional Pledgor in accordance with Section 16 and Pledgors hereby waive any
requirement of notice of or consent to any such amendment. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

Section 18. Notices.

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Secured Party shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as provided in subsection 10.10 of the Credit Agreement or as
set forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other party hereto.

Section 19. Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

Section 20. Severability.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

Section 21. Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

   Exh. XIII-17    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Section 22. Governing Law; Terms; Rules of Construction.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK. Unless otherwise defined herein or in the
Credit Agreement, terms used in Articles 8 and 9 of the UCC are used herein as
therein defined. The rules of construction set forth in subsection 1.3 of the
Credit Agreement shall be applicable to this Agreement mutatis mutandis.

Section 23. Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PLEDGOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PLEDGOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 18; (IV) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
PLEDGOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST SUCH PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION;
AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 23 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

Section 24. Waiver of Jury Trial.

PLEDGORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT

 

   Exh. XIII-18    Domestic Pledge Agreement



--------------------------------------------------------------------------------

MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PLEDGOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR SUCH PLEDGOR AND SECURED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH PLEDGOR AND SECURED PARTY HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PLEDGOR AND SECURED PARTY
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 24 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

Section 25. Judgment Currency.

Each payment to be made by any Pledgor hereunder shall be payable in the
currency or currencies in which such obligations are denominated without set-off
or counterclaim. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the Secured
Party or a Lender could purchase the Original Currency with such Other Currency
in New York, New York on the Business Day immediately preceding the day on which
any such judgment, or any relevant part thereof, is given.

The obligations of each Pledgor in respect of any sum due from it to the Secured
Party or Lender hereunder shall, notwithstanding any judgment in such Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Secured Party or Lender of any sum adjudged to be so due in such
Other Currency such Secured Party or Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency; if
the Original Currency so purchased is less than the sum originally due to such
Secured Party or Lender in the Original Currency, such Pledgor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Secured Party or Lender against such loss, and if the Original Currency so
purchased exceeds the sum originally due to such Secured Party or Lender in the
Original Currency, such Secured Party or Lender shall remit such excess to such
Pledgor.

Section 26. Counterparts.

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be

 

   Exh. XIII-19    Domestic Pledge Agreement



--------------------------------------------------------------------------------

deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.

Section 27. Lenders, Hedge Agreement Counterparties.

Lenders, Hedge Agreement Counterparties and Secured Party shall have no
obligation to disclose or discuss with any Pledgor their assessment, or such
Pledgor’s assessment, of the financial condition of any Borrower. Each Pledgor
has adequate means to obtain information from each Borrower on a continuing
basis concerning the financial condition of such Borrower and its ability to
perform its obligations under the Loan Documents and Secured Hedge Agreements
and such Pledgor assumes the responsibility for being and keeping informed of
the financial condition of each Borrower and of all circumstances bearing upon
the risk of nonpayment of the Secured Obligations. Each Pledgor hereby waives
and relinquishes any duty on the part of Secured Party or any Lender any Hedge
Agreement Counterparty to disclose any matter, fact or thing relating to the
business, operations or condition of any Borrower now known or hereafter known
by Secured Party or any Lender or Hedge Agreement Counterparty.

[Reminder of page intentionally left blank]

 

   Exh. XIII-20    Domestic Pledge Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

PLEDGORS:    

SYBRON DENTAL SPECIALTIES, INC.

KERR CORPORATION

ORMCO CORPORATION

PINNACLE PRODUCTS, INC.

ALLESEE ORTHODONTICS APPLIANCES, INC.

METREX RESEARCH CORPORATION

ATTACHMENTS INTERNATIONAL, INC.

SYBRON CANADA HOLDINGS, INC.

     

By:

          

Name:

       

Title:

 

Authorized Representative

     

Notice Address:

c/o Sybron Dental Specialties, Inc.

100 Bayview Circle, Suite 6000

Newport Beach, CA 92660-8915

Attention: Vice President-General Counsel

Telefacsimile: (949) 255-8743

 

   Exh. XIII - S-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SECURED PARTY:    

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Secured Party

     

By:

          

Name:

       

Title:

       

By:

          

Name:

       

Title:

 

 

   Exh. XIII - S-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Attached to and forming a part of the Domestic Pledge Agreement dated as of
March 23, 2006 among Sybron Dental Specialties, Inc. and the other Pledgors
named therein, and Credit Suisse, Cayman Islands Branch, as Secured Party.

 

Issuer

  

Class

of Equity Interest

  

Certificate

Nos.

  

Amount of

Equity

Interests

  

Percentage

Pledged

 

Kerr Corporation

   Common    7    2,000    100 %

Ormco Corporation

   Common    7    2,500    100 %

Pinnacle Products, Inc.

   Common    4    100    100 %

Metrex Research Corporation

   Common    5    100    100 %

Sybron Canada Holdings, Inc.

   Common    1    100    100 %

Allesee Orthodontic Appliances, Inc.

   Common    1840    12    100 %

Sybron Canada Limited Partner Company

   Common Shares    65    3    65 %

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE II

PLEDGE AGREEMENT

Filing Offices

 

Pledgor

  

Filing Office

Sybron Dental Specialties, Inc.

   State of Delaware

Kerr Corporation

   State of Delaware

Ormco Corporation

   State of Delaware

Pinnacle Products, Inc.

   State of Wisconsin

Metrex Research Corporation

   State of Wisconsin

Allesee Orthodontics Appliances, Inc.

   State of Wisconsin

Sybron Canada Holdings, Inc.

   State of Delaware

Attachments International, Inc.

   State of California

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE III

Office Locations, Type and Jurisdiction of Organization

 

Name of Pledgor

  

Type of

Organization

  

Office Locations

  

Jurisdiction of

Organization

  

Organization

Number

Sybron Dental Specialties, Inc.    corporation   

100 Bayview Circle

North Tower, Ste 6000

Newport Beach, CA 92660

 

and

 

1717 West Collins Avenue

Orange, CA 92867

   Delaware    3260789 Kerr Corporation    corporation   

1717 West Collins Avenue

Orange, CA 92867

   Delaware    2140186 Ormco Corporation    corporation   

1717 West Collins Avenue

Orange, CA 92867

   Delaware    0810951 Pinnacle Products, Inc.    corporation   

21401 Hemlock Avenue

Lakeview, MN 55044

 

and

 

1717 West Collins Avenue

Orange, CA 92867

   Wisconsin    P032918 Metrex Research Corporation    corporation   

1717 West Collins Avenue

Orange, CA 92867

   Wisconsin    M044484

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

Allesee Orthodontics Appliances, Inc.    corporation   

13931 Sprint Street

Sturtevant, WI 53177

 

and

 

1717 West Collins Avenue

Orange, CA 92867

   Wisconsin    1A13844 Sybron Canada Holdings, Inc.    corporation   

1717 West Collins Avenue

Orange, CA 92867

   Delaware    3408494 Attachments International, Inc.    corporation   

600 South Amphleit Blvd.

San Mateo, CA 94402

 

and

 

1717 West Collins Avenue

Orange, CA 92867

   California    C0776007

Names of Pledgors Used in Past Five Years

Sybron Dental Management, Inc.

 

   Exh. XIII - S-2    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE IV

PLEDGE AMENDMENT

This Pledge Amendment, dated ____________, ____, is delivered pursuant to
Section 6(b) of the Domestic Pledge Agreement referred to below. The undersigned
hereby agrees that this Pledge Amendment may be attached to the Domestic Pledge
Agreement dated March 23, 2006, among Sybron Dental Specialties, Inc. and the
other Pledgors named therein, and Credit Suisse, Cayman Islands Branch, as
Secured Party (the “Pledge Agreement,” capitalized terms defined therein being
used herein as therein defined), and that the Pledged Equity listed on this
Pledge Amendment shall be deemed to be part of the Pledged Equity and shall
become part of the Collateral and shall secure all Secured Obligations.

 

[NAME OF PLEDGOR]

By: 

    

Title: 

 

 

Issuer

  

Class of

Equity

Interests

  

Certificate

Nos.

  

Amount of

Equity

Interests

  

Percentage

Ownership

Interest

  

Percentage

Pledged

              

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE V

[FORM OF COUNTERPART]

COUNTERPART (this “Counterpart”), dated _______, is delivered pursuant to
Section 16 of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Domestic Pledge Agreement,
dated as of March [__], 2006 (as it may be from time to time amended, modified
or supplemented, the “Domestic Pledge Agreement”; capitalized terms used herein
not otherwise defined herein shall have the meanings ascribed therein), among
Sybron Dental Specialties, Inc. and the other Pledgors named therein, and Credit
Suisse, Cayman Islands Branch, as Secured Party. The undersigned, by executing
and delivering this Counterpart, hereby becomes a Pledgor under the Pledge
Agreement in accordance with Section 16 thereof and agrees to be bound by all of
the terms thereof. Without limiting the generality of the foregoing, the items
of property described in the schedule attached hereto shall be deemed to be part
of the Pledged Equity and shall become part of the Collateral and shall secure
all Secured Obligations.

 

[NAME OF ADDITIONAL PLEDGOR]

By: 

    

Name: 

 

Title: 

 

 

   Exh. XIII-1    Domestic Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT XIV

[FORM OF NEW LENDER SUPPLEMENT]

NEW LENDER SUPPLEMENT

_____________, 200_

Pursuant to that certain Credit Agreement dated as of March 23, 2006 (as amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition having the meanings
set forth in the Credit Agreement) among Sybron Dental Specialties, Inc., a
Delaware corporation (“Company”), Kerr Corporation, a Delaware corporation
(“Kerr”), Ormco Corporation, a Delaware corporation (“Ormco”), and Pinnacle
Products, Inc., a Wisconsin corporation (“Pinnacle”; each of Company, Kerr,
Ormco and Pinnacle are individually referred to herein as a “Domestic Borrower”
and collectively, on a joint and several basis, as the “Domestic Borrowers”),
Hawe Neos Holding SA, a corporation organized under the laws of Switzerland
(“Offshore Borrower”; Offshore Borrower and each of the Domestic Borrowers are
each individually referred to herein as a “Borrower” and collectively referred
to herein as the “Borrowers”), the financial institutions that are, from time to
time, party thereto as lenders (each individually referred to herein as a
“Lender” and collectively as “Lenders”), Bank of America, N.A., as syndication
agent, The Bank of Tokyo - Mitsubishi UFJ, Ltd., Chicago Branch, Calyon New York
Branch and LaSalle Bank National Association, as co-documentation agents, and
Credit Suisse, Cayman Islands Branch as administrative agent for Lenders, the
undersigned hereby gives notice of the following and makes the following
agreements and undertakings pursuant to subsections 2.1A(iv), (v) and (vi) of
the Credit Agreement:

(1) The undersigned [NAME OF NEW LENDER] (the “New Lender”) agrees to become a
party to the Credit Agreement, to have the rights and perform the obligations of
a Lender under the Credit Agreement and any other Loan Documents, and to be
bound in all respects as a Lender by the terms of the Credit Agreement and any
other Loan Documents.

(2) The New Lender hereby agrees to a [Revolving Loan Commitment][Offshore
Revolving Loan Commitment][New Term Loan Commitment] of $___________ (the “New
Commitment”).

(3) The New Lender (i) confirms that it has received a copy of the Credit
Agreement (including all Exhibits and Schedules thereto), together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement (this “Supplement”);
(ii) agrees that it has made, independently and without reliance upon
Administrative Agent or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, shall continue to make,
independently and without reliance upon Administrative Agent or any other
Lender, its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) agrees that neither Administrative

 

   Exh. XIV-1    New Lender Supplement



--------------------------------------------------------------------------------

Agent nor the Syndication Agent nor any other Lender shall have any
responsibility with respect to the accuracy or the completeness of any
information provided to it; (iv) confirms that it is (x) an Eligible Assignee
and (y) not an Affiliate of any Borrower; (v) confirms that it has experience
and expertise in the making of loans such as the Loans; (vi) confirms that it
has acquired the New Commitment for its own account in the ordinary course of
its business and without a view to distribution of the Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of subsection 10.1 of the
Credit Agreement, the disposition of the New Commitment or any interests therein
shall at all times remain within its exclusive control); (vii) appoints and
authorizes Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (viii) represents and warrants that it has full
power and authority to enter into this Supplement and to perform its obligations
hereunder in accordance with the provisions hereof, that this Supplement has
been duly authorized, executed and delivered by it, and that this Supplement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general principles of equity;
(ix) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (x) specifies as its initial notice address for
purposes of subsection 10.10 of the Credit Agreement the addresses set forth
beneath its name on the signature page(s) hereof; (xi) confirms that it has
delivered to Administrative Agent and Borrowers’ Agent such documents as
Administrative Agent shall have deemed appropriate in connection herewith; and
(xii) in the event that it is a Non-US Lender (as defined in subsection
2.7B(iii)(a) of the Credit Agreement), confirms that it has delivered to
Administrative Agent and Company such forms, certificates or other evidence with
respect to income tax withholding matters as it may be required to deliver to
Administrative Agent and Borrowers’ Agent pursuant to subsection 2.7B(iii) of
the Credit Agreement.

(4) The effective date for this Supplement shall be the date designated by
Administrative Agent for the effectiveness of the [increase in the] [new tranche
of] [Revolving Loan Commitments] [Offshore Revolving Loan Commitments] [New Term
Loan Commitments] pursuant to subsection [2.1A(iv)] [2.1A(v)] [2.1A(vi)] of the
Credit Agreement (the “Effective Date”); provided that this Supplement has been
fully executed and delivered to Administrative Agent and consented to by
Administrative Agent on or prior to such date.

(5) As of the Effective Date, the New Lender shall be a party to the Credit
Agreement with a Commitment equal to the New Commitment and, to the extent
provided in this Supplement, have the rights and obligations of a Lender
thereunder.

(6) From and after the Effective Date, Administrative Agent shall make all
payments under the Credit Agreement in respect of the New Commitment and related
Loans provided for in this Supplement (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
New Lender.

(7) This Supplement and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the internal laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York), without
regard to conflicts of law principles.

 

   Exh. XIV-2    New Lender Supplement



--------------------------------------------------------------------------------

(8) This Supplement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument.

 

NEW LENDER: [NAME OF NEW LENDER]

By:

      

Name: 

   

Title: 

 

Notice Address:

              

This Supplement is hereby consented to by Administrative Agent as of the date
set forth above.

 

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, as Administrative Agent

By: 

      

Name: 

   

Title: 

 

By: 

      

Name: 

   

Title: 

 

Notice Address:

 

11 Madison Avenue, 10th Floor

 

New York, New York 10010

 

Attention: Agency Department

 

Manager

 

Telecopy: (212) 325-8304

 

   Exh. XIV-3    New Lender Supplement